Exhibit 10.23
EXECUTION VERSION
NOTE PURCHASE AGREEMENT
ORTITLAN, LIMITADA,
as Issuer
and
TCW GLOBAL PROJECT FUND II, LTD.,
as Note Holder
$42,000,000 Single Draw Note
Dated as of May 18, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        SECTION 1.  
DEFINITIONS
    1     1.1    
Certain Defined Terms
    1     1.2    
Accounting Terms
    18     1.3    
Other Definitional Provisions
    19          
 
        SECTION 2.  
NOTE AUTHORIZATION; CLOSING; AND DELIVERY
    19     2.1    
Closing
    19     2.2    
Note Purchase
    19     2.3    
Use of Proceeds
    20          
 
        SECTION 3.  
THE NOTES — MATURITY; INTEREST AND FEES; PRINCIPAL PAYMENTS
    20     3.1    
Maturity
    20     3.2    
Fees and Interest
    20     3.3    
Scheduled Principal Repayments and Prepayments
    21     3.4    
Application of Mandatory Payments
    24     3.5    
Net Payments; Taxes
    24     3.6    
General Provisions Regarding Payment
    26     3.7    
Representations and Warranties of Note Holder
    26          
 
        SECTION 4.  
CONDITIONS TO CLOSING
    27     4.1    
Organizational Documents; Financing Documents and Other Agreements
    27     4.2    
Consents
    28     4.3    
Performance of Obligations
    28     4.4    
Financial Statements; Base Case Forecast; Operating Budget
    29     4.5    
No Change
    29     4.6    
Regulatory Matters
    29     4.7    
Searches; Security Interests; Filings
    29     4.8    
Opinions of Counsel
    29     4.9    
Evidence of Insurance
    29     4.10    
Review of Project Documents
    29     4.11    
Cancellation of Political Risk Insurance
    30     4.12    
Title Report
    30  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)

                              Page          
 
          4.13    
Credit Analysis
    30     4.14    
Absence of Defaults
    30     4.15    
Purchase Notice
    30     4.16    
Representations and Warranties
    30     4.17    
No Adverse Laws
    30     4.18    
No Orders
    30     4.19    
No Litigation
    30     4.20    
Solvency
    31     4.21    
Corporate Proceedings
    31     4.22    
Conditions Precedent
    31     4.23    
Officer’s Certificate
    31          
 
        SECTION 5.  
REPRESENTATIONS AND WARRANTIES OF ISSUER
    31     5.1    
Ownership; Organization; Business; Subsidiaries
    31     5.2    
Authorization of Issuance, etc.
    32     5.3    
Financial Condition
    33     5.4    
Changes, etc.
    33     5.5    
Title to Properties; Liens
    33     5.6    
Litigation; Compliance with Law, Insurance, etc.
    33     5.7    
Taxes
    34     5.8    
Project Documents; Performance of Contractual Obligations
    34     5.9    
Regulation
    34     5.10    
Employment, Pension Fund and Labor Relations
    35     5.11    
Authorizations
    35     5.12    
Environmental Protection
    35     5.13    
Base Case Forecast
    36     5.14    
Financial Advisers, Finders and Brokers
    37     5.15    
Solvency
    37     5.16    
Full Disclosure
    37     5.17    
Patents; Licenses; Franchises and Formulas
    37  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)

                              Page          
 
          5.18    
Single-Purpose Company
    38     5.19    
Fees and Enforcement
    38     5.20    
Availability and Transfer of Foreign Currency
    38     5.21    
Security Documents
    38     5.22    
Utility Services
    39     5.23    
Status of the Obligations
    39     5.24    
Transactions with Affiliates
    39     5.25    
Regulation of Parties
    39     5.26    
Investment Company Act
    39     5.27    
Anti-Terrorism Laws
    39     5.28    
Outstanding Construction Costs
    39          
 
        SECTION 6.  
AFFIRMATIVE COVENANTS OF ISSUER
    40     6.1    
Financial Statements, Notices and Other Reports
    40     6.2    
Corporate and Partnership Existence, etc.
    45     6.3    
Payment of Taxes and Claims
    45     6.4    
Maintenance of Properties; Insurance
    45     6.5    
Compliance with Applicable Laws; Authorizations
    48     6.6    
Inspection and Engineering Reports
    48     6.7    
Security Interest, Filings and Recordings
    49     6.8    
Books and Records
    49     6.9    
Project Documents; Authorizations
    49     6.10    
Environmental Disclosure
    49     6.11    
Issuer’s Remedial Action Regarding Hazardous Materials
    50     6.12    
Casualty Event
    50     6.13    
Condemnation Event
    50     6.14    
Financial Covenants
    51     6.15    
Debt Service Reserve Requirement
    51     6.16    
Wellfield Maintenance Reserve Requirement
    51     6.17    
Security Trust Agreement
    51  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)

                              Page          
 
          6.18    
Usufruct Agreement
    51          
 
        SECTION 7.  
NEGATIVE COVENANTS OF ISSUER
    51     7.1    
Indebtedness
    51     7.2    
Prohibition on Liens and Related Matters
    52     7.3    
Investments; Joint Ventures
    52     7.4    
Restriction on Fundamental Changes; Asset Sales
    52     7.5    
Transactions with Affiliates
    53     7.6    
Restrictions on Modification or Impairment of Project Documents and
Authorizations
    53     7.7    
Restrictions on Conduct of Business
    53     7.8    
Restrictions on Prepayment or Refinancing of Indebtedness
    53     7.9    
Restricted Junior Payments
    53     7.10    
Fiscal Year
    54     7.11    
ERISA
    54     7.12    
Operating Expenses
    54     7.13    
Future Subsidiaries
    54     7.14    
Expansion
    54          
 
        SECTION 8.  
EVENTS OF DEFAULT
    54     8.1    
Events of Default
    54     8.2    
Remedies
    58          
 
        SECTION 9.  
MISCELLANEOUS
    58     9.1    
Registration and Transfer of the Note
    58     9.2    
Costs and Expenses
    59     9.3    
Indemnity
    60     9.4    
Entire Agreement; Amendments and Waivers
    61     9.5    
Notices
    61     9.6    
Survival of Warranties and Certain Agreements
    63     9.7    
Failure or Indulgence Not Waiver; Remedies Cumulative
    63     9.8    
Severability
    63     9.9    
Headings
    63  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)

                              Page          
 
         
9.10
   
[Reserved]
    63     9.11    
Applicable Law
    64     9.12    
Successors and Assigns; Subsequent Holders of Note
    64     9.13    
Marshalling; Payments Set Aside
    64     9.14    
Set-Off
    64     9.15    
Classification of Transaction
    65     9.16    
Consent to Jurisdiction and Service of Process
    65     9.17    
Waiver of Jury Trial
    66     9.18    
This Agreement Controls
    66     9.19    
Appointment of Agent(s) Following Transfer of the Note
    66     9.20    
Counterparts; Effectiveness
    67     9.21    
Publicity
    67     9.22    
Usury Savings Clause
    67     9.23    
Reinstatement
    68     9.24    
Expansion Financing
    68     9.25    
Limitation on Recourse
    70     9.26    
Unplanned Capital Expenditures
    70  

-v- 



--------------------------------------------------------------------------------



 



      SCHEDULES  
 
   
 
1.1(a)
 
Permitted Liens
3.6
 
Note Holder Payment Instructions
5.1A
 
Capitalization/Ownership Interest
5.2B
 
Approvals and Consents
5.6
 
Litigation; Compliance with Law
5.7
 
Payment of Taxes
5.8C
 
Indebtedness
5.11A
 
Authorizations
5.11B
 
Exceptions to Authorizations
5.12
 
Exceptions to Environmental Representations
5.13
 
Base Case Forecast
5.14
 
Financial Advisors, Finders and Brokers
5.24
 
Transactions with Affiliates
6.4B
 
Insurance Program
6.4C
 
Insurance Policies
7.5
 
Transactions with Affiliates
   
 
EXHIBITS  
 
   
 
I
 
Form of Note
II
 
Form of Initial Operating Budget
III
 
Wellfield Maintenance Reserve Requirement

-vi- 



--------------------------------------------------------------------------------



 



          This NOTE PURCHASE AGREEMENT is dated as of May 18, 2009 among
ORTITLAN, LIMITADA, a Guatemalan sociedad de responsabilidad limitada duly
organized and in good standing under the laws of Guatemala (“Issuer”), and TCW
GLOBAL PROJECT FUND II, LTD., an exempted company incorporated and existing
under the laws of the Cayman Islands (“Note Holder”).
RECITALS
          A. Issuer owns and operates the Amatitlán Geothermal Project located
in the department of Amatitlán, Guatemala and, in connection therewith, it
proposes to issue and sell to Note Holder, pursuant to the terms of this
Agreement, up to $42,000,000 in Notes, the proceeds of which will be used by
Issuer to (i) reimburse Issuer for a portion of Issuer’s costs to develop and
construct the Project, (ii) fund the Debt Service Reserve Account up to the Debt
Service Reserve Requirement, and (iii) pay fees, costs and expenses relating to
the transactions contemplated by this Agreement, all as further described
herein.
          B. Pursuant to the terms and conditions hereof, on or before the
Closing Date: (i) Issuer will enter into an Administrative Trust Agreement
pursuant to which Issuer will establish with the Security Trustee certain
collateral bank accounts that will hold all receipts of Issuer and convey to and
in favor of the Security Trustee, for the benefit of the Note Holder, an
interest in such accounts and an interest in the monies and receipts held
therein, all in accordance with the terms of the Administrative Trust Agreement,
(ii) Issuer, OrPower 2 and OrPower 9 will enter into a Security Trust Agreement
pursuant to which they will create, grant and convey to and in favor of the
Security Trustee, for the benefit of the Note Holder, a first priority perfected
security interest in, in the case of Issuer, all of Issuer’s present and future
moveable and immoveable tangible and intangible properties, assets, rights and
interests and, in the case of OrPower 2 and OrPower 9, in all of their equity
interests in Issuer, all in accordance with the terms and conditions of the
Security Trust Agreement, (iii) Parent and Issuer will enter into a PRI Security
Agreement pursuant to which Parent will create, grant and convey to and in favor
of Note Holder, a first priority perfected security interest in all of Parent’s
rights to payments and/or proceeds accruing under the political risk insurance
policy applicable to the Project, all in accordance with the terms and
conditions of the PRI Security Agreement, and (iv) OrPower 9 and Issuer will
enter into a Subordinated Debt Security Agreement pursuant to which OrPower 9
will create, grant and convey to and in favor of Note Holder, a first priority
perfected security interest in the Shareholder Loans provided by OrPower 9 to
Issuer, all in accordance with the terms and conditions of the Subordinated Debt
Security Agreement.
          Accordingly, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
     1.1 Certain Defined Terms
          The following terms used in this Agreement shall have the following
meanings:
          “Acceptable Financial Institution” means a United States or Israeli
commercial bank or trust company or a United States branch of a foreign
commercial bank or trust company having (a) (i) a long-term unsecured credit
rating of at least “A” or better by S&P or a short-

 



--------------------------------------------------------------------------------



 



term issuer credit rating of at least “A-2” by S&P and (ii) a long-term
unsecured debt rating of at least “A1” or better by Moody’s or a short-term
unsecured debt rating of at least “P-1” or better by Moody’s and (b) a combined
capital surplus of at least $1,000,000,000, or otherwise approved in writing by
Note Holder.
          “Acceptable Insurance Carriers” means financially sound and reputable
insurance companies authorized and licensed to do business in each jurisdiction
where the Project or any other Collateral is located (i) with Bests’ Insurance
Report Rating of “A-” or better and financial size category of “IX” or higher or
(ii) ranked or included among the three (3) top insurance companies in relation
to their assets as per their financial statements or balances published by the
Guatemalan Superintendence of Banks or corresponding governmental agency or
regulator, and in case this is not feasible, then in relation to their net prime
amounts as published by the Guatemalan Superintendence of Banks or corresponding
governmental agency or regulator approved in writing by Note Holder, which
approval shall not be unreasonably withheld.
          “Accounting Principles” means GAAP; or, in the event that Issuer
elects to prepare its statements in accordance with IFRS for purposes of its or
Ormat Technologies’ filings with the SEC, then it shall mean IFRS, provided
Issuer has complied with Section 6.1(iv).
          “Additional Financing Documents” means any documents or agreements
relating to the transactions contemplated hereby entered into after the date
hereof (other than those documents or agreements identified by name in the
definition of Financing Documents) by any Transaction Party or any of its
Affiliates (i) with Note Holder or any Agent or (ii) for the expressed benefit
of Note Holder or any Agent as a third party beneficiary.
          “Adjusted Cash Flow” means, for any period, (i) the net income
(loss) of Issuer for such period, plus (ii) to the extent subtracted in
determining such net income (loss), all interest (including the interest
attributable to any Capital Leases and capitalized interest), commissions,
discounts and other fees and charges paid by Issuer for such period in respect
of all outstanding Indebtedness of Issuer (including, without limitation, all
Indebtedness under the Financing Documents), plus (iii) to the extent subtracted
in determining such net income (loss), all net non-cash charges, including
amortization and depreciation, of Issuer for such period, less (iv) all net
non-cash gains (losses) of Issuer for such period that are included in arriving
at such net income (loss), less (v) all capital expenditures made by Issuer
during such period (but excluding any such expenditures during such period
funded from cash from the Wellfield Maintenance Reserve Account and/or from any
Letter of Credit in support of the Wellfield Maintenance Reserve Requirement),
and less (vi) all amounts deposited during such period in the Wellfield
Maintenance Reserve Account, all determined in accordance with the Accounting
Principles consistently applied.
          “Administrative Trust Agreement” means the Contrato de Fideicomiso
Irrevocable de Administración de Cuentas y Pago, dated on or prior to the
Closing Date, to be documented through a public deed among Issuer, Note Holder
and the Security Trustee, in form and substance satisfactory to Note Holder, and
by which Issuer will open the collateral bank accounts as stated therein or in
this Agreement, for purposes of holding all Revenues (as defined therein),
insurance and condemnation proceeds, and other payments and amounts of Issuer,
and

2



--------------------------------------------------------------------------------



 



pursuant to which Issuer will convey to and in favor of the Security Trustee for
the benefit of Note Holder, title to such accounts and an interest in the monies
and receipts held therein all in accordance with the terms thereof.
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ownership of securities or
partnership or other ownership interests, by contract or otherwise. The term
“Affiliate” shall include any investment fund or account managed or controlled,
directly or indirectly, by a common entity or Person, and such common entity or
Person (but excluding any community trust or welfare fund established or managed
by Issuer).
          “Agency Agreement” has the meaning set forth in Section 9.19.
          “Agent” means the Security Trustee, and any banking institution
appointed by Note Holder pursuant to Section 9.19 to act as agent for Note
Holder under this Agreement or any other Financing Document.
          “Agreement” means this Note Purchase Agreement, including all exhibits
and schedules hereto, as it may be amended, supplemented or modified from time
to time.
          “AMM” means Administrador del Mercado Mayorista, a private
not-for-profit Guatemalan entity.
          “Anti-Terrorism Law” means, collectively, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, and any other statute,
regulation, executive order, and other law pertaining to the prevention of
future acts of terrorism or money laundering, in each case as such law may be
amended from time to time.
          “Assign”, “Assignment” and “Assigned” means to assign, transfer and/or
convey in trust or by way of a Lien pursuant to, and with the effects
contemplated under, Laws of Guatemala, the Laws of the State of New York, the
Laws of the State of Delaware or any other relevant Law.
          “Auditors” means PricewaterhouseCoopers LLP or such other nationally
recognized public accounting firm as Note Holder may approve in writing, which
approval shall not be unreasonably withheld or delayed.
          “Authorizations” means all permits, licenses, orders, approvals,
consents, exemptions, rulings, decrees, tariffs, filings, certifications,
franchises, building permits, plot plan approvals, subdivision approvals, site
plan reviews, environmental approvals, sewer and waste discharge permits,
national pollutant discharge elimination system permits, water permits, zoning
and land use entitlements and other authorizations, whether now existing or
hereafter issued to, or obtained by, any Transaction Party, that (i) relate to
or concern in any way the Project, any of

3



--------------------------------------------------------------------------------



 



the transactions contemplated hereby or any of the other Financing Documents or
by any Project Document, or the exercise by Note Holder or Agent of its rights
under any of the Financing Documents, and (ii) are given by, made with or issued
by any Governmental Authority.
          “Authorized Officer” means with respect to any Person, a member of the
board of directors, president, chief executive officer, vice president,
chairman, management committee member, chief financial officer, chief accounting
officer, partner or principal of such Person, or any executive officer of such
Person designated by any of the above-described Persons to act on behalf of such
Person in writing delivered to Note Holder.
          “Balloon Payment Amount” means the last principal payment set forth in
Section 3.3A due on June 15, 2016, as such amount or date may be amended or
modified in accordance with this Agreement.
          “Bankruptcy Laws” means the provisions regarding bankruptcy,
insolvency, or reorganization or similar matters in the Commerce Code (Código de
Comercio) and the Civil and Mercantile Procedure Code (Código Procesal Civil y
Mercantil) of Guatemala, or the bankruptcy, insolvency, reorganization or
similar laws enacted in any other jurisdiction applicable to any Person or asset
involved in the transactions contemplated by this Agreement and the other
Financing Documents.
          “Base Case Forecast” means the financial projections for Issuer
provided to Note Holder by Issuer in accordance with this Agreement and
demonstrating Issuer’s ability to (i) repay all of its Indebtedness and satisfy
its other obligations when due, and (ii) fund the Debt Service Reserve
Requirement.
          “Base Interest Rate” has the meaning set forth in Section 3.2B(i).
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the Laws of the State of New York or Guatemala or
which is a day on which banking institutions located in any such jurisdiction
are authorized or required by Law or other governmental action to close.
          “Capital Expenditures Side Letter” means that side letter, dated on or
prior to the Closing Date, from Ormat Technologies to Note Holder.
          “Capital Lease” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with the Accounting Principles, is accounted for as a capital lease
on the balance sheet of that Person.
          “Casualty Event” means any event of damage, loss, destruction or
casualty relating to all or any part of the Project or the assets or properties
of Issuer.
          “Certified Emission Reduction” or “CER” means a unit pursuant to the
Clean Development Mechanism and all other relevant Kyoto Protocol Rules which is
equal to one metric tonne of carbon dioxide equivalent.

4



--------------------------------------------------------------------------------



 



          “Change of Control” means that Parent shall, at any time, cease to
(a) own, beneficially and of record, directly or indirectly through one or more
of its wholly owned Subsidiaries, at least 50.01% of the issued and outstanding
equity of Issuer, (b) have the right to nominate and elect, or maintain, the
majority of the members of the board of directors of Issuer, (c) have the right
to control the management of the affairs of Issuer (without regard to the
occurrence of any contingency), including, without limitation, the right to vote
in the election of directors having the power to direct or cause the direction
of management and policies of Issuer, or (d) have the right to direct or cause
the direction of management of the Project.
          “Clean Development Mechanism” or “CDM” means the mechanism defined
under Article 12 of the Kyoto Protocol.
          “Closing” has the meaning set forth in Section 2.1B.
          “Closing Date” means May 21, 2009 or such other date as the parties
hereto may mutually agree upon.
          “CNEE” means the Comisión Nacional de Energía Eléctrica, a Guatemala
Governmental Authority.
          “Collateral” means, collectively, “Collateral Account” or “Trust
Accounts” or “Accounts” or “Cuentas” as defined in the Administrative Trust
Agreement, “Collateral” or “Patrimony in Trust” or “Patrimonio Fideicometido” as
defined in the Security Documents, and any other collateral, assets, properties,
revenues, rights or interests (whether immoveable or moveable, tangible or
intangible) as defined in, Assigned pursuant to, or in which a Lien is created
or granted or purported to be created or granted in favor of Note Holder or any
Agent under any Financing Document as security for the Obligations, in each case
now or hereafter owned.
          “Collateral Accounts” or the term “Trust Accounts” means each special
account designated by that name or by the name “Cuentas” or “Cuentas
Fideicometidas” set forth in the Administrative Trust Agreement.
          “Collection Account” means each special account designated by that
name or by the name “Cuenta Recolectora en Dólares” or “Cuenta Recolectora en
Quetzales” and established pursuant to the terms of the Administrative Trust
Agreement.
          “Condemnation Event” means any taking, exercise of rights of eminent
domain, public improvement, expropriation, confiscation, condemnation or similar
action of, or proceeding by, any Governmental Authority relating to any part of
the Project, any Collateral, or the assets or properties of Issuer.
          “Contingent Obligation” as applied to any Person, means any direct or
indirect contractual liability, contingent or otherwise, of that Person (i) with
respect to any Indebtedness, lease, dividend or other obligation of another if
the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance or security to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be

5



--------------------------------------------------------------------------------



 



protected (in whole or in part) against loss in respect thereof, or (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings. Contingent
Obligations shall include, without limitation, (a) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (x) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (y) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (x) or (y) of this sentence, the primary purpose or
intent thereof is as described in the preceding sentence. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise secured or supported or, if less, the amount to which
such Contingent Obligation is specifically limited.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Debt Service” means, for any period, the amount of all principal,
interest, fees (including, if applicable, Prepayment Fees) and charges due or
accrued on all Indebtedness (other than Permitted Subordinated Indebtedness) of
Issuer for such period, including, without limitation, all Obligations under the
Financing Documents.
          “Debt Service Coverage Ratio” means, for any period, the ratio of
(i) Adjusted Cash Flow to (ii) Debt Service for such period.
          “Debt Service Reserve Account” means the special account designated by
that name or by the name “Cuenta de Reserva de Servicio de Deuda” and
established pursuant to the terms of the Administrative Trust Agreement.
          “Debt Service Reserve Requirement” means, as of any date of
determination, an amount equal to the quotient of (a) the amount required to pay
all scheduled Debt Service payments of principal (other than and excluding the
Balloon Payment Amount) and interest due or to become due during the period from
(and including) such date of determination to (and including) the date that is
twelve (12) months immediately following such date of determination (except that
with respect to the interest portion of such Debt Service, it shall be the
interest due or to become due during the period from (and including) such date
of determination to (but excluding) the date that is twelve (12) months
immediately following such date of determination) divided by (b) two.
          “Default Interest Rate” means, at any time, a rate per annum equal to
the Base Interest Rate, plus two percent (2%).

6



--------------------------------------------------------------------------------



 



          “Distribution Account” means each special account designated by that
name or by the name “Cuenta de Distribución en Dólares” or “Cuenta de
Distribución en Quetzales” and established pursuant to the terms of the
Administrative Trust Agreement.
          “Dollars” or “$” means United States Dollars.
          “Economic Unit” means the economic unit (Unidad Económica) constituted
and created as per public deed number 15 authorized in Guatemala City on
July 10, 2008 by notary public Najman Alexander Aizenstatd Leistenschneider,
which is composed of certain parts, equipment and machinery of the Facilities
and the Project as described therein and registered at the Real Estate Registry
(Registro General de la Propiedad) of Guatemala as personal property (bien
mueble) number 3892, page (folio) 392, of book (libro) 8E of Inscripciones
Especiales.
          “Employee Benefit Plan” means any “employee benefit plan” within the
meaning of Section 3(3) of ERISA. The term Employee Benefit Plan includes a
Multiemployer Plan.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, demand, abatement order or other order or direction
(conditional or otherwise) by any Governmental Authority or any Person directed
to or against Issuer or the Project for any damage, including, without
limitation, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, indemnity, indirect or consequential
damages, damage to the environment or natural resources, nuisance, pollution,
contamination or other adverse effects on the environment, or for fines,
penalties or restrictions, in each case relating to, resulting from or in
connection with Hazardous Materials or the violation or alleged violation of any
Environmental Law.
          “Environmental Laws” means all current or future Guatemala national,
departmental, municipal and local Laws, relating to (i) the protection of the
environment, human health, and safety, including, without limitation, those
relating to fines, injunctions, penalties, damages, contribution, cost recovery
compensation, losses or injuries resulting from the Release or threatened
Release of Hazardous Materials; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, or the protection of human, plant or animal
health or welfare in each case relating to Hazardous Materials, in any manner
applicable to the Project or Issuer.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Issuer under IRC Section 414(b), (b) any trade or business subject to ERISA
whose employees are treated as employed by the same employer as the employees of
Issuer under IRC Section 414(c), (c) any organization subject to ERISA that is a
member of an affiliated service group of which Issuer is a member under IRC
Section 414(m), (d) any Person subject to ERISA that is a party to an
arrangement with Issuer and whose employees are aggregated with the employees of
Parent or its Subsidiaries under IRC Section 414(o), or (e) any Person who is in
the same “controlled group” as Issuer

7



--------------------------------------------------------------------------------



 



within the meaning of ERISA Section 4001 or Pension Benefit Guarantee
Corporation Regulation Section 4001.2.
          “ERISA Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, that is subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the IRC.
          “Event of Default” means each of the events set forth in Section 8.1
or any other event designated in any Financing Document as constituting an
“Event of Default”.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Excluded Taxes” means, with respect to Note Holder or Agent or any
other recipient of any payment to be made by or on account of any Obligation
under any Financing Document, Taxes imposed on (or measured by) its net income
by the jurisdiction under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of Note Holder, in which
its applicable funding office is located.
          “Executive Board” means the executive board of the United Nations’
Framework Convention for Climate Change, responsible for implementing the Clean
Development Mechanism established by the Kyoto Protocol Rules.
          “Expansion” means any proposed physical expansion of or addition to
the Project or other measures that, in each such case, propose to increase the
Project’s electrical output capacity beyond 20.5 megawatts.
          “Expansion Financing” has the meaning set forth in Section 9.24D.
          “Expansion Information Package” has the meaning set forth in
Section 9.24C.
          “Expansion Notice” has the meaning set forth in Section 9.24D.
          “Expansion Requirements” has the meaning set forth in Section 9.24A.
          “Facility or “Facilities” means any and all real property (including,
without limitation, all buildings, fixtures, wells, equipment, machinery or
other improvements located thereon) now or hereafter owned, leased, operated or
used by Issuer in relation to the Project and the Economic Unit.
          “FERC” means the Federal Energy Regulatory Commission, including any
successor agency.
          “Financial Statements means (i) the unaudited financial statements of
Issuer at and for the periods ending March 31, 2008, June 30, 2008 and
September 30, 2008 and (ii) the audited financial statements of Issuer at and
for the periods ending December 31, 2007 and December 31, 2008, heretofore
furnished to Note Holder and certified by an officer of Issuer that to his or
her knowledge after due inquiry they fairly present in all material respects the
financial condition of Issuer as of the dates indicated and the results of their
operations and cash flows for the period indicated in accordance with the
Accounting Principles consistently applied (other

8



--------------------------------------------------------------------------------



 



than the absence of footnotes and subject to audit and normal year end
adjustments in the case of those Financial Statements listed in clause
(i) above).
          “Financing Documents” means this Agreement, the Security Documents,
the Subordination Agreement, the Guaranty, the Parent Undertaking Agreement, the
Note and any Additional Financing Documents.
          “Fiscal Year” means Issuer’s fiscal year ending on December 31 of each
calendar year (or such other year as may be mandated by law and notified in
writing by Issuer to Note Holder and Agent).
          “Fitch” means Fitch Ratings or its successor.
          “FPA” means the Federal Power Act of 1935, as amended, including the
implementing regulations of FERC.
          “GAAP” means generally accepted accounting principles of the United
States of America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination.
          “Governmental Authority” shall mean any court, agency, authority,
board, bureau, commission, department, regulatory or administrative body, office
or instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit, whether federal, state, parish, county, district,
municipality, city, political subdivision or otherwise, in Guatemala or
otherwise exercising jurisdiction over Issuer, the Project or a Transaction
Party, or any other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, in each
case whether now or hereafter in existence.
          “Guaranty” means that Guaranty, dated on or prior to the Closing Date,
by Ormat Technologies in favor and for the benefit of Note Holder in form and
substance satisfactory to Note Holder.
          “Guatemalan Superintendence of Banks” means the Superintendencia de
Bancos de Guatemala, a Guatemala Governmental Authority.
          “Hazardous Materials” means any chemical pollutant, contaminant,
waste, toxic substance, hazardous substance, and any other material or substance
the storage, manufacture, disposal, treatment, generation, use, transport,
discharge or Release of which is prohibited, limited, controlled, regulated or
licensed under any Environmental Law.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the Laws applicable to Issuer which are presently in effect or,
to the extent allowed by applicable Law, under such applicable Laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable Laws now allow.

9



--------------------------------------------------------------------------------



 



          “IFRS” means the International Financial Reporting Standards
(including International Accounting Standards to the extent applicable) issued,
from time to time, by the International Accounting Standards Board or, where
applicable, its predecessor, the International Accounting Standards Committee,
as interpreted taking account of interpretations published by the Standard
Interpretations Committee and the International Financial Reporting
Interpretations Committee.
          “INDE” means Instituto Nacional de Electrificación, a Guatemala
Governmental Authority.
          “Indebtedness” means, as applied to any Person and without
duplication, (i) all obligations for borrowed money (and any notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money) whether for principal, interest, fees or
otherwise, (ii) any obligation owed in respect of the deferred purchase price of
property (or the cost of construction thereon or improvements thereto) or
services (excluding any obligations to suppliers of goods or services,
contractors, materialmen, repairmen and the like which are unsecured, are
incurred in the ordinary course of business on normal trade terms, are not
evidenced by a note or similar instrument, are due in full no later than twelve
months after the date incurred and are paid when due in accordance with such
terms unless being contested in accordance with Permitted Contest Procedures),
(iii) any obligation secured by a Lien in respect of property owned or held by
such Person, regardless of whether such Person has assumed or become liable for
the payment of such obligation, (iv) any obligation of such Person created or
arising under any conditional sale agreement or other title retention agreement,
(v) Contingent Obligations and (vi) that portion of the obligations of such
Person with respect to Capital Leases that is properly classified as a liability
on the balance sheet in accordance with the Accounting Principles.
          “Indemnified Liabilities” has the meaning set forth in Section 9.3B.
          “Indemnified Taxes” means all Taxes other than Excluded Taxes.
          “Indemnity” or “Indemnitees” has the meaning set forth in
Section 9.3A.
          “Independent Engineer” means Luminate, LLC or such other engineer or
independent engineering firm as shall be engaged (so long as there is no
Potential Event of Default or Event of Default, with the prior written consent
of Issuer, not to be unreasonably withheld or delayed) to advise Note Holder or
Agent concerning the Project.
          “Independent Geothermal Engineer” means GeothermEx, Inc. or such other
engineer or independent engineering firm as shall be engaged (so long as there
is no Potential Event of Default or Event of Default, with the prior written
consent of Issuer, not to be unreasonably withheld or delayed) to advise Note
Holder or Agent concerning the Project.
          “Independent Insurance Advisor” means Moore-McNeil, LLC or such other
Person as shall be engaged (so long as there is no Potential Event of Default or
Event of Default, with the prior written consent of Issuer, not to be
unreasonably withheld or delayed) to advise Note Holder or Agent with respect to
insurance matters hereunder or concerning the Project.

10



--------------------------------------------------------------------------------



 



          “Insurance/Condemnation Proceeds Sub Account” means each special
account designated by that name or the name “Sub-Cuenta de Ingresos de
Seguros/Indemnizaciones en Dólares” or “Sub-Cuenta de Ingresos de
Seguros/Indemnizaciones en Quetzales” and established pursuant to the terms of
the Administrative Trust Agreement.
          “Insurance Program” means the insurance program set forth on
Schedule 6.4B.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, and any successor statute.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuer” has the meaning set forth in the preamble hereto.
          “Kyoto Protocol” or “Protocol” means the protocol to the UNFCCC
adopted at the Third Conference of the Parties to the UNFCCC in Kyoto, Japan on
December 11, 1997.
          “Kyoto Protocol Rules” means the UNFCCC, Kyoto Protocol, any relevant
decisions, guidelines, modalities and procedures made pursuant to them
(including decisions of the Executive Board) and of successor international
agreements and which include those rules specifically required to be met by
Issuer.
          “Labor Laws” means the Labor Code (Codigo de Trabajo) of Guatemala and
all related laws, regulations, resolutions and rules (leyes, reglamentos y
resoluciones conexas) regarding labor or social security matters.
          “Law” means any applicable common law and any constitutional
provision, statute or other law, rule, regulation, code, order or ordinance or
interpretation of any of the foregoing by any Governmental Authority, including,
without limitation, any Environmental Law or Labor Law.
          “Letter of Credit” means an irrevocable direct pay letter of credit
issued to and in favor of the Security Trustee by an Acceptable Financial
Institution, for the benefit of Note Holder, and on terms satisfactory in
substance and form to Note Holder and otherwise meeting the following
requirements:
          (a) the Letter of Credit shall be denominated in Dollars;
          (b) the Letter of Credit shall be an irrevocable, direct pay letter of
credit addressed to the Security Trustee, acting for the benefit of Note Holder;
          (c) amounts available under the Letter of Credit may be drawn at any
time, from time to time, in whole or in part, from the issue date thereof until
the expiration thereof at a branch or office of the issuing bank located in New
York, New York or such other city in the United States or such other country as
shall be acceptable to Note Holder;
          (d) the Letter of Credit may be drawn upon on the basis of the drawing
terms referred to in Section 6.15 or 6.16, as applicable;

11



--------------------------------------------------------------------------------



 



          (e) the obligations of the Acceptable Financial Institution issuing
the Letter of Credit shall be absolute and unconditional irrespective of any
circumstance; and
          (f) the Letter of Credit shall be governed by and construed in
accordance with International Standby Practices ISP98 (also known as ICC
Publication 590), as amended, modified or supplemented and in effect from time
to time and, to the extent not inconsistent therewith, the laws of the State of
New York, without regard to the conflicts of law rules thereof (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
          “Lien” means any lien, mortgage, pledge, security interest, charge,
hypothecation, limitation, attachment, assignment in trust or by way of
security, or encumbrance of any kind (including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature
thereof, any promise to sell, lease or otherwise grant any right, and any
agreement granting any security interest).
          “Long-term Debt” means Indebtedness for borrowed money (excluding any
Permitted Subordinated Indebtedness) that falls due or with respect to which
final payment is due more than one year after the incurrence thereof.
          “Long-term Debt to Equity Ratio” means, at any time, the ratio of
(i) Long-term Debt to (ii) (x) the aggregate of the paid up equity share capital
of Issuer and the amount, if any, of retained earnings of Issuer (including any
credit balance on profit and loss account), but after deducting from such
aggregate the amounts, if any, declared as dividends or set aside for deferred
taxation and any debit balance on the profit and loss account or any impairment
of the issued equity share capital of Issuer, in each case at such time plus
(y) any Permitted Subordinated Indebtedness relating to the Shareholder Loans to
the extent such loans are subject to the Subordination Agreement.
          “Material Adverse Effect” means the effect of any event, circumstance
or condition which, alone or when taken together with other events or conditions
occurring or existing concurrently therewith, has, or could reasonably be
expected to have, a material adverse effect on (a) the business, condition
(financial or otherwise) assets, operations, properties, prospects or
capitalization of Issuer (b) the Project, (c) the validity or enforceability of
this Agreement, the Note or any other Financing Document or on the ability of
Issuer or a Transaction Party to perform its obligations thereunder, or (d) any
of the Collateral or the attachment, perfection or priority of the Lien on the
Collateral.
          “Maturity Date” means the earlier of June 15, 2016 and the date on
which Issuer has irrevocably repaid in full to Note Holder all Obligations.
          “MEM” means Ministerio de Energía y Minas of Guatemala, a Guatemala
Governmental Authority.
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
entity.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

12



--------------------------------------------------------------------------------



 



          “Note Holder Payment Instructions” has the meaning set forth in
Section 3.6.
          “Note Holder” has the meaning set forth in the preamble hereof and
includes any other holder of a Note.
          “Note(s)” has the meaning set forth in Section 2.1A.
          “Obligations” means all obligations and liabilities of every nature of
Issuer or any other Transaction Party now or hereafter existing under or arising
out of or in connection with this Agreement and the other Financing Documents,
including, without limitation, any Note, and all extensions or renewals thereof,
whether for principal, interest (including, without limitation, interest that
would accrue on such obligations), fees (including Prepayment Fees), costs,
expenses, indemnities or otherwise, whether voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from Note Holder or
any Agent as a preference, fraudulent transfer or otherwise.
          “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
          “Officer’s Certificate” means, with respect to a Transaction Party, a
certificate in form and substance satisfactory to Note Holder executed on behalf
of such Transaction Party by its Authorized Officer.
          “Operating Budget” means, (i) for the period from January 1, 2009
through December 31, 2009, the operating budget for such period approved by Note
Holder pursuant to Section 4.4(iii), and (ii) for any subsequent Fiscal Year,
the operating budget for such Fiscal Year approved by Note Holder pursuant to
Section 6.1(vi); provided that if an Operating Budget for a particular Fiscal
Year has not been approved by Note Holder prior to the beginning of such Fiscal
Year, then the Operating Budget last approved by Note Holder shall be deemed to
be the Operating Budget for such Fiscal Year until a new Operating Budget is
approved by Note Holder.
          “Organizational Documents” means (i) in the case of any corporation or
company, the articles or certificate of incorporation and bylaws (escritura
constitutiva) of such corporation or company, (ii) in the case of any
partnership, the partnership agreement of such partnership (escritura
constitutiva) and, if applicable, the certificate of formation, (iii) in the
case of a limited liability company, the operating agreement or limited
liability company agreement (escritura constitutiva) and the certificate or
articles of formation, or (iv) in the case of any such Person described above in
this definition, or any other form of entity, any similar constitutive documents
of such Person.
          “Ormat Technologies” means Ormat Technologies, Inc., a Delaware
corporation.
          “OrPower 2” means OrPower 2 Inc., a Cayman Islands company.

13



--------------------------------------------------------------------------------



 



          “OrPower 9” means OrPower 9, Inc., a Cayman Islands company.
          “Other Taxes” means any and all current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies and all
liabilities with respect thereto (including by reason of any delay in payment
thereof) arising from any payment made under any Financing Document or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, any Financing Document.
          “Parent” means Ormat International, Inc., a Delaware corporation.
          “Parent Undertaking Agreement” means the Parent Undertaking Agreement,
dated on or prior to the Closing Date, between Parent and Note Holder in form
and substance satisfactory to Note Holder.
          “Pension Plan” means any pension, retirement, labor or social security
benefit, contributions, right or plan provided by Issuer to its employees either
pursuant to labor or social security Laws (Plan de Invalidez, Vejez y
Sobrevivencia del Seguro Social) or on a voluntary basis as agreed with its
employees.
          “Permitted Contest Procedures” shall mean a contest by any Person,
pursued in good faith, challenging the enforceability, validity, interpretation,
amount or application of any requirement of Law (including, without limitation,
Environmental Law and Labor Law), Authorization, Tax, assessment, fee,
governmental charge or levy or any Lien or other claim (including, without
limitation Environmental Claims), payment or matter (legal, contractual or
other) by appropriate proceedings if (a) the Person contesting such claim
diligently pursues such contest, (b) the Person contesting such claim sets aside
adequate cash reserves with respect to the contested claim to the extent
required by the Accounting Principles, (c) during the period of such contest the
enforcement of any contested claim or requirement of Law or any Lien on any
asset of Issuer (or any equity in Issuer pledged as Collateral) imposed in
connection therewith is effectively stayed, (d) such contest does not involve
(i) any risk or danger of the loss or impairment of any Lien or Collateral
granted under any of the Financing Documents and (ii) any risk or danger of any
criminal or civil liability being incurred by Note Holder or any Agent (whether
or not material), and (e) immediately after the resolution of any such contest,
such contested claim, together with any interest or penalties thereon, shall be
paid in full.
          “Permitted Indebtedness” means (a) Indebtedness incurred pursuant to
this Agreement and the other Financing Documents, (b) Indebtedness in respect of
an Expansion Financing incurred pursuant to and in accordance with the Expansion
Requirements set forth in Section 9.24, (c) Indebtedness secured by a Lien of
the type set forth in subsection (g) of the definition of “Permitted Lien”,
(d) Permitted Subordinated Indebtedness, (e) obligations with respect to trade
payables incurred in the ordinary course of business not exceeding in the
aggregate $500,000 at any one time outstanding and with payment terms of not
longer than 90 days, (f) Indebtedness relating to up to $1,000,000 in import tax
bonds for the import of a certain drilling rig and (g) other unsecured
indebtedness in an amount not to exceed at any time an aggregate of $2,000,000.

14



--------------------------------------------------------------------------------



 



          “Permitted Investments” means (a) marketable, direct obligations of
the United States of America (including obligations issued or held in book-entry
form on the books of the Department of the Treasury of the United States of
America) or obligations the timely payment of the principal of and interest on
which are fully guaranteed by the United States of America in each case maturing
within thirty days from the date of the acquisition thereof;
(b) interest-bearing demand or time deposits (including certificates of deposit)
which are either (1) insured by the Federal Deposit Insurance Corporation, or
(2) held in banks and savings and loan associations, whose general obligations
are rated at least “AA” or equivalent by S&P or Moody’s, or if not so rated
secured at all times, in the manner and to the extent provided by law, by
collateral security described in clause (a) of this definition of a market value
of no less than the amount of moneys so invested; (c) commercial paper rated (on
the date of acquisition thereof) at least A-1 or P-1 or equivalent by S&P or
Moody’s, respectively maturing not more than thirty days from the date of
acquisition thereof; or (d) any advances, loans or extensions of credit or any
stock, bonds, notes, debentures or other securities as the Note Holder may from
time to time approve in their sole and absolute discretion.
          “Permitted Lien” means any of the following types of Liens (other than
any such Lien relating to or imposed in connection with any Environmental Claim,
and any such Lien expressly prohibited by any applicable terms of any of the
Financing Documents): (a) Liens created pursuant to any Financing Document;
(b) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 6.3 or which are being
contested in accordance with Permitted Contest Procedures; (c) Liens, pledges or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds, and other similar obligations (exclusive of obligations for the payment
of borrowed money), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any portion of the Collateral on account thereof;
(d) judgment Liens that do not constitute an Event of Default, and that are
being contested in accordance with Permitted Contest Procedures; (e) statutory
Liens of landlords, statutory Liens of banks and rights of set-off, mechanics’
and materialmen’s liens, and other Liens imposed by applicable Law, in each case
arising in the ordinary course of business or incident to the operation of the
Project in respect of sums not yet delinquent or sums which are being contested
in accordance with Permitted Contest Procedures; (f) servitudes, easements or
rights of way currently existing as on the date of this Agreement, or minor
defects or irregularities in title or other matters affecting the real property
of Issuer which do not constitute Liens securing any monetary obligations or do
not materially detract from the value or marketability of such property;
(g) Liens upon equipment in use at the Project incurred to secure purchase or
lease obligations with respect thereto in an aggregate amount not to exceed
$400,000 at any time; provided that such Liens attach and are recourse solely to
the equipment subject to such lease or purchase money arrangement; (h) Liens on
the Collateral, granted with the consent of Note Holder (which may be
conditioned on the entering into of an intercreditor agreement and amendments to
relevant Security Documents, in each case satisfactory to Note Holder, with the
recipient of such Liens) that are junior or pari passu to the Liens created by
the Security Documents and that secure solely the obligations of Issuer in
respect of the financing of an Expansion as permitted pursuant to Section 9.24,
and (i) Liens listed on Schedule 1.1(a).

15



--------------------------------------------------------------------------------



 



          “Permitted Subordinated Indebtedness” means the Shareholder Loans,
which shall be fully subordinated in right and time of payment and enforcement
to the Obligations, pursuant to the Subordination Agreement.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, joint stock companies, joint ventures,
associations, companies, limited liability companies, investment funds or
accounts, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.
          “Potential Event of Default” means a condition or event which, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prepayment Fee” has the meaning set forth in Section 3.3D.
          “PRI Security Agreement” means the PRI Security Agreement, dated on or
prior to the Closing Date, between Parent and Note Holder in form and substance
satisfactory to Note Holder.
          “Proceedings” has the meaning set forth in Section 6.1(xi).
          “Project” means the Amatitlán Geothermal Project located in the
municipal province of San Vicente Pacaya, in the department of Amatitlán,
Republic of Guatemala and currently comprised of a geothermal power plant with
an approximate capacity of up to 20.5 megawatts, rights to geothermal production
and reinjection wells, a gathering system to deliver the geothermal fluids from
the production well to the generating units and back to the reinjection well,
the Facilities, rights of way, easements and various auxiliary systems and
buildings; and any Expansion undertaken pursuant to Section 9.24.
          “Project Authorizations” means the Authorizations set forth in
Schedule 5.11A (pursuant to Section 5.11A) and any Authorization required to be
delivered pursuant to Section 6.9B.
          “Project Design Document” means the document that describes part or
the entire Project as a project activity to be submitted for validation and
registration in accordance with the Kyoto Protocol Rules.
          “Project Documents” means (i) the Power Purchase Agreement (Contrato
de Compraventa de Electricidad) dated April 25, 2003 between INDE and Issuer
contained in public deed number 16 authorized in Guatemala City by notary public
Alejandro José Cofiño Rodríguez, as supplemented by that certain side letter
sent by Issuer to INDE, dated as of October 29, 2007, (ii) the Contract for the
Sale of Electricity dated January 2, 2007 between Issuer and Comercializadora
Comertitlan Sociedad Anónima contained in a private document, (iii) the Usufruct
Agreement, (iv) the Payment Administration Trust Agreement (Contrato de
Constitución de Fideicomiso de Administración de Pago) dated September 23, 2004
between INDE, Issuer and Banco de Occidente, Sociedad Anónima (now Banco
Industrial, Sociedad Anónima) contained in public deed number 34 authorized in
Guatemala City by notary public

16



--------------------------------------------------------------------------------



 



Elena del Rosario Paniagua Samayoa, (v) the Authorization Agreement (Contrato de
Transferencia de Autorización Definitiva para la Utilización de Bienes de
Dominio Público) dated August 5, 2003 between the MEM and Issuer contained in
public deed number 39 authorized in Guatemala City by notary public Alejandro
José Cofiño Rodríguez, (vi) the Capacity and Associated Energy Service Purchase
and Sale Agreement (Contrato para la Compra Venta de Servicio de Potencia con
Energía Asociada) dated January 6, 2007 between Issuer and Comercializadora
Comertitlán Sociedad Anónima contained in a private document, (vii) the CER
Purchase Agreement and Emissions Reduction Purchase Agreement dated March 30,
2007 and September 8, 2008 between Issuer and EcoSecurities, Inc., (viii) all
agreements regarding real estate titles, rights of way and easements of Issuer
in relation to the Project; each of which as may be amended, supplemented or
modified from time to time in accordance with its terms and the terms of the
Financing Documents, and (ix) any agreement (but not Authorization) required to
be delivered pursuant to Section 6.9B; provided that neither the CER Purchase
Agreement and Emissions Reduction Purchase Agreement identified as item
(vii) above, nor any future agreement relating to the sale of CERs, shall be
treated as a Project Document for purposes of Sections 6.9A, 7.6(i), 8.1K and
8.1L.
          “Prudent Utility Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by geothermal electric generation
stations in Guatemala of a type and size similar to the Project as good, safe
and prudent engineering practices in connection with the design, construction,
operation, maintenance, repair and use of electrical and other equipment,
facilities and improvements of such electrical station, with commensurate
standards of safety, performance, dependability, efficiency and economy.
          “PUHCA” means the Public Utility Holding Company Act of 2005,
including the implementing regulations of FERC.
          “Purchase Notice” has the meaning set forth in Section 2.2A.
          “Quarterly Payment Dates” means March 15, June 15, September 15 and
December 15 of each year, commencing on the first such date to occur after the
Closing Date; provided that if any such date is not a Business Day, the
Quarterly Payment Date shall be the next succeeding Business Day.
          “Quetzal” means the lawful money of the Republic of Guatemala.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any Facility, including the movement of any
Hazardous Material through the air, soil, surface water, groundwater or
property.
          “Restoration” shall mean, in the case of any Casualty Event, the
restoration, repair, replacement or rebuilding of the Project or relevant part
thereof, including, without limitation, designing, engineering, constructing and
completing such repair or restoration, or the

17



--------------------------------------------------------------------------------



 



applicable portion thereof subject to the Casualty Event, as nearly as
practicable to its value, condition and character immediately prior to such
Casualty Event, with such alterations and additions as may be made pursuant to
and subject to the applicable provisions of this Agreement and the other
Financing Documents, together with any temporary repairs and property protection
measures taken pending completion of the work.
          “Restricted Junior Payments” means (i) any dividend or other
distribution, direct or indirect, on account of any Security of Issuer now or
hereafter outstanding, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Security of Issuer now or hereafter outstanding, (iii) any payment in respect of
Permitted Subordinated Indebtedness, and (iv) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Security of Issuer now or hereafter outstanding.
          “Revenue Code” means the Código Tributario and Ley del Impuesto Sobre
la Renta of Guatemala, as amended, supplemented or modified from time to time.
          “S&P” means Standard & Poor’s Ratings Group or any successor entity.
          “SEC” means the Securities Exchange Commission of the United States of
America.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Security” or “Securities” means any stocks, shares, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
          “Security Documents” means the Security Trust Agreement, the
Administrative Trust Agreement, the PRI Security Agreement, the Subordinated
Debt Security Agreement and any Additional Financing Documents which purport to
grant a Lien to Note Holder or any Agent on their behalf on any assets or
property, or rights title or interest, of any Transaction Party to secure
payment or performance of the Obligations.
          “Security Trust Agreement” means the Contrato de Fideicomiso
Irrevocable de Garantía, dated on or prior to the Closing Date, to be documented
through a public deed among, Issuer, Note Holder, OrPower 2, OrPower 9 and the
Security Trustee, in form and substance satisfactory to Note Holder, and by
which Issuer, OrPower 2 and OrPower 9 will subject the Facilities, Economic
Unit, real estate, assets, Project Documents, including usufruct and contractual
rights from the Project Documents, Authorizations, equity participations in
Issuer, interests, rights of way and easements, insurance policies and all other
related property and assets of the Project and Issuer (whether present or
future) to the security trust constituted therein for purposes of creating a
first priority and perfected security interest in favor and for the benefit of
Note Holder or Agent as it may be amended, supplemented or modified from time to
time.

18



--------------------------------------------------------------------------------



 



          “Security Trustee” means Financier Industrial, Sociedad Anónima or its
successor in its capacity as trustee under the Administrative Trust Agreement
and the Security Trust Agreement.
          “Shareholder Loan Agreement” means the Shareholder Loan Agreement,
dated on or prior to the Closing Date, between OrPower 9 and Issuer.
          “Shareholder Loans” means the loans evidenced by that certain
Shareholder Loan Agreement.
          “Solvent” means, with respect to any Person, that as of the date of
determination, both (A) the then fair saleable value of the property of such
Person is (x) greater than the total amount of liabilities (including Contingent
Obligations) of such Person and (y) greater than the amount that will be
required to pay the probable liabilities of such Person’s then existing
Indebtedness as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Person, and
(B) such Person is solvent within the meaning given that term and similar terms
under applicable Laws relating to fraudulent transfers.
          “Subordinated Debt Security Agreement” means the Subordinated Debt
Security Agreement, dated on or prior to the Closing Date, between OrPower 9 and
Note Holder in form and substance satisfactory to Note Holder.
          “Subordination Agreement” means the Subordination Agreement, dated on
or prior to the Closing Date, between Issuer, OrPower 9 and Note Holder in form
and substance satisfactory to Note Holder.
          “Subsidiary” or “Subsidiaries” means as applied to any Person, (i) any
corporation, association, joint venture or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof and (ii) any
partnership or limited liability company of which (x) more than 50% of the
economic interests are at the time owned or controlled, directly or indirectly,
by such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (y) which such Person or one or more of the other
Subsidiaries of that Person or a combination thereof controls (including any
Person in which such Person or one or more other Subsidiaries of that Person or
a combination thereof own or control more than 50% of the general partner or
managing member) interests, but excluding any community trust or welfare fund
established or managed by or on behalf of Issuer.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by any
Governmental Authority and wherever imposed, levied, collected, withheld or
assessed.

19



--------------------------------------------------------------------------------



 



          “Total Casualty/Condemnation Event” means the occurrence of any
Casualty Event or Condemnation Event affecting all or substantially all of the
Project, any Facility or the assets and properties of Issuer or that could be
reasonably expected to prevent Issuer from complying with its Obligations.
          “Transaction Parties” means, as of the date hereof, Issuer, Parent,
Ormat Technologies (but only until the termination of the Guaranty in accordance
with its terms unless such party subsequently enters into a Financing Document),
OrPower 2, OrPower 9, and any party (other than Note Holder, any Transferee and
Agent) to a Subordination Agreement, and, thereafter, such Persons and any other
Person (other than Note Holder, any Transferee and the Agent) that enters into
an Additional Financing Document; each such Person is referred to herein
individually as a “Transaction Party”.
          “Transferee” means any Person that is a transferee or assignee of, or
that has been granted a participation in, a Note, and any successor to such
Person’s or any other Note Holder’s interest in a Note.
          “UNFCCC” means the United Nations Framework Convention on Climate
Change adopted in New York on May 9, 1992.
          “Updated Forecast” has the meaning set forth in Section 6.1(vi).
          “Upfront Fee” has the meaning set forth in Section 3.2A.
          “Usufruct Agreement” means the Usufruct Agreement (Contrato de
Usufructo Oneroso de los Activos y de los Bienes Raíces del Campo Geotérmico
Amatitlán) dated April 25, 2003 between INDE and Issuer contained in public deed
number 17 authorized in Guatemala City by notary public Alejandro José Cofiño
Rodríguez.
          “Wellfield Maintenance Reserve Account” means each special account
designated by that name or the name “Cuenta de Reserva para Mantenimiento del
Campo Geotérmico en Dólares” or “Cuenta de Reserva para Mantenimiento del Campo
Geotérmico en Quetzales” and established pursuant to the terms of the
Administrative Trust Agreement.
          “Wellfield Maintenance Reserve Requirement” means, in respect of any
Fiscal Year, the total amount of costs and expenses for the maintenance of the
wellfield in relation to the Project, that is set forth in Exhibit III with
respect to such Fiscal Year.
     1.2 Accounting Terms
          For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to them in conformity with the
Accounting Principles.
     1.3 Other Definitional Provisions
          References to “Sections” shall be to Sections of this Agreement unless
otherwise specifically provided. Each reference to an agreement or Note shall
mean and include all amendments, supplements and modification thereto as (i) are
duly entered into in accordance

20



--------------------------------------------------------------------------------



 



with the terms thereof by the parties thereto and (ii) do not violate the terms
hereof or constitute a default hereunder. No reference in this Section 1 to any
agreement or instrument as amended, supplemented or modified from time to time
shall be deemed to constitute a consent by Note Holder to any such amendment,
supplement or modification or to be in limitation or derogation of the
restrictions set forth in Section 7.6 hereof. Each reference to a Law shall mean
and include such Law as amended or supplemented from time to time and any
supplements or replacement provisions of Law. All terms defined herein have the
meanings assigned to them herein for all purposes, and such meanings are equally
applicable to both the singular and plural forms of the terms defined unless the
context requires otherwise. “Include,” “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import. References to a Person or Note
Holder are, unless the context otherwise requires, also to its successors and
permitted assigns.
SECTION 2. NOTE AUTHORIZATION; CLOSING; AND DELIVERY
     2.1 Closing
          A. Authorization of Note. Issuer has authorized the issuance, in
accordance with and subject to the terms and conditions of this Agreement, to
Note Holder of a secured single draw promissory note on, and dated, the Closing
Date, in the aggregate principal amount of $42,000,000 in the form of Exhibit I
(herein called the “Note”, and together with any note or notes issued in
substitution or replacement thereof or upon any assignment or transfer thereof,
the “Notes”), against delivery by Note Holder to Issuer of immediately available
funds in the principal amount of the Note (less the amounts specified in
Section 2.2B) by wire transfer to such account of Issuer as so designated in
writing by Issuer.
          B. Closing. The sale and purchase of the Note contemplated hereby
shall be held on the Closing Date at 10:00 a.m., New York, N.Y. time, at the
offices of Paul, Hastings, Janofsky and Walker LLP in New York, N.Y. or at such
other time and place as Issuer and Note Holder may agree upon. Such closing is
hereinafter referred to as the “Closing.”
          C. Delivery. Subject to the terms of this Agreement, at the Closing,
Issuer will, unless otherwise requested by Note Holder, deliver to Note Holder
the Note being issued to Note Holder hereunder.
     2.2 Note Purchase
          A. Purchase Notice. At least five (5) Business Days prior to the
Closing Date, Issuer shall deliver to Note Holder written notice that Issuer
desires to sell to Note Holder the Note (a “Purchase Notice”). The Purchase
Notice shall specify the principal amount of the Note to be purchased, which
shall not exceed $42,000,000, the requested Closing Date, and shall certify that
those conditions precedent set forth in Section 4 which are under the control of
Issuer will be satisfied as of the Closing Date.
          B. Note Purchase. If, on the Closing Date, all conditions precedent
contained in this Agreement have been satisfied (including all conditions set
forth in Section 4 as applicable), as determined by Note Holder in its sole and
absolute discretion, Note Holder shall purchase the Note by payment of the
principal amount thereof to Issuer (as provided in Section

21



--------------------------------------------------------------------------------



 



2.1A) in Dollars less (1) any amounts then due and payable to Note Holder
pursuant to the Financing Documents for which payment has not already been made
(which amounts will be applied, on behalf of Issuer, directly by Note Holder
(and as to which Issuer hereby irrevocably and unconditionally authorizes and
instructs Note Holder to apply) to payment of such amounts), including but not
limited to payment of the Upfront Fee and all costs and expenses of Note Holder
and any Transferee then due and payable, and (2) the amount required to fund the
Debt Service Reserve Account up to the Debt Service Reserve Requirement (to the
extent not funded with a Letter of Credit), which amount shall be deposited by
Note Holder, on behalf of Issuer, into the Debt Service Reserve Account.
     2.3 Use of Proceeds
          The proceeds of the Note purchase remaining after the application of
funds contemplated by Section 2.2B above shall be used solely to fund or
reimburse Issuer or Parent (directly or through any Subsidiary) for costs
incurred to develop and construct the Project and pay fees, costs and expenses
of Issuer relating to the transactions contemplated by this Agreement, including
without limitation, the costs, fees and expenses of Note Holder or any
Transferee relating to its participation or syndication of the Note.
SECTION 3. THE NOTES — MATURITY; INTEREST AND FEES; PRINCIPAL PAYMENTS
     3.1 Maturity
          Each Note shall mature on the Maturity Date, and on such date, or on
any accelerated maturity as herein provided, the full amount of principal under
each Note then outstanding, all accrued and unpaid interest thereon and, if
applicable, all Prepayment Fees thereon shall be due and payable.
     3.2 Fees and Interest
          A. Fees.
          On the Closing Date, Issuer shall pay to Note Holder a non-refundable
upfront fee equal to 1.25% of the aggregate principal amount of the Note (the
“Upfront Fee”), which shall be paid from (or netted against) the purchase
proceeds of the Note.
          B. Interest on Note.
               (i) Interest. Subject to Section 3.2B(ii), the unpaid principal
amount of the Note shall bear interest at a rate of nine and eighty-three
hundredths percent (9.83%) per annum (the “Base Interest Rate”) payable in
arrears on each Quarterly Payment Date for interest amounts accrued to (but
excluding) such date, provided that, notwithstanding anything to the contrary in
any Financing Document, in the event that the Closing does not occur on May 19,
2009 and notwithstanding that the Note is not purchased on such date (other than
due to a breach of this Agreement by Note Holder), then, Issuer agrees that
interest will be payable by it at the Base Interest Rate on the aggregate amount
of $42,000,000 from and including the date of May 19, 2009.

22



--------------------------------------------------------------------------------



 



               (ii) Default Interest Rate. Any Obligations hereunder, including
principal repayment or prepayment, interest, fees (including the Prepayment Fee,
if applicable) and costs and expenses, not paid when due shall bear interest at
the Default Interest Rate until paid in full. Without limiting the generality of
the foregoing, upon the occurrence and during the continuance of an Event of
Default hereunder, the unpaid principal amount of the Note and any accrued and
unpaid interest thereon, shall bear interest at the Default Interest Rate until
paid in full.
               (iii) Computation of Interest. Interest on the Notes accrued
pursuant to Sections 3.2B(i), and 3.2B(ii) shall be computed on the basis of a
year consisting of three hundred sixty (360) days and the actual number of days
elapsed in the period during which it accrues.
               (iv) Maximum Amount of Interest. Anything to the contrary herein
or in any Financing Document notwithstanding, interest payable hereunder shall
not exceed the Highest Lawful Rate.
     3.3 Scheduled Principal Repayments and Prepayments
          A. Scheduled Principal Repayments. Subject to Section 3.1, Issuer
shall pay to Note Holder the amount set forth below of the principal amount of
the Notes, in equal quarterly installments on each Quarterly Payment Date,
commencing September 15, 2009, and, in the case of the last installment payment,
on the Maturity Date (provided, that if the Maturity Date is not a Business Day,
then the last installment payment shall be paid on the Business Day next
succeeding the Maturity Date).

          Principal Payment Date   Principal Repayment ($)
September 15, 2009
    466,032  
December 15, 2009
    477,960  
March 15, 2010
    490,224  
June 15, 2010
    502,782  
September 15, 2010
    515,676  
December 15, 2010
    528,864  
March 15, 2011
    542,430  
June 15, 2011
    556,332  
September 15, 2011
    570,570  
December 15, 2011
    585,186  
March 15, 2012
    600,180  
June 15, 2012
    615,594  
September 15, 2012
    631,344  

23



--------------------------------------------------------------------------------



 



          Principal Payment Date   Principal Repayment ($)
December 15, 2012
    647,514  
March 15, 2013
    664,104  
June 15, 2013
    681,156  
September 15, 2013
    698,586  
December 13, 2013
    716,478  
March 15, 2014
    734,832  
June 15, 2014
    753,690  
September 15, 2014
    773,010  
December 15, 2014
    792,792  
March 15, 2015
    813,120  
June 15, 2015
    833,952  
September 15, 2015
    855,330  
December 15, 2015
    877,254  
March 15, 2016
    899,724  
June 15, 2016
    24,175,284  

          B. Special Event Prepayment of Principal.
               (i) Upon the occurrence of any Total Casualty/Condemnation Event,
Issuer shall, within sixty (60) days of such Total Casualty/Condemnation Event
prepay in full the total outstanding principal amount of the Notes, plus all
accrued interest thereon, plus all other Obligations owing under the Financing
Documents, plus 50% of the Prepayment Fee that would otherwise apply to a
voluntary prepayment made on such prepayment date.
               (ii) Upon the occurrence of any change in Law which results in
any increase in the amount of any withholding tax payable in respect of payments
under a Note, Issuer may, upon not less than thirty (30) Business Days prior
notice to Note Holder, prepay in full the total principal amount of the Note
outstanding, in whole but not in part, provided, however that Issuer may not
prepay the Note pursuant to this Section 3.3B(ii) if: (a) Note Holder has waived
any right to receive an indemnity payment in respect of such increase in
withholding tax, or (b) Note Holder undertakes a transfer of the Note to an
entity located in a jurisdiction where such increase in withholding tax does not
apply, provided, however, that nothing herein shall require Note Holder to make
any such transfer. Any such prepayment under this Section 3.3B(ii) shall be in
an amount equal to the total outstanding principal amount of the Note, plus all
accrued interest thereon, plus all other Obligations owing to Note Holder
holding such Note, plus 50% of the Prepayment Fee that would otherwise apply to
a voluntary prepayment made on such prepayment date.

24



--------------------------------------------------------------------------------



 



               (iii) If (a) Issuer has satisfied the Expansion Requirements,
(b) Note Holder has declined to provide the Expansion Financing pursuant its
right set forth in Section 9.24D, and (c) Note Holder has declined Issuer’s
request to create a Permitted Lien of the type and meeting the requirements
contemplated by clause (h) of the definition of Permitted Lien in order to
procure such Expansion Financing with a third party lender or provider of debt
funding, then Issuer may upon not less than thirty (30) Business Days prior
notice to Note Holder, prepay in full the outstanding principal amount of the
Note of Note Holder, in whole but not in part, plus all accrued interest
thereon, plus all other Obligations owing to Note Holder, but without the
payment of Prepayment Fees that would otherwise apply to a voluntary prepayment
made on such prepayment date.
               (iv) Upon the occurrence of any Casualty Event or Condemnation
Event (other than a Casualty Event or Condemnation Event, which when combined
with the loses, damages, casualties and destructions of all preceding Casualty
Events and Condemnation Events, does not exceed $10,000,000 in the aggregate
during the term of this Agreement), Issuer shall (if requested by Note Holder)
prepay, promptly upon receipt of insurance or condemnation proceeds, the
outstanding principal amount of the Note of Note Holder, plus all accrued
interest thereon and breakage costs, in an amount equal to 100% of such proceeds
received by Issuer in respect of such Casualty Event or Condemnation Event, plus
50% of the Prepayment Fee that would otherwise apply to a voluntary prepayment
made on such prepayment date. This Section 3.3B(iv) shall not apply in respect
of any insurance proceeds from business interruption insurance or third party
liability insurance.
          C. Optional Prepayments of Principal. Issuer may, at any time, prepay
in full the total outstanding principal amount of the Notes, in whole but not in
part; provided, however, that (a) Issuer shall give Note Holder not less than
thirty (30) Business Days’ irrevocable prior written notice, specifying the date
of prepayment, and (b) any such prepayment shall include all accrued and unpaid
interest on the principal amount, if any, together with the Prepayment Fee
determined as set forth in Section 3.3D, and the payment in full of all other
Obligations owing under the Financing Documents.
          D. Prepayment Fee
               (i) Any prepayment of Notes pursuant to Section 3.3C, and any
payment on the Notes required in connection with an acceleration thereof
pursuant to Section 8, shall be made together with a prepayment fee that shall
equal the mathematical product of (x) the percentage set forth below opposite
the date below of such prepayment multiplied by (y) the amount of such
prepayment (the “Prepayment Fee”).

          Prepayment Date   Prepayment Fee Percentage
Closing Date — May 19, 2010
    10%
May 19, 2010 - May 19, 2011
    8%
May 19, 2011 - May 19, 2012
    5%
May 19, 2012 - May 19, 2013
    5%

25



--------------------------------------------------------------------------------



 



          Prepayment Date   Prepayment Fee Percentage
May 19, 2013 - May 19, 2014
    5%
May 19, 2014 - May 19, 2015
    2%
Thereafter
    0%

               (ii) Note Holder and Issuer agree that any Prepayment Fee payable
pursuant to this Section 3.3D is a liquidated amount agreed upon to provide
yield maintenance protection, is a reasonable estimate of Note Holder’s loss in
connection with the applicable prepayment and does not constitute a penalty.
          E. General Provisions Relating to Prepayments.
          Subject to Section 3.4, all prepayments of the Note pursuant to
Section 3.3B, Section 3.3C, or due as a result of an acceleration under
Section 8, shall be applied to reduce the scheduled installments of principal of
the Note set forth in Section 3.3A in inverse order of maturity.
     3.4 Application of Mandatory Payments
          Any prepayments in accordance with Sections 3.3B and 3.3C, any
prepayment due as a result of an acceleration under Section 8 and any principal
payments in accordance with Sections 3.1 or 3.3A shall be applied in the
following order of priority: (i) first, to any costs and expenses of Note Holder
and Agent incurred in connection with the transactions contemplated under this
Agreement and the other Financing Documents; (ii) second, to any outstanding
interest then due and payable at the Default Interest Rate pursuant to this
Agreement to the full extent thereof; (iii) third, to any outstanding interest
then due and payable at the Base Interest Rate pursuant to this Agreement to the
full extent thereof; (iv) fourth, to the Prepayment Fee, if any, due pursuant to
this Agreement to the full extent thereof; (v) fifth, to the payment of any
other Obligations (other than as provided in the immediately forgoing clauses
and in respect of principal); and (vi) sixth, to principal outstanding under the
Note to the full extent thereof.
     3.5 Net Payments; Taxes
          A. Any and all payments by or on account of any Obligation hereunder
or under any other Financing Document shall be made without setoff, counterclaim
or other defense and shall be made free and clear of and without deduction of or
withholding for any Indemnified Taxes (including, without limitation, Other
Taxes). If for any reason Issuer shall be required by any Governmental Authority
to deduct or withhold any Indemnified Taxes (including, without limitation,
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) Note Holder, Agent
or Transferee receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Issuer shall make such deductions or
withholdings and (iii) Issuer shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

26



--------------------------------------------------------------------------------



 



          B. In addition, Issuer shall pay any Indemnified Taxes (including,
without limitation, Other Taxes) to the relevant Governmental Authority in
accordance with applicable Law, and, if the liability for any Indemnified Taxes
(including, without limitation, Other Taxes) is imposed on Note Holder, Issuer
shall pay such Tax to the relevant Governmental Authority on behalf of and in
the name of Note Holder.
          C. Issuer shall indemnify Note Holder, Agent or Transferee, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes (including, without limitation, Other Taxes) paid or payable by Note
Holder, Agent or Transferee on or with respect to any payment by or on account
of any Obligation hereunder or under any other Financing Document (including
Indemnified Taxes (including, without limitation, Other Taxes) imposed or
asserted on or attributable to amounts payable under this Section 3.5) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes (including, without limitation,
Other Taxes) were correctly or legally imposed or asserted by the relevant
Governmental Authority. To the extent practical, Note Holder shall provide
notice to Issuer of its intent to make any such payment at least ten (10) days
prior to making any such payment. A certificate as to the amount of such payment
or liability delivered to Issuer by Note Holder shall be conclusive and binding
absent manifest error.
          D. As soon as practicable after any payment of Indemnified Taxes
(including, without limitation, Other Taxes) by Issuer to a Governmental
Authority, Issuer shall deliver to Note Holder the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Note Holder. In the event any amounts in respect of
which Issuer makes a payment under this Section 3.5 are refunded to Note Holder
(or Transferee, as applicable), Note Holder shall refund such amounts to Issuer,
less any reasonable costs incurred by Note Holder (or Transferee, as applicable)
to recover such amounts and in the administration thereof; provided that Issuer,
upon the request of Note Holder (or Transferee, as applicable), agrees to repay
the amount paid over to Issuer (plus any penalties, interest and other charges
imposed by the relevant Governmental Authority) to Note Holder (or Transferee,
as applicable) in the event Note Holder (or Transferee, as applicable) is
required to repay such refund to such Governmental Authority. This Section 3.5D
shall not be construed to require Note Holder (or Transferee, as applicable) to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to Issuer or any other person.
          E. In the event any Indemnified Taxes would be due hereunder, Note
Holder shall use reasonable efforts to fund or maintain the Note through another
funding office of Note Holder (including, making a request to any participant in
a Note to make reasonable efforts to be bound by the same terms), if (i) as a
result thereof the circumstances which would cause the requirement to pay
Indemnified Taxes cease to exist or would be materially reduced and (ii) as
determined by Note Holder in its sole discretion, such action would not
otherwise be disadvantageous to Note Holder in any respect (or in Transferee’s
sole discretion, such action would not otherwise be disadvantageous to
Transferee); provided that Note Holder will not be obligated to utilize such
other funding office pursuant to this Section 3.5E unless Issuer agrees to pay
all incremental expenses incurred by Note Holder and Transferee as a result of
utilizing such other funding office as described above.

27



--------------------------------------------------------------------------------



 



     3.6 General Provisions Regarding Payment.
          If more than one Note is outstanding, any payment on the Notes shall
be applied to each Note in the proportion that its principal amount outstanding
bears to the aggregate of the principal amounts outstanding of all the Notes.
          All payments of principal and interest and other amounts due hereunder
and under the Notes shall be in same day funds and delivered to Note Holder not
later than 12:00 p.m. (noon) (New York time) on the date due (without setoff or
counterclaim) in lawful money of the United States of America in immediately
available funds through wire transfer to the account of Note Holder as set forth
on Schedule 3.6 opposite the name of Note Holder or at such other place in the
United States as shall be designated in writing by Note Holder to Issuer (such
payment instructions the “Note Holder Payment Instructions”). At the time of
payment, written confirmation of such payment shall be sent to Note Holder by
telecopy at the number set forth in Note Holder Payment Instructions indicating
the principal and interest paid and a wire transfer identification number. Funds
received by Note Holder after that time shall be deemed to have been paid on the
next succeeding Business Day. Whenever any payment to be made hereunder or under
the Note shall be stated to be due on a day that is not a Business Day, the
payment shall be made on the next succeeding Business Day, and such extension of
time shall be included in the computation of the payment of interest and fees
(if applicable) hereunder or under the Note.
     3.7 Representations and Warranties of Note Holder.
          Note Holder hereby represents and warrants to Issuer as of the date of
this Agreement that:
          A. Note Holder is an “accredited investor” within the meaning of
Regulation D under the Securities Act. It is purchasing the Note for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of its or their property shall at all
times be within its or their control. Note Holder understands that the Note has
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Note.
          B. The source of funds to be used by Note Holder to pay the purchase
price of the Note to be purchased by it hereunder does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.
SECTION 4. CONDITIONS TO CLOSING
          The obligation of Note Holder to purchase any Note on the Closing Date
is subject to the fulfillment to the satisfaction of Note Holder of each of the
following conditions precedent:

28



--------------------------------------------------------------------------------



 



     4.1 Organizational Documents; Financing Documents and Other Agreements. On
or before the Closing Date, Note Holder shall have received the following
documents in form and substance satisfactory to Note Holder:
          A. Agreement. An original Agreement duly executed and delivered by
Issuer.
          B. Note. An original Note duly executed and delivered by Issuer.
          C. Security Trust Agreement. A certified and authenticated copy
(primer testimonio) of the Security Trust Agreement duly executed and delivered
by Issuer, the Security Trustee, OrPower 2, OrPower 9 and Note Holder.
          D. Administrative Trust Agreement. A certified and authenticated copy
(primer testimonio) of the Administrative Trust Agreement duly executed and
delivered by Issuer, the Security Trustee and Note Holder.
          E. Subordination Agreement. An original Subordination Agreement duly
executed and delivered by Issuer and OrPower 9.
          F. Parent Undertaking. An original Parent Undertaking Agreement duly
executed and delivered by Parent.
          G. PRI Security Agreement. An original PRI Security Agreement duly
executed and delivered by Parent.
          H. Subordinated Debt Security Agreement. An original Subordinated Debt
Security Agreement duly executed and delivered by OrPower 9.
          I. Other Financing Documents. Originals of each other Financing
Document to be entered into on or prior to the Closing Date duly executed and
delivered by each party thereto.
          J. Organizational Documents. A copy of the Organizational Documents of
each Transaction Party, certified (to the extent such a certification is
available) as of a recent date by the appropriate Governmental Authority of the
jurisdiction of organization of such Transaction Party.
          K. Resolutions. A copy of the resolutions or written consent of the
Board of Directors, members, manager or partners of each Transaction Party, as
applicable, approving and authorizing the execution, delivery and performance of
this Agreement and the other Financing Documents to which such Transaction Party
is a party.
          L. Incumbency Certificate. A list of the officers of each Transaction
Party authorized to execute on behalf of such Transaction Party the Financing
Documents to which such Transaction Party is a party and specimen signatures for
each such officer.

29



--------------------------------------------------------------------------------



 



          M. Secretary’s Certificate. An Officer’s Certificate of each
Transaction Party dated as of the Closing Date attaching each of the documents
referred to in Section 4.1J through Section 4.1L required to be delivered for
such Person and certifying that such documents are true, correct and complete
copies and are in full force and effect without modification or amendment as of
the Closing Date.
          N. Good Standing Certificates. A good standing certificate (or
equivalent thereto) for each Transaction Party from the appropriate Governmental
Authority of the jurisdiction of organization of such Transaction Party, and
each other jurisdiction in which such Transaction Party, is qualified to do
business, each dated a recent date prior to the Closing Date.
          O. Third Party Notices. Evidence, satisfactory to Note Holder, that
all notices have been delivered to INDE and MEM to the extent required under the
Project Documents.
          P. Reports. A report from each of (a) the Independent Insurance
Advisor, (b) the Independent Engineer, and (c) the Independent Geothermal
Engineer, in respect of the Project, in each case in form and substance
satisfactory to Note Holder.
          Q. Transfer Annotation. A certified copy of the annotation at the
Registro Mercantil of Guatemala regarding the submission of the equity
participations in Issuer to the security trust as per the Security Trust
Agreement.
          R. Subordinated Indebtedness Documents. A copy, certified by Issuer as
true and complete of each document evidencing Permitted Subordinated
Indebtedness in effect as of the Closing Date.
          S. Capital Expenditures Side Letter. An original Capital Expenditures
Side Letter duly executed and delivered by Ormat Technologies.
     4.2 Consents. Issuer shall have obtained any and all consents, permits and
waivers, and completed all filings necessary or appropriate for the issuance and
sale of the Note and the consummation of the other transactions to occur on the
Closing Date as contemplated by this Agreement and the other Financing
Documents, and any applicable waiting periods shall have expired.
     4.3 Performance of Obligations. As of the Closing Date, each Transaction
Party shall have performed all obligations and satisfied all conditions that
this Agreement and the other Financing Documents provide shall be performed by
it on or before the Closing Date.
     4.4 Financial Statements; Base Case Forecast; Operating Budget. Issuer
shall have delivered to Note Holder (i) the Base Case Forecast in form and
substance satisfactory to Note Holder (ii) the Financial Statements, and
(iii) the initial Operating Budget for Issuer for the period from January 1,
2009 through December 31, 2009, in the form attached hereto as Exhibit II and as
otherwise satisfactory to Note Holder.

30



--------------------------------------------------------------------------------



 



     4.5 No Change. Since December 31, 2007, except as disclosed to Note Holder
in the Financial Statements, there has not occurred a Material Adverse Effect,
and no Material Adverse Effect is currently continuing.
     4.6 Regulatory Matters. Issuer shall have obtained all governmental and
regulatory licenses, permits, consents and approvals (including, without
limitation, environmental and electrical licenses, permits, consents and
approvals) required to own and operate the Project and all such licenses,
permits, consents and approvals shall be in full force and effect.
     4.7 Searches; Security Interests; Filings. Note Holder shall have received
judgment searches in Guatemala City and Lien searches with respect to each
Transaction Party that is party to a Security Document in each jurisdiction in
which such Person is organized or its principal executive offices are located
and any Collateral is located, or as Note Holder shall deem advisable to obtain
such searches, and such searches shall reveal no filings or recordings with
respect to any of the Collateral or other property of such Person in favor of
any Person other than Note Holder or other than with respect to Permitted Liens.
Each such Transaction Party shall have delivered, or caused to be delivered, to
Note Holder evidence, satisfactory to Note Holder, that such Transaction Party
has taken, or caused to be taken, all actions required to perfect a first
priority Lien in favor of Note Holder, or make an Assignment to the
Administrative Trust Agreement or Security Trust Agreement for the benefit of
the Note Holder, as applicable, in all of the Collateral, subject only to
Permitted Liens.
     4.8 Opinions of Counsel. Note Holder shall have received originally
executed legal opinions of counsel to the Transaction Parties, dated as of the
Closing Date, which opinions shall be in form and substance satisfactory to Note
Holder and its counsel. Such opinions shall also be addressed in favor of (and
permit distribution to and reliance by) any Transferee that is an Affiliate of
Note Holder.
     4.9 Evidence of Insurance. Note Holder shall have received a certificate
from Issuer’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained as of the Closing Date pursuant to
Section 6.4 is in full force and effect and that Note Holder has been named as
beneficiary, additional insured and/or loss payee thereunder to the extent
required under Section 6.4.
     4.10 Review of Project Documents. Note Holder shall have received a true,
correct, and complete copy of each Project Document and Project Authorization,
in each case that are in effect as of the Closing Date, and each such Project
Document and Project Authorization shall be in form and substance satisfactory
to Note Holder.
     4.11 Cancellation of Political Risk Insurance. Note Holder shall have
received an Officer’s Certificate from Parent, in form and substance
satisfactory to Note Holder, certifying that irrevocable notice of cancellation
has been submitted to the issuer of each political risk insurance policy
applicable to the Project.
     4.12 Title Report. Issuer shall have delivered to Note Holder the results
of an on-line search report issued by the Real Estate Registry (Registro General
de la Propiedad) dated as of a recent date covering the real property interests
underlying the Project. Such report shall be in

31



--------------------------------------------------------------------------------



 



form, scope and substance satisfactory to Note Holder and shall be free of title
exceptions other than Permitted Liens or as otherwise acceptable to Note Holder.
     4.13 Credit Analysis. Note Holder shall have received a private credit
analysis with respect to Issuer from Fitch evidencing a minimum foreign currency
credit rating of BB- or higher.
     4.14 Absence of Defaults. No event shall have occurred and be continuing,
or would result from the issuance of the Note, or the consummation of any of the
other transactions to be consummated on the Closing Date contemplated under this
Agreement or the other Financing Documents, that would constitute an Event of
Default or Potential Event of Default.
     4.15 Purchase Notice. Note Holder shall have received, in accordance with
the provisions of Section 2.2, an originally executed Purchase Notice
(i) requesting that Note Holder purchase the Note, and (ii) irrevocably
directing Note Holder to net out from the purchase amount to be paid for the
Note those amounts contemplated by Section 2.2(B), signed by an Authorized
Officer.
     4.16 Representations and Warranties. The representations and warranties of
Issuer contained herein and in the other Financing Documents shall be true and
correct in all material respects, except that those representations and
warranties that are qualified as to materiality shall be true and correct in all
respects, on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.
     4.17 No Adverse Laws. The issuance and purchase of the Note and the
consummation of the other transactions contemplated under this Agreement and
under the other Financing Documents shall be permitted by all applicable Laws to
which Note Holder and each Transaction Party is subject.
     4.18 No Orders. No order, judgment, resolution, award or decree of any
arbitrator or Governmental Authority shall purport to enjoin or restrain Note
Holder from purchasing the Note on the Closing Date or the consummation of the
transactions contemplated by the Financing Documents.
     4.19 No Litigation. No litigation, investigation, or other proceeding shall
be pending, or shall have been commenced or threatened, against any Transaction
Party or by which any Transaction Party, the Project or any Collateral is or
could be affected, that has a Material Adverse Effect.
     4.20 Solvency. Prior to and after giving effect to the purchase of the Note
contemplated hereby, each Transaction Party shall be Solvent.
     4.21 Corporate Proceedings. All corporate and other proceedings in
connection with the transactions to be consummated on the Closing Date, and all
documents and instruments incident to such transactions, shall be satisfactory
in form and substance to Note Holder and its counsel.

32



--------------------------------------------------------------------------------



 



     4.22 Conditions Precedent. The conditions precedent of each Transaction
Party contained in any other Financing Documents, as applicable, shall have been
satisfied in all respects.
     4.23 Officer’s Certificate. Note Holder shall have received an Officer’s
Certificate from Issuer certifying to such officer’s knowledge as to the
satisfaction of the conditions precedent listed in Section 4.5, Section 4.14,
Section 4.16, Section 4.17, Section 4.18, and Section 4.19.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF ISSUER
In order to induce Note Holder to enter into this Agreement and to purchase the
Note, Issuer hereby represents and warrants to Note Holder as of the date of
this Agreement and the Closing Date that:
     5.1 Ownership; Organization; Business; Subsidiaries
          A. Issuer. Parent is the beneficial owner of, and directly holds legal
title to, free and clear of all Liens, all of the equity interests in Ormat
Holding Corp., an exempt company established with limited liability under the
laws of the Cayman Islands. Ormat Holding Corp. is the beneficial owner of, and
directly holds legal title to, free and clear of all Liens, all of the equity
interest in OrPower 2 and OrPower 9 which together are the beneficial owners of,
and directly hold legal title to, free and clear of all Liens (other than Liens
granted pursuant to the Security Documents), all of the equity interests
(participaciones sociales) in Issuer, with OrPower 2 holding one percent (1%) of
such equity interests and OrPower 9 holding ninety nine percent (99%) of such
equity interests. Through its indirect legal and beneficial ownership of all of
the equity interests in OrPower 2 and OrPower 9, Parent is the indirect
beneficial owner of, and holds indirect legal title to, free and clear of all
Liens (other than Liens granted pursuant to the Security Documents), all of the
equity interests in Issuer. Other than the equity interests issued to OrPower 2
and OrPower 9, there are no issued and outstanding Securities of Issuer. The
ownership interests in OrPower 2, OrPower 9 and Issuer are as set forth on
Schedule 5.1A.
          B. Organization and Qualification. Each Transaction Party is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite power and authority to
own or hold under lease or usufruct, and operate, its properties, to carry on
its business as now conducted and proposed to be conducted and to execute,
deliver and perform each Project Document and Financing Document to which it is
a party. Each Transaction Party is duly qualified to do business and in good
standing in every jurisdiction where necessary to carry on its present business
and operations.
          C. Business. Issuer is not engaged and has not engaged in any business
other than ownership and operation of the Project and that contemplated by the
Project Documents and Financing Documents. OrPower 2 and OrPower 9 are not
engaged and have not engaged in any business other than the ownership of equity
interests in Issuer.
          D. Issuance. The ownership interests (participaciones sociales) in
Issuer have been duly authorized and validly issued and are fully paid and
non-assessable.

33



--------------------------------------------------------------------------------



 



          E. Subsidiaries. Issuer has no Subsidiaries and does not own any
equity or similar interest in any other Person.
          F. Principal Place of Business.
               (i) The Parent is a corporation registered and organized in the
State of Delaware. The name of Parent is “Ormat International, Inc.”, as
indicated in the public records of the State of Delaware. Parent’s Delaware
organizational number is 2435412.
               (ii) OrPower 2’s chief executive office and principal place of
business is and has been, for the previous five years, located in the Cayman
Islands and, other than its branch in Guatemala, OrPower 2 has no other place of
business.
               (iii) OrPower 9’s chief executive office and principal place of
business is and has been, for the previous five years, located in the Cayman
Islands and, other than its branch in Guatemala, OrPower 9 has no other place of
business.
     5.2 Authorization of Issuance, etc.
          A. Authorization of Issuance. The execution, delivery and performance
of each of the Financing Documents have been duly authorized by all necessary
action by each Transaction Party that is a party thereto. The issuance of the
Note by Issuer in accordance with the terms of this Agreement and the
performance by Issuer of its obligations thereunder have been duly authorized by
all necessary corporate action on the part of Issuer.
          B. No Conflict. The execution, delivery and performance by each
Transaction Party of each Financing Document to which it is a party and the
issuance of and performance by Issuer of its obligations under the Note does not
and will not (i) violate any provision of any Law applicable to such Transaction
Party, any Organizational Document of such Transaction Party, or any order,
judgment or decree of any Governmental Authority binding on such Transaction
Party, (ii) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of such
Transaction Party (including the Project Documents and any Authorizations),
(iii) result in or require the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever upon any properties or assets of such
Transaction Party, other than Permitted Liens or (iv) require any approval of
stockholders, members or partners or any approval or consent of any other Person
under any Contractual Obligation of such Transaction Party, other than approvals
or consents which have been obtained and which are set forth on Schedule 5.2B.
          C. Government Consents. Neither the execution, delivery and
performance by each Transaction Party of each of the Financing Documents to
which it is a party nor the ownership or operation of the Project, will require
on the part of such Transaction Party any registration with, consent or approval
of, or prior notice to, or other action to, with or by, any Governmental
Authority, other than registrations, approvals or consents which have been
obtained and are in full force and effect.
          D. Binding Obligation. Each of the Financing Documents is the legally
valid and binding obligation of each Transaction Party that is a party thereto,
enforceable against

34



--------------------------------------------------------------------------------



 



it in accordance with its respective terms except (i) as such enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or similar Laws
affecting the enforcement of creditors’ rights generally and (ii) as the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.
          E. Issuance of the Note. The Note, when issued in compliance with the
provisions of this Agreement, will be duly authorized and validly issued, free
of any Liens created by Issuer and enforceable against Issuer in accordance with
its terms, except (i) as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization or similar Laws affecting the enforcement
of creditors’ rights generally and (ii) as the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought. Assuming the accuracy of the representations and
warranties of Note Holder set forth herein, the offer and sale of the Note
purchased or to be purchased by Note Holder under this Agreement, will be made
in accordance with, and in full compliance with, all applicable Laws.
          F. None of Issuer, nor any of its Affiliates, nor any Person acting on
its or their behalf, has (i) offered for sale or solicited offers to purchase
the Note (other than the Note Holder) or (ii) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Note. No Person
other than the Note Holder has been solicited or otherwise approached by Issuer
or its representatives in connection with the offering and sale of the Note.
Neither Issuer, nor any representative of Issuer, has offered or sold, and
neither will offer or sell, any security in any manner that would require
registration of the Note under the Securities Act, nor has it authorized, nor
will it authorize, any Person to act in such manner.
          G. The Note is not and has not been listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted on a U.S.
automated inter-dealer quotation system.
          H. None of Issuer, nor any of its Affiliates, nor any Person acting on
its or their behalf, has engaged, or will engage, in any “directed selling
efforts” within the meaning of Regulation S under the Securities Act with
respect to the Note.
          I. The use of proceeds of the Note will not violate Section 7 of the
Exchange Act or any regulations issued pursuant thereto, including, without
limitation, Regulation T (12 C.F.R., Chapter II, Part 220) or Regulation U (12
C.F.R., Chapter II, Part 221) or Regulation X (12 C.F.R., Chapter II, Part 224)
or any other margin regulation of the Board of Governors of the Federal Reserve
System.
          J. It is not necessary to qualify an indenture in respect of the Note
under the United States Trust Indenture Act of 1939, as amended.
     5.3 Financial Condition
          A. The Financial Statements were prepared in accordance with GAAP, and
fairly present in all material respects the financial position, as at the
respective dates thereof, and

35



--------------------------------------------------------------------------------



 



the results of operations and cash flows, for each of the periods then ended,
for the Persons covered thereby, subject, in the case of any unaudited Financial
Statements, to absence of footnotes and changes resulting from audit and normal
year-end adjustments.
          B. As of the Closing Date, Issuer does not have any material
liabilities, direct or contingent (including any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment), which are required to be shown on the Financial
Statements under GAAP, except as has been disclosed in such Financial
Statements.
     5.4 Changes, etc.
          No Material Adverse Effect exists or, except as disclosed to Note
Holder in the Financial Statements, has occurred since December 31, 2007.
     5.5 Title to Properties; Liens
          Issuer has good, marketable and legal title (or in the case of leased
or usufructed properties and assets, good, marketable and legal leasehold or
usufruct interests and rights) to all of its properties and assets free and
clear of all Liens, except for Permitted Liens.
     5.6 Litigation; Compliance with Law, Insurance, etc.
          A. Except as set forth in Schedule 5.6, there is no action, suit,
proceeding, arbitration or governmental investigation at Law or in equity or
before or by any arbitrator or Governmental Authority pending or, to the best
knowledge of Issuer, threatened (a) against or affecting Issuer or the assets or
properties of Issuer (including the Project) involving a claim in excess of
$100,000, or (b) questioning the validity or enforceability or otherwise
affecting this Agreement, any other Financing Document, any Project Document or
any Project Authorization.
          B. Issuer is not, nor immediately after the Closing will be, (i) in
violation of any applicable Law, except for any immaterial violation that would
not have a Material Adverse Effect, (ii) in default with respect to any final
judgment, writ, injunction or decree of any Governmental Authority or (iii) in
violation of any material requirement of its insurance.
     5.7 Taxes
          Except as set forth on Schedule 5.7, all Tax returns and reports
required to be filed by Issuer have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax returns are required to be
filed, all such Tax returns are true and correct, and all Taxes, assessments,
fees and other governmental charges upon Issuer and upon its properties, assets,
income, businesses and franchises that are due and payable have been paid. All
Taxes that Issuer is required to collect or withhold from its employees and
third parties have been collected or withheld, as the case may be, and have been
or will be remitted to the appropriate taxing authority in accordance with
applicable Law. No Tax return is under audit or examination by any Governmental
Authority.

36



--------------------------------------------------------------------------------



 



     5.8 Project Documents; Performance of Contractual Obligations
          A. Other than the Project Documents, there is no material contract,
lease, instrument or agreement relating to the ownership, operation or
maintenance of the Project. Each Project Document is in full force and effect,
and Issuer has provided to Note Holder full, correct and complete copies of all
Project Documents.
          B. Issuer is not in default in the performance, observance or
fulfillment of any of its obligations, covenants or conditions contained in any
of its Contractual Obligations (including the Project Documents), and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, except for any immaterial default that would
not have a Material Adverse Effect. To Issuer’s knowledge, no other party to any
Project Document is in default on any of their respective obligations
thereunder, except for any immaterial default that would not have a Material
Adverse Effect.
          C. Schedule 5.8C lists all documents evidencing Indebtedness of
Issuer. True and correct copies of each such document have been delivered to
Note Holder.
          D. Other than the Financing Documents, Issuer is not party to and is
not otherwise subject to any agreement or instrument or any charter or other
internal restriction that limits the ability of Issuer to make distributions or
limits the ability of the Transaction Parties to create Liens on their property
or equity interests or contains a change of control provision that would be
triggered upon any exercise of Note Holder’s remedies under the Financing
Documents (including but not limited to foreclosure on the pledged equity
interests).
     5.9 Regulation
          A. Issuer is duly registered or authorized (as applicable) as a power
producer (generador de energía electrica) at MEM, as a wholesale electricity
market generation agent (agente generador del mercado mayorista), at AMM, and
authorized for transport capacity access by the CNEE, and is not currently
subject to any pending registration, filing, authorization, approval, inquiry,
investigation or challenge from any Governmental Authority relating to its
status as a power producer, wholesale electricity market agent and electricity
agent.
          B. Issuer has a validly issued order from AMM, not subject to any
pending challenge, investigation, proceeding, or company specific rate cap or
mitigation measure, authorizing it to engage in wholesale sales of electricity
at market-based rates as per the applicable Laws and regulations of Guatemala.
Issuer has market-based rate authorization which remains in full force and
effect.
     5.10 Employment, Pension Fund and Labor Relations
          Neither Issuer nor any ERISA Affiliate sponsors, contributes to,
maintains, participates in, or has any actual or contingent liability in respect
of any ERISA Plan or Multiemployer Plan or has sponsored, contributed to,
maintained, participated in, or incurred any actual or contingent liability in
respect of such ERISA Plan or Multiemployer Plan within the last six (6) years.

37



--------------------------------------------------------------------------------



 



     5.11 Authorizations
          A. All Authorizations (except immaterial Authorizations the absence
of, or non-compliance with, which would not have a Material Adverse Effect)
necessary under applicable Laws to be obtained by Issuer for the current conduct
of its business, including, without limitation, the ownership and operation of
the Project, have been duly obtained, were validly issued, are in full force and
effect, are not subject to any pending challenge, are listed and (to the extent
set forth thereon) held in the name of the Person set forth in Schedule 5.11A,
and such Authorizations are free from conditions or requirements except as set
forth in Schedule 5.11A. As of the Closing Date, Issuer has delivered to Note
Holder a true, correct and complete copy of each such Authorization heretofore
obtained. The information set forth in each application and all other written
materials submitted by or on behalf of Issuer to the applicable Governmental
Authority in connection with each such Authorization was, as of the date of such
application or other written material, or if earlier, the date specified
therein, accurate and complete in all material respects and did not omit to
state any material fact necessary to make such information not misleading;
provided that no representation is made with respect to any information in the
nature of projections, other than that such projections were made in good faith
on the basis of assumptions that were reasonable when made.
          B. Except as set forth in Schedule 5.11B, no additional Authorizations
or any transfer of any Authorizations would be required in connection with the
exercise of remedies by Note Holder or any Agent under the Security Documents.
          C. Issuer is in compliance, except for any immaterial noncompliance
that would not have a Material Adverse Effect, with all applicable Laws and
Authorizations imposed by any Governmental Authority.
     5.12 Environmental Protection
          Except as set forth in Schedule 5.12 hereto:
               (i) The operations of Issuer and the ownership and operation of
the Project (including, without limitation, all operations and conditions at or
in the Facilities) comply in all material respects with all Environmental Laws;
               (ii) Issuer is in material compliance with the terms and
conditions of all Authorizations issued pursuant to Environmental Laws necessary
to its operations and the ownership and operation of the Project;
               (iii) Issuer has not received (a) any notice or claim to the
effect that it is or may be liable to any Person as a result of, or in
connection with, any Hazardous Materials or (b) written Environmental Claim, and
none of the Project or any other operations of Issuer have received written
notice that they are the subject of any investigation by any Governmental
Authority relating to or in connection with any Release, management, or exposure
to Hazardous Materials at the Project, any Facility or at any other location;

38



--------------------------------------------------------------------------------



 



               (iv) There is no judicial or administrative proceeding pending
against the Project or any other operations of Issuer alleging the violation of,
or liability under, any Environmental Laws;
               (v) Neither Issuer, any of its operations nor the Project is
subject to any outstanding written order or agreement with any Governmental
Authority or private party relating to (a) violation of any Environmental Laws
or (b) any Environmental Claims;
               (vi) Issuer has not notified any Governmental Authority under any
Environmental Law of a Release of Hazardous Materials at any Facility, except
where such Release is in material compliance with applicable Laws;
               (vii) To Issuer’s knowledge, there are no conditions,
occurrences, or Hazardous Materials that exist on, under or about the Project or
any Facility in a manner that is not in material compliance with Environmental
Law and that can reasonably be expected to give rise to a material Environmental
Claim;
               (viii) Issuer has not disposed of any Hazardous Materials in a
manner that can reasonably be expected to give rise to a material Environmental
Claim;
               (ix) No underground storage tanks or surface impoundments, other
than spill containments, are on or at the Project or the Facilities;
               (x) No Lien in favor of any Person relating to or in connection
with any Environmental Claim has been filed or has been attached to the Project
or any Facility; and
               (xi) Issuer has carried out the Project in accordance with the
registered Project Design Document and applicable Law.
     5.13 Base Case Forecast
          The financial projections for Issuer (the “Base Case Forecast”)
attached as Schedule 5.13 hereto provided to Note Holder were prepared by Issuer
in good faith and with due care and (subject to the assumptions stated therein)
fairly present the best estimates as of the date hereof of Issuer as to the
matters covered thereby, it being acknowledged that such projections are subject
to the uncertainty inherent in all projections of future results and that there
can be no assurance that the results set forth in such projections will in fact
be realized. As of the date hereof, to Issuer’s knowledge, no event or
circumstance has occurred or exists which would make the Base Case Forecast
materially inaccurate or misleading.
     5.14 Financial Advisers, Finders and Brokers
          Except as set forth in Schedule 5.14, no broker’s or finder’s fee or
commission will be payable with respect to this Agreement, any other Financing
Document, or any of the transactions contemplated hereby or thereby for which
any Transaction Party may have any liability (other than fees payable to Note
Holder), and Issuer hereby indemnifies the Indemnitees against, and Issuer
agrees that it will hold the Indemnitees harmless from any claim, demand or
liability for any such broker’s or finder’s fees or commission alleged to have
been incurred in

39



--------------------------------------------------------------------------------



 



connection herewith or therewith and any expenses (including, without
limitation, reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.
     5.15 Solvency
          Issuer is, and on and after the issuance of the Note and the
consummation of the other transactions contemplated hereby and by the other
Financing Documents and Project Documents will be, Solvent.
     5.16 Full Disclosure
          No representation, warranty or other statement made, or other
information furnished, by any Transaction Party in this Agreement or any other
Financing Document, or in any certificate, written statement or other document
previously furnished to Note Holder or any participant under the Note by any
Transaction Party or by any authorized agents of any such Person contains any
untrue statement of a material fact or omits to state a fact necessary in order
to make the statements contained in such documents, written statements or
certificates, when taken as a whole, not misleading in light of the
circumstances in which the same were made (it being understood, however, that
the representations regarding the Base Case Forecast are limited as set forth in
Section 5.13 hereof). There is no material fact known (or which should upon
exercise of reasonable diligence be known) to any Transaction Party (other than
matters of a general economic nature) on the date hereof that such Transaction
Party has not disclosed to Note Holder in writing prior to the date of this
Agreement that has a Material Adverse Effect.
     5.17 Patents; Licenses; Franchises and Formulas.
          Issuer owns, has a license to use or otherwise has the right to use,
free and clear of any pending or threatened Liens (other than Permitted Liens),
and Issuer is in material compliance with the terms of, all the patents, patent
applications, trademarks, permits, service marks, trade names, trade secrets,
proprietary information and knowledge, technology, computer programs, databases,
copyrights, licenses, franchises and formulas, or rights with respect thereto,
and has obtained assignments of all leases and other rights of whatever nature
with respect to the usage of technology or other property that are necessary for
the conduct of the business of Issuer, including without limitation, the
operation of the Project, without any known conflict with the rights of others.
Except for amounts payable in respect of the Usufruct Agreement, there are no
royalties or fees payable or to be payable under any such agreement.
     5.18 Single-Purpose Company.
          Issuer has not engaged in, nor will it engage in any business or trade
nor has it incurred any liabilities other than in connection with the
development, construction, ownership and operation of the Project and its
participation in the transactions contemplated by the Project Documents and the
Financing Documents. Issuer has established offices in Guatemala City and at the
Project site only and does not have a place of business at any other location.

40



--------------------------------------------------------------------------------



 



     5.19 Fees and Enforcement.
          Other than amounts that have been paid in full or will have been paid
in full by the Closing Date, no fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid for
the legality, validity, or enforceability of the Project Documents, Project
Authorizations and the Financing Documents, except for fees and expenses payable
for the registration or annotation required pursuant to Sections 6.17 and 6.18.
     5.20 Availability and Transfer of Foreign Currency.
          All requisite foreign exchange control approvals and other
Authorizations, if any, have been validly obtained and are in full force and
effect to permit and authorize (a) Issuer to make any and all payments in
Dollars to Note Holder contemplated by any Financing Document; and (b) the
Security Trustee to convert all sums received under or as per any Financing
Document or Project Document from Quetzales to Dollars, immediately upon receipt
thereof, and to use the Dollars as necessary to perform all of its obligations
under any Financing Document.
     5.21 Security Documents.
          A. Issuer is lawfully possessed of (i) a valid and subsisting
leasehold estate and usufruct rights in and to the Project as per the Project
Documents, and (ii) a valid and subsisting freehold estate in, and good and
marketable title to, the Facilities, the Economic Unit and certain real estate
of the Project free and clear of all Liens other than Permitted Liens.
          B. The provisions of the Security Documents are effective to create,
in favor of the Security Trustee in each case for the benefit of Note Holder, a
legal, valid, enforceable and, upon registration pursuant to Section 6.17,
perfected Lien on all of the property, assets, rights, interests and revenues of
Issuer, including, without limitation, a legal, valid, enforceable and, upon
registration pursuant to Section 6.17, perfected assignment as security of the
Project Documents, including all of the rights deriving from the Project
Documents, and Authorizations, and, upon registration pursuant to Section 6.17,
all necessary and appropriate recordings and filings will have been made in all
appropriate public offices, and all other necessary and appropriate action will
have been taken so that each such Security Document under which Issuer or any
Transaction Party purport to grant Liens, including the Assignment of
Collateral, pursuant thereto creates an effective Lien on all right, title,
estate and interest of Issuer (or Transaction Party, as the case may be) in the
property, assets, rights, interests and revenues of Issuer (or Transaction
Party) covered thereby, prior and superior to all other Liens except for
Permitted Liens, and, upon registration pursuant to Section 6.17, all necessary
and appropriate Authorizations and consents to the creation, effectiveness,
priority, perfection and enforcement of such Liens will have been obtained from
each of the parties to the Security Documents and the relevant Governmental
Authorities. The provisions of the Administration Trust Agreement are valid and
effective to cause all Collateral that is Assigned from time to time thereunder
to constitute an estate separate from the estate of each of the Persons
contributing such Collateral pursuant to the terms thereof. The Assignment of
Collateral pursuant to the Administrative Trust Agreement and the Security Trust
Agreement does and will not constitute a fraudulent conveyance or be otherwise
subject to avoidance.

41



--------------------------------------------------------------------------------



 



          C. The provisions of the PRI Security Agreement and the Subordinated
Debt Security Agreement are each effective to create, in favor of Note Holder, a
legal, valid, enforceable and perfected Lien on the Collateral described
therein, and all necessary and appropriate recordings and filings have been made
in all appropriate public offices, and all other necessary and appropriate
action has been taken (or will be taken on or before the Closing Date) so that
each of the PRI Security Agreement and the Subordinated Debt Security Agreement
creates an effective Lien on the Collateral covered thereby, prior and superior
to all other Liens except for Permitted Liens, and all necessary and appropriate
Authorizations and consents to the creation, effectiveness, priority, perfection
and enforcement of such Liens will have been obtained from OrPower 9 and the
relevant Governmental Authorities. The assignment of Collateral pursuant to each
of the PRI Security Agreement and the Subordinated Debt Security Agreement does
and will not constitute a fraudulent conveyance or be otherwise subject to
avoidance.
          D. So long as the Security Trustee or its agent has continuous
possession of the equity participations in Issuer, upon transfer annotation at
the Registro Mercantil pursuant to Section 6.17, the security interests created
in favor of the Security Trustee, as pledgee or trustee for the benefit of Note
Holder, under the Security Trust Agreement constitutes first perfected security
interests in the equity interests in Issuer described in the Security Trust
Agreement under Guatemala law subject to no security interests of any other
Person. Except for the transfer annotation at the Registro Mercantil pursuant to
Section 6.17, no filings or recordings are required in order to perfect such
security interests created in the equity participations in Issuer under the
Security Trust Agreement. The equity participations in Issuer are subject to no
Liens except pursuant to the Security Documents.
     5.22 Utility Services.
          All utility services necessary for the operation and maintenance of
the Project, including, as necessary, but not limited to, water supply, storm
and sanitary sewer, electric and telephone services and facilities, are
available to the Project.
     5.23 Status of the Obligations.
          The Obligations constitute direct, unconditional and general
obligations of Issuer. Issuer has not secured or agreed to secure any
Indebtedness (other than pursuant to the Financing Documents) by any Lien upon
any of its present or future revenues or assets.
     5.24 Transactions with Affiliates.
          Except as set forth in Schedule 5.24, Issuer is not a party to any
contracts or agreements with, or any other commitments to, whether or not in the
ordinary course of business, any Affiliates.
     5.25 Regulation of Parties.
          None of Issuer, its Affiliates, Note Holder and the Agent is or will
be, solely as a result of the participation by such parties separately or as a
group in the transactions contemplated hereby or by any other Financing Document
or Project Document, or as a result of

42



--------------------------------------------------------------------------------



 



the ownership, use or operation of the Project, subject to regulation by any
Governmental Authority of the United States of America as a “public utility,” an
“electric utility,” an “electric utility holding company,” a “public utility
holding company,” a “holding company,” or an “electrical corporation” or a
Subsidiary or Affiliate of any of the foregoing under any Law of the United
States (including, without limitation, PUHCA and FPA).
     5.26 Investment Company Act.
          Issuer is not subject to regulation or registration as an “investment
company” or is a company “controlled” by an “investment company”, each within
the meaning of the Investment Company Act.
     5.27 Anti-Terrorism Laws. A. None of Issuer or its Affiliates is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any Anti-Terrorism Law.
          B. None of Issuer or its Affiliates is any of the following (each a
“Blocked Person”):
               (i) a Person that is listed in the annex to, or is subject to the
provisions of, Executive Order No. 13224;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
               (iii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224;
               (v) a Person or entity that is named as a “specially designated
national” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list;
or
               (vi) a Person or entity who is affiliated with a Person or entity
listed above.
          C. None of Issuer or its Affiliates (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.
          D. None of Issuer or its Affiliates is in violation of any rules or
regulations promulgated by OFAC or of any economic or trade sanctions
administered and enforced by

43



--------------------------------------------------------------------------------



 



OFAC or engages in, or conspires to engage in, any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any rules or regulations promulgated by OFAC.
     5.28 Outstanding Construction Costs.
          There are currently construction-related costs of approximately
$4,200,000 that will be required to be paid by Issuer after the date hereof in
connection with construction work for the Project that has been previously
completed and construction work for the Project that is currently in progress
(including in connection with drilling and piping work), in each case with
respect to amounts that have not yet been invoiced to Issuer or are not yet due
and payable by Issuer. Such amounts will be paid by Issuer with equity
contributions to Issuer or proceeds of Shareholder Loans that will be deposited
into the Current Account (Cuenta Local) (as defined in the Administrative Trust
Agreement).
SECTION 6. AFFIRMATIVE COVENANTS OF ISSUER
          Issuer covenants and agrees that for so long as any Obligations remain
outstanding, Issuer shall perform the covenants in this Section 6.
     6.1 Financial Statements, Notices and Other Reports
          Issuer shall deliver to Note Holder:
               (i) Quarterly Financials: as soon as available and in any event
within sixty (60) days after the end of each fiscal quarter of Issuer, complete
unaudited financial statements of Issuer, including the balance sheets of Issuer
as of the end of such quarter and income statements and statements of cash flows
of Issuer for such quarter and for the elapsed portion of the Fiscal Year, in
each case prepared in reasonable detail and in accordance with the Accounting
Principles consistently applied and setting forth in comparative form the
figures for the corresponding period of the previous Fiscal Year, certified by
the chief financial officer or chief accounting officer of Issuer that to his or
her knowledge after due inquiry they fairly present the financial condition of
Issuer as of the dates indicated and the results of their operations and cash
flows for the periods indicated in accordance with the Accounting Principles
consistently applied (subject to absence of footnotes and changes resulting from
audit and normal year-end adjustments);
               (ii) Yearly Financials: as soon as available and in any event
within one hundred and twenty (120) days after the end of each Fiscal Year,
(a) complete audited financial statements of Issuer, including the balance
sheets of Issuer as of the end of such Fiscal Year and income statements and
statements of cash flows of Issuer for such Fiscal Year, in each case prepared
in reasonable detail and in accordance with the Accounting Principles
consistently applied and setting forth in comparative form the figures for the
previous Fiscal Year, certified by the chief financial officer or chief
accounting officer of Issuer that to his or her knowledge after due inquiry they
fairly present in all material respects the financial condition of Issuer as of
the dates indicated and the results of their operations and cash flows for the
period indicated in accordance with the Accounting Principles consistently
applied and (b) a report thereon of the Auditors, which report shall be
unqualified, expressing no doubts, assumptions or qualifications

44



--------------------------------------------------------------------------------



 



concerning the ability of Issuer to continue as a going concern, and stating
that such financial statements fairly present in all material respects the
financial position of Issuer as of the dates indicated and the results of their
operations and their cash flows for the period indicated in conformity with the
Accounting Principles applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such Auditors in connection with such financial statements has been made in
accordance with generally accepted auditing standards;
               (iii) Officer’s Certificates: together with each delivery of
financial statements delivered pursuant to subdivisions (i) or (ii) of this
Section 6.1, a certificate of the chief financial officer or chief accounting
officer of Issuer stating that the signer reviewed the terms of this Agreement
and has made, or caused to be made under his supervision, a review in reasonable
detail of the transactions and condition of Issuer during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signer
does not have knowledge of the existence as at the date of such certificate, of
any condition or event that constitutes a Potential Event of Default or an Event
of Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Issuer has taken, is
taking or proposes to take with respect thereto;
               (iv) Reconciliation Statements: if Issuer applies IFRS as its
Accounting Principles in the preparation of its financial statements delivered
pursuant to subdivisions (i) and (ii) of this Section 6.1, then the first
delivery of financial statements of Issuer under IFRS pursuant to subdivisions
(i) or (ii) of this Section 6.1 shall be delivered together with financial
statements prepared in accordance with each of subdivision (i) and (ii) of this
Section 6.1 for (y) the current Fiscal Year to the effective date of such change
to IFRS and (z) the full Fiscal Year immediately preceding the Fiscal Year in
which such change is made, in each case prepared on a pro forma basis as if such
change had been in effect during such period and a written statement of the
chief accounting officer or chief financial officer of such Person or Persons
setting forth the differences that would have resulted if such financial
statements had been prepared without giving effect to such change;
               (v) Auditor’s Certification: together with each delivery of
financial statements pursuant to clause (ii) above, a written statement by the
Auditors giving the report thereon (a) stating that their audit examination has
included a review of the terms of this Agreement and the other Financing
Documents as they relate to accounting matters, (b) stating whether, in
connection with their audit examination, any condition or event that constitutes
a Potential Event of Default or an Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof and (c) stating that based on their audit
examination nothing has come to their attention that causes them to believe that
the information contained in the certificate delivered therewith pursuant to
subdivision (iii) of this Section 6.1 is not correct; provided that if, in
accordance with standard accounting industry practice among nationally
recognized accounting firms, the foregoing statement is not available, Issuer
shall deliver to Note Holder a statement which conforms to this requirement to
the extent available under such practice;

45



--------------------------------------------------------------------------------



 



               (vi) Operating Budget and Cash-Flow Projections: (a) no later
than November 30 of each Fiscal Year, an updated long-term forecast and
projection for Issuer (the “Updated Forecast”) prepared on a basis consistent
with the Base Case Forecast through the Maturity Date together with a narrative
explaining any changes from the most recent Updated Forecast delivered pursuant
to this subdivision (vi) and (b) no later than November 30 of each Fiscal Year,
a proposed Operating Budget for Issuer for the succeeding Fiscal Year (and for
each calendar quarter during such Fiscal Year) prepared in reasonable detail
(including reasonable detail on a project by project basis) and in a manner
consistent with Exhibit II and the previous Operating Budget; provided that no
proposed budget for any Fiscal Year shall be effective until approved by Note
Holder in writing; and provided, further that, so long as no Potential Event of
Default or Event of Default shall have occurred and be continuing, Note Holder
shall not withhold its approval of any proposed Operating Budget which does not
otherwise conflict with the other terms and provisions of this Agreement if the
aggregate expense amount reflected in such proposed Operating Budget does not
exceed by more than ten percent (10%) the budgeted aggregate expense amount for
such year as reflected in the Base Case Forecast, plus an amount equal to the
excess of the actual inflation rate for such period if greater than the
inflation rate assumed in the Base Case Forecast for such period.
Notwithstanding the forgoing, absent Note Holder’s prior written consent
thereto, the aggregate cumulative increase in the Operating Budget over the life
of the Project while the Obligations are outstanding (excluding the projected
escalation in the Base Case Forecast) shall not exceed one hundred and twenty
percent (120%) of the Operating Budget set forth in Exhibit II.
               (vii) Potential Events of Default, Etc.: promptly upon an
Authorized Officer of Issuer obtaining knowledge of (a) any material inaccuracy
in respect of any representation or warranty (and any inaccuracy in respect of
any representation or warranty that is qualified as to materiality) contained in
this Agreement, or any other Financing Document, at the time when made, (b) any
breach in any material respect of any covenant, agreement or condition contained
in this Agreement, any other Financing Document, any Project Document or any
Project Authorization (including, without limitation, any Potential Event of
Default) (c) any Material Adverse Effect or any event of force majeuere, or
(d) any Person giving notice to Issuer or taking any other action with respect
to a claimed default or event or condition of the type referred to in Section
8.1B, an Officer’s Certificate specifying in reasonable detail the nature and
date, if applicable, of such inaccuracy, breach or occurrence and Issuer’s
intended actions with respect thereto;
               (viii) Labor Law Related Events: promptly upon receipt thereof,
copies of any labor or social security action, dispute, claim, proceeding,
judgment, resolution or notice involving Issuer, its employees or any
corresponding Governmental Authorities.
               (ix) Pension Plan Statements: promptly upon the filing thereof,
any tax statements (declaraciones fiscales) filed by Issuer at the
Superintendencia de Adminitración Tributaria, together with any social security
quotas payments forms and/or statements (including, IGSS, IRTRA and INTECAP), in
each case, if applicable.
               (x) Auditors’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Issuer by independent certified public accountants in connection
with each annual, interim or special audit of the

46



--------------------------------------------------------------------------------



 



financial statements of Issuer made by such accountants, including, without
limitation, any comment letter submitted by such accountants to management in
connection with their annual audit;
               (xi) Litigation: promptly upon any officer of Issuer obtaining
knowledge of (x) the institution of, or non-frivolous threat of, any action,
suit, proceeding, governmental investigation or arbitration against or affecting
any Transaction Party or any property of the foregoing parties (collectively,
“Proceedings”) not previously disclosed in writing by Issuer to Note Holder or
(y) any material development in any Proceeding that, in either case:
                    (a) is in an amount greater than $1,000,000; or
                    (b) seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or obtain relief as a result of, the transactions
contemplated hereby or by any other Financing Document;
written notice thereof together with such other information as may be reasonably
available to Issuer to enable Note Holder and its counsel to evaluate such
matters;
               (xii) Insurance: as soon as practicable and in any event within
fifteen (15) days of the beginning of each Fiscal Year, a report in form and
substance reasonably satisfactory to Note Holder outlining all material
insurance coverage maintained as of the date of such report by Issuer together
with certificates of insurance for all policies then in effect each naming Note
Holder and Agent as loss payees and additional insureds, and concurrently with
the furnishing of such report, a report of an independent insurance broker from
a nationally recognized firm or otherwise acceptable to Note Holder stating that
in the opinion of such broker, the insurance then in effect complies with
Section 6.4B hereof and such other information as may be required under
Schedule 6.4B;
               (xiii) Environmental Audits and Reports: as soon as practicable
and in any event within fifteen (15) Business Days following receipt thereof by
Issuer, copies of all environmental compliance audits and site assessment
reports, if any, whether prepared by personnel of Issuer or by independent
consultants, with respect to significant environmental matters at any Facility
or which relate to an Environmental Claim;
               (xiv) Regulatory Notice: promptly upon receipt thereof, copies of
all material notices and other documents received or given by Issuer regarding
its’ registration at MEM, AMM, or any other applicable regulator, or any
termination of Issuer’s registration at any Governmental Authority, or any
material action, dispute, claim, proceeding, judgment, resolution or notice
regarding the same;
               (xv) Notices under Project Documents: (a) promptly upon receipt
or delivery thereof by Issuer, copies of (1) all notices and other documents
received or given by Issuer under or pursuant to any Project Document or any
Project Authorization relating to any breach or default or alleged breach or
default thereunder or otherwise relating to any circumstance that could
reasonably be expected to materially affect monetary obligations thereunder or
to materially affect the term thereof or to materially affect the Project or
Facilities

47



--------------------------------------------------------------------------------



 



and (2) any notice (other than a non-material notice provided in the ordinary
course) provided or received by Issuer pursuant to any Project Document or any
Project Authorization; and (b) from time to time such information and reports
regarding any Project Document or any Project Authorization as Note Holder may
reasonably request;
               (xvi) Notices under Shareholder Loan Agreement: simultaneously
with delivery to OrPower 9 by Issuer or receipt by Issuer from OrPower 9, any
notice, confirmation, request or modifications (including to any Exhibits
thereto) under the Shareholder Loan Agreement.
               (xvii) Operating Reports: promptly upon receipt thereof by
Issuer, copies of all quarterly operating reports, whether prepared by personnel
of Issuer, if such copies are reasonably requested by Note Holder, or by
independent consultants, with respect to any Facility; and
               (xviii) Other Information: all other financial statements,
reports or information with respect to Issuer or the Project as Note Holder may
reasonably request.
     6.2 Corporate and Partnership Existence, etc.
          Issuer shall at all times preserve and keep in full force and effect
its existence as an entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization or formation, and
qualification to do business in the territory where its business is conducted.
     6.3 Payment of Taxes and Claims
          Issuer shall pay all material Taxes (including, without limitation,
any Taxes that must be collected or withheld from third parties and remitted to
a taxing authority on behalf of such third parties), assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or property, including the
imposition of any withholding tax on payments under the Note (subject to
Section 3.3B(ii)), before any penalty or interest accrues thereon, and all
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable and that by Law have or may
become a Lien on any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
Tax, assessment, charge or claim need be paid if it is being contested in
accordance with Permitted Contest Procedures.
     6.4 Maintenance of Properties; Insurance
          A. Issuer shall maintain in good repair and working order and
condition (ordinary wear and tear excepted) all material properties used or
useful in the operation of the Project and from time to time shall make or cause
to be made all appropriate repairs, renewals and replacements thereof so that
the business carried on in connection therewith may be properly conducted at all
times and in accordance with Prudent Utility Practice.

48



--------------------------------------------------------------------------------



 



          B. Issuer shall maintain, with Acceptable Insurance Carriers,
insurance with respect to its respective properties and business required under
the Insurance Program as set forth on Schedule 6.4B (in accordance with the
terms set out therein) and under any other Financing Documents. All such
policies shall name Note Holder and Agent as loss payees and additional
insureds.
          C. All insurance policies maintained by Issuer as of the Closing Date
are set forth on Schedule 6.4C and, on or prior to the Closing Date, Issuer
shall have delivered to the Security Trustee and Note Holder a certified true
copy of each such policy. Not later than thirty (30) days prior to the
expiration of any such insurance policy, Issuer shall (i) renew or obtain a
replacement for such insurance policy with Acceptable Insurance Carriers in
conformity with the requirements of the Insurance Program, (ii) deliver to Note
Holder certificates of such renewed policies and copies of such replacement
policies together with evidence of the payment of all premiums then payable in
respect of such insurance policies and (iii) deliver to Note Holder an Officer’s
Certificate of Issuer certifying that all such insurance policies are in full
force and effect.
          D. Issuer will provide Note Holder and the Security Trustee as soon as
practicable in advance with details of all insurances to be taken out after the
date hereof, and the terms of such insurances (including the risks covered, the
exceptions, the deductibles and excesses) shall be in form and substance
satisfactory to the Independent Insurance Advisor acting with prior consultation
with Note Holder. Issuer will notify Note Holder and the Security Trustee of any
change proposed to be made in the terms of any insurance upon the renewal
thereof and any such change shall be in form and substance satisfactory to the
Independent Insurance Advisor, acting with prior consultation with Note Holder.
          E. If (a) Issuer has failed to perform its obligation to effect and
maintain any of the insurances and (b) Issuer shall have failed to satisfy Note
Holder and the Security Trustee within five (5) days of Issuer’s receipt of
notification of such failure that such insurance is in full force and effect,
then the Security Trustee or Note Holder may, in the name and on behalf of
Issuer or otherwise, effect and maintain such insurance and all costs and
expenses thereby incurred by the Security Trustee or Note Holder (as relevant)
shall be paid by Issuer to the Security Trustee on demand.
          F. Subject to Section 3.3B(iv) and sub-section H of this Section 6.4,
Issuer shall apply the proceeds of all claims under the insurances as follows
or, if there has occurred a Potential Event of Default or an Event of Default,
as directed by the Security Trustee.
               (i) The proceeds from any insurance (other than business
interruption insurance and third party liability insurance that is payable
directly to the relevant third party or is used to reimburse any Person for any
amount (to the extent insured by such insurance) paid by it to cover the
liability owed to such third party) shall be directed for deposit to the
Insurance/Condemnation Proceeds Sub-Account for the benefit of Note Holder to be
applied and paid in accordance with the terms of the Administrative Trust
Agreement and this Agreement (including Section 3.3B(iv)), provided that any
proceeds from third party liability insurance shall be paid to the Person to
whom the liability was incurred or for reimbursement as specified above. Any
business interruption insurance proceeds shall be deposited into the Collection
Account.

49



--------------------------------------------------------------------------------



 



               (ii) The proceeds of any claim for physical loss or damage shall
be applied in repairing, reinstating or making good the loss or damage or (in
whole or part) in reimbursing any Person for any amount paid by it in discharge
of the whole or part of the costs thereof. The proceeds of any business
interruption insurance shall be applied in accordance with the Administrative
Trust Agreement.
               (iii) The proceeds of any claim under any liability insurance, or
similar insurance under which the proceeds of any claim thereof will, according
to market practice, be paid directly to the third party claimant, shall be
applied in making payment to the Person to whom the liability was incurred or
(in whole or in part) in reimbursing any Person for any amount paid by it in
discharge of the whole or any part of such liability.
               (iv) Notwithstanding the foregoing provisions, but subject to
Section 3.3B(iv), the proceeds from any of the insurances maintained by Issuer
in an amount in excess of US$2,000,000 (other than a payment of business
interruption proceeds or under a third party liability policy made directly to
the Person to whom the liability was incurred or is used to reimburse any Person
for any amount paid by it to cover the liability owed to such third party) shall
not be applied for any purpose unless and until Note Holder has confirmed in
writing to the Security Trustee that it has cleared such payment; provided that
Note Holder shall not withhold its confirmation of clearance for any request
from Issuer to use such insurance proceeds for repair, reinstatement or
otherwise making good the loss or damage to which such insurance proceeds relate
if (a) no Potential Event of Default or Event of Default has occurred and is
then existing (other than any Potential Event of Default that might have been
caused by the insurable event for which insurance proceeds were paid) and
(b) Issuer has demonstrated to the satisfaction of Note Holder acting in its
sole discretion that there are adequate funds available (including such
insurance proceeds) to (i) repair, reinstate or otherwise make good such loss or
damage and (ii) remain current on scheduled Debt Service payments to Note Holder
during the period of such repair, restoration or making good and thereafter.
          G. At any time before the Liens have become enforceable in accordance
with the terms of any Security Document, Issuer is authorized to make and to
deal with all claims in respect of Issuer’s interest under the insurances in
accordance with the terms of this Agreement. After any Lien has become
enforceable in accordance with the terms of any Security Document, all claims in
respect of such insurances will be made and dealt with by the Security Trustee
upon the instruction of Note Holder.
          H. Issuer undertakes in relation to the insurances that it will:
               (i) promptly notify the Security Trustee and Note Holder of any
circumstances and settlement (giving full details thereof) which give rise or
are likely to give rise to a claim under any of such insurances in an amount
which exceeds or is likely to exceed US$500,000 and will thereafter deliver to
the Security Trustee and Note Holder quarterly progress reports giving details
of the conduct and progress of each such claim and settlement negotiations;
               (ii) ensure that each of the insurances will bear an endorsement
requiring the insurers to give not less than sixty (60) days’ (or such shorter
period of time as

50



--------------------------------------------------------------------------------



 



stipulated for notice of cancellation in the relevant insurance policy) notice
to Issuer, the Security Trustee and Note Holder prior to cancelling such
insurance;
               (iii) not effect or require any other Person to effect any
additional insurance if such additional insurance may reduce the amount payable
under any of the insurances;
               (iv) not decrease the sums insured or the risks covered by any
insurance or increase the level of deductibles under any insurance except with
the prior written consent of Note Holder;
               (v) not make or agree to any additional exclusions or exceptions
or make or agree to any other material amendment to the terms of any insurance
unless approved by the Independent Insurance Advisor acting with prior
consultation with Note Holder, nor make, do, allow, consent or agree to any act
or omission which does or will render any insurance (in whole or in part)
invalid, void, voidable or unenforceable or liable to forfeiture or which may
render any insurance or any provision thereof to be suspended, impaired or
defeated or which may render any sum paid out thereunder repayable in whole or
in part or otherwise prejudice or adversely affect the Security Trustee’s or
Note Holder’s rights thereunder, and shall take all such steps as may (in the
reasonable opinion of the Security Trustee or Note Holder) be necessary or
desirable to keep all the insurances in force;
               (vi) procure that each insurance shall contain an express waiver
of subrogation against all named insured, including their Subsidiaries,
Affiliates, officers and employees;
               (vii) procure that each insurance will contain a severability of
interest clause which shall cause the policy to operate in the same manner as if
there were a separate policy available to and covering each named insured party;
and
               (viii) use reasonable efforts to ensure that under the terms of
any reinsurance arrangements in respect of any insurance, the lead insurer and
the lead re-insurer agree upon the appointment of an internationally recognized
loss adjuster in relation to any claim where such appointment is required.
     6.5 Compliance with Applicable Laws; Authorizations
          A. Issuer shall comply in all material respects with all applicable
Laws and Authorizations imposed by any Governmental Authority.
          B. Issuer shall from time to time obtain, maintain, retain, observe,
keep in full force and effect and comply in all material respects with the
terms, conditions and provisions of all Authorizations as shall now or hereafter
be necessary under applicable Laws. Issuer shall promptly upon receipt by Issuer
(or publication thereof) furnish or cause to be furnished to Note Holder a
certified copy of each such material Authorization.
     6.6 Inspection and Engineering Reports

51



--------------------------------------------------------------------------------



 



          Issuer shall, at its expense, permit any representative or agent of
Note Holder (including at any time during the occurrence and continuance of an
Event of Default, the Independent Engineer) to visit and inspect, including,
without limitation, for purposes of verifying Issuer’s compliance with the
covenants in Sections 6.10 and 6.11, the Facilities and the Project (subject to
compliance with all applicable health, safety, and environmental policies and
procedures of Issuer), and any related surveys, reports, drawings or other
documents and to examine Issuer’s books of record and account and discuss its
affairs, finances and accounts with its representatives, all upon reasonable
notice, at such reasonable times and as often as Note Holder may reasonably
request. Any such investigation of such Facility shall be conducted, unless
otherwise agreed to by Issuer and Note Holder, or unless there has occurred and
is continuing an Event of Default, during normal business hours and, to the
extent reasonably practicable, shall be conducted so as not to interfere with
the ongoing operations of such Facility.
     6.7 Security Interest, Filings and Recordings
          Issuer shall, at its expense, subject to the provisions of this
Section 6.7 promptly execute and deliver any and all such further instruments
and documents and will take such further action as is necessary to obtain,
maintain and perfect the Liens and security interests granted to Note Holder or
any Agent and shall furnish timely notice of the necessity of such action,
together with such instruments, in execution form, and such other information as
may be required to enable Note Holder or any Agent to take such action. Issuer
shall notify Note Holder of any additional real estate, assets and properties
(individually or when combined with other assets, exceeding $1,000,000 in value
or price), usufruct and similar contractual rights or interests, rights of way,
easements, insurance policies, Project Documents and Project Authorizations that
Issuer plans to obtain, acquire or purchase, obtain or enter into in relation to
the Project and shall perfect and maintain a first priority security interest on
the same and, at its expense, take all actions necessary in order to formally
include the same as part of the Security Trust (patrimonio fideicometido) as
defined under the Security Trust Agreement. Without limiting the generality of
the foregoing, Issuer shall file or cause to be filed at its expense such
filings and notices and conduct such searches in all places necessary or
advisable (in the reasonably opinion of counsel for Note Holder) to perfect and
maintain such security interests and shall promptly notify Note Holder of any
change in its chief executive office or jurisdiction of organization. After the
execution, delivery and registration of the Security Documents required as a
condition to the occurrence of the Closing Date and pursuant to Section 6.17,
the acquisition of additional assets (of any kind) by the Issuer shall not
require the execution of any additional Security Documents or the making of any
additional filings or registrations with respect to the Liens to be created on
such assets pursuant to the Security Documents except as set forth below:
          (i) with respect to any such assets whose value equals or exceeds the
equivalent of $1,000,000 (when combined with other additional assets in respect
of which a security interest has not been granted, created, and perfected in
favor of Note Holder or the Security Trustee), promptly following the
acquisition or installation of such assets for use in operating the Project and
including such other additional assets; and

52



--------------------------------------------------------------------------------



 



          (ii) with respect to any such assets whose value is less than the
equivalent of $1,000,000, no later than the next succeeding December 31
following the acquisition or installation of such assets for use in operating
the Project.
     6.8 Books and Records
          Issuer shall maintain true and correct financial books and records in
all material respects.
     6.9 Project Documents; Authorizations
          A. Issuer shall comply, duly and promptly, in all material respects
with its obligations and enforce all of its material rights under the Project
Documents to which it is a party.
          B. Promptly after the execution and delivery thereof, Issuer shall
furnish Note Holder with certified copies of (i) all amendments, supplements or
modifications of any Project Document or any Project Authorization to which
Issuer is a party and (ii) all material agreements entered into by Issuer (other
than agreements with respect to employment matters) and material Authorizations
obtained by Issuer, in each case after the Closing Date. Nothing in this
Section 6.9B shall be deemed to modify or limit the restrictions set forth in
Section 7.6 hereof.
     6.10 Environmental Disclosure
          A. Issuer shall, promptly upon its becoming aware of the occurrence
thereof, advise Note Holder in writing and in reasonable detail of (i) any
Release of any Hazardous Materials required to be reported by Issuer to any
Governmental Authority under any applicable Environmental Laws, (ii) any and all
written communications with respect to any material Environmental Claim or with
respect to any Release of Hazardous Materials to any Governmental Authority by
Issuer, (iii) any remedial action taken by Issuer or any other Person in
response to (x) any Hazardous Materials on, under or about any Facility, the
existence of which could reasonably be expected to result in a material
Environmental Claims or (y) any material Environmental Claim involving Issuer,
(iv) Issuer’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could reasonably be expected
to cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof by
Issuer under any Environmental Laws, (v) any written request for information
from any Governmental Authority investigating whether Issuer may be potentially
responsible for a Release of Hazardous Materials, and (vi) any written notice
from any Governmental Authority that Issuer may be or is operating in violation
of Environmental Law.
          B. With respect to CERs, Issuer shall (i) deliver to Note Holder a
copy of each verification report that it submits to the Executive Board; and
(ii) not create or permit to exist any claim or encumbrance over the CERs to be
generated by the Project (other than pursuant to any Project Document or any
other agreement for the sale of CERs). For the avoidance of doubt, a buyer’s
listing as a contact point under Modalities of Communication with the Executive
Board shall not be considered a claim or an encumbrance.

53



--------------------------------------------------------------------------------



 



          C. Issuer shall, at its own expense, provide copies of such documents
or information as Note Holder may reasonably request in relation to any matters
subject to this Section 6.10.
     6.11 Issuer’s Remedial Action Regarding Hazardous Materials
          Issuer shall promptly take any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials on, under or about any Facility owned or leased by
Issuer at any time in order to materially comply with all applicable
Environmental Laws and Authorizations and will respond to any Environmental
Claim made against Issuer, except when, and only to the extent that, Issuer’s
liability for such presence, storage, use, disposal, transportation or discharge
of any Hazardous Materials is being contested in good faith by Issuer in
accordance with Permitted Contest Procedures. If Issuer undertakes any remedial
action with respect to any Hazardous Materials on, under or about any Facility,
Issuer shall conduct and complete such remedial action in compliance with all
applicable Environmental Laws, and in accordance with the policies, orders and
directives of any Governmental Authority.
     6.12 Casualty Event
          A. Issuer shall notify Note Holder promptly of any Casualty Event,
generally describing the nature and extent thereof and Issuer’s best estimate of
the cost of Restoration.
          B. All insurance proceeds received in respect of any Casualty Event
shall be deposited directly to the Insurance/Condemnation Proceeds Sub Account
in accordance with Section 6.4F(i).
     6.13 Condemnation Event
          A. If a Condemnation Event shall be threatened or occur, Issuer
promptly upon any such threat of which it is aware or upon any such occurrence,
shall provide written notice thereof to Note Holder and (i) shall diligently
pursue all of its rights to compensation against the condemning authority in
respect of the Condemnation Event and (ii) so long as no Potential Event of
Default or Event of Default shall have occurred and be continuing, may
compromise or settle any claim against the condemning authority. All proceeds
from compensation in respect of any Condemnation Event shall be deposited
directly to the Insurance/Condemnation Proceeds Sub Account under the
Administrative Trust Agreement and applied as provided for therein and in
accordance with Section 3.3B(iv).
          B. The right to compromise or settle any claim against the condemning
authority is hereby assigned to Note Holder, and the right to collect all
proceeds payable in respect of a Condemnation Event is hereby assigned to Note
Holder; provided that, in each such case, (i) Issuer shall continue to have the
right to compromise or settle any such claim unless a Potential Event of Default
or Event of Default has occurred and is continuing and (ii) any such proceeds
shall be deposited into the Insurance/Condemnation Proceeds Sub Account under
the Administrative Trust Agreement and applied as provided for therein and in
accordance with Section 3.3B(iv).

54



--------------------------------------------------------------------------------



 



          C. If a Potential Event of Default or Event of Default has occurred
and is continuing, and to the extent permitted by applicable Law, Note Holder or
any Agent may participate in any proceedings relating to any Condemnation Event,
and Issuer shall from time to time if a Potential Event of Default or Event of
Default has occurred and is continuing deliver to Note Holder or Agent all
instruments reasonably requested by them to permit such participation.
     6.14 Financial Covenants.
          A. As of the last day of each of Issuer’s fiscal quarters, the Debt
Service Coverage Ratio for the period of four consecutive fiscal quarters (taken
as one accounting period) ending on such day, and the projected Debt Service
Coverage Ratio for the period of four consecutive fiscal quarters (taken as one
accounting period) beginning on the next day, shall both be equal to or greater
than 1.2:1.0. The projected Debt Service Coverage Ratio shall be determined
based on the then current Updated Forecast.
          B. Issuer shall not permit its Long-term Debt to Equity Ratio to
exceed 80:20 at any time.
     6.15 Debt Service Reserve Requirement.
          A. Issuer shall maintain on deposit in cash in the Debt Service
Reserve Account an amount equal to the Debt Service Reserve Requirement or shall
deliver in lieu thereof a Letter of Credit satisfying the requirements of this
Section 6.15.
          B. Issuer shall be entitled, at any time unless a Potential Event of
Default or Event of Default has occurred and is then continuing, to deliver a
Letter of Credit to the Security Trustee in substitution for cash otherwise then
on deposit or credited to the Debt Service Reserve Account and the Security
Trustee shall transfer from the Debt Service Reserve Account to an account
specified by Issuer an amount equal to the excess, if any, by which the sum of
the cash then on deposit to the Debt Service Reserve Account plus the stated
amount for draw under such Letter of Credit exceeds the then Debt Service
Reserve Requirement (and such transfer will not constitute a Restricted Junior
Payment).
          C. In the event that a Letter of Credit is provided by Issuer in
substitution of the amount on deposit with or credited to the Debt Service
Reserve Account:
               (i) The Security Trustee, acting for the benefit of Note Holder,
shall be the named beneficiary under the Letter of Credit and entitled to draw
amounts thereunder pursuant to its terms;
               (ii) Neither Note Holder nor any Transferee shall have any
reimbursement or other obligations to the issuer of the Letter of Credit;
               (iii) The account party liable in respect of the Letter of Credit
shall not be Issuer and Issuer shall not incur or be liable for any Indebtedness
relating to such Letter of Credit or any reimbursement obligation or other
obligation in respect thereof; and

55



--------------------------------------------------------------------------------



 



               (iv) The Letter of Credit may be drawn upon on the same terms and
conditions as applicable to any drawing on the proceeds in the Debt Service
Reserve Account pursuant to the Administrative Trust Agreement.
          D. In the event that the Security Trustee is required or permitted
hereunder or under the Security Documents to draw upon the Letter of Credit, the
Security Trustee shall first withdraw amounts on deposit in the Debt Service
Reserve Account until all amounts in the Debt Service Reserve Account are
exhausted and, if necessary, shall thereafter draw upon the Letter of Credit.
          E. The Letter of Credit shall expire not earlier than one (1) year
from the issue date and if it is not renewed or replaced within thirty (30) days
prior to the date of its expiration on terms in substance and form satisfactory
to Note Holder, then the Security Trustee, acting for the benefit of Note
Holder, shall draw an amount under such Letter of Credit equal to the Debt
Service Reserve Requirement at such time minus the cash, if any, on deposit in
the Debt Service Reserve Account at such time and deposit the proceeds of such
draw into the Debt Service Reserve Account.
          F. If the Acceptable Financial Institution that issued a Letter of
Credit ceases to be an Acceptable Financial Institution, and a replacement
Letter of Credit is not issued by an Acceptable Financial Institution within
thirty (30) days after the date on which the entity that issued the original
Letter of Credit ceased to be an Acceptable Financial Institution, then the
Security Trustee, acting for the benefit of Note Holder, shall draw an amount
under such Letter of Credit equal to the Debt Service Reserve Requirement at
such time minus the cash, if any, on deposit in the Debt Service Reserve Account
at such time and deposit the proceeds of such draw into the Debt Service Reserve
Account.
          G. In the event that the Security Trustee or Note Holder withdraws any
amounts from the Debt Service Reserve Account and/or draws any amounts under the
Letter of Credit, Issuer shall, within four hundred fifty (450) days of such
withdrawal or draw, deposit (or cause to be deposited) amounts into the Debt
Service Reserve Account and/or replenish (or cause to be replenished) the Letter
of Credit such that the aggregate of the amount on deposit with or credited to
the Debt Service Reserve Account and the amounts available for draw under the
Letter of Credit shall not be less than the Debt Service Reserve Requirement,
provided that the Security Trustee shall deposit amounts pursuant to the
Administrative Trust Agreement to the Debt Service Reserve Account as an when
required.
     6.16 Wellfield Maintenance Reserve Requirement.
          A. Issuer shall, in respect of each Fiscal Year, deposit into the
Wellfield Maintenance Reserve Account, the Wellfield Maintenance Reserve
Requirement for such Fiscal Year or shall deliver in lieu thereof a Letter of
Credit satisfying the requirements of this Section 6.16. The sum of the funds on
deposit in the Wellfield Maintenance Reserve Account plus any Letters of Credit
delivered in lieu thereof in accordance with this Section 6.16 shall be equal to
the then-current Wellfield Maintenance Reserve Requirement less permitted
distributions from the Wellfield Maintenance Reserve Account pursuant to the
Administrative Trust Agreement.

56



--------------------------------------------------------------------------------



 



          B. Issuer shall be entitled, at any time unless a Potential Event of
Default or Event of Default has occurred and is then continuing, to deliver a
Letter of Credit to the Security Trustee in substitution for cash otherwise then
on deposit or credited to the Wellfield Maintenance Reserve Account and the
Security Trustee shall transfer from the Wellfield Maintenance Reserve Account
to an account specified by Issuer an amount equal to the excess, if any, by
which the sum of the cash then on deposit to the Wellfield Maintenance Reserve
Account plus the stated amount for draw under such Letter of Credit exceeds the
then-current Wellfield Maintenance Reserve Requirement (and such transfer will
not constitute a Restricted Junior Payment).
          C. In the event that a Letter of Credit is provided by Issuer in
substitution of the amount on deposit with or credited to the Wellfield
Maintenance Reserve Account:
               (i) The Security Trustee, acting for the benefit of Note Holder,
shall be the named beneficiary under the Letter of Credit and entitled to draw
amounts thereunder pursuant to its terms;
               (ii) Neither Note Holder nor any Transferee shall have any
reimbursement or other obligations to the issuer of the Letter of Credit;
               (iii) The account party liable in respect of the Letter of Credit
shall not be Issuer and Issuer shall not incur or be liable for any Indebtedness
relating to such Letter of Credit or any reimbursement obligation or other
obligation in respect thereof; and
               (iv) The Letter of Credit may be drawn upon on the same terms and
conditions as applicable to any drawing on the proceeds in the Wellfield
Maintenance Reserve Account pursuant to the Administrative Trust Agreement.
          D. In the event that the Security Trustee is required or permitted
hereunder or under the Security Documents to draw upon the Letter of Credit, the
Security Trustee shall first withdraw amounts on deposit in the Wellfield
Maintenance Reserve Account until all amounts in the Wellfield Maintenance
Reserve Account are exhausted and, if necessary, shall thereafter draw upon the
Letter of Credit.
          E. The Letter of Credit shall expire not earlier than one (1) year
from the issue date and if it is not renewed or replaced within thirty (30) days
prior to the date of its expiration on terms in substance and form satisfactory
to Note Holder, then the Security Trustee, acting for the benefit of Note
Holder, shall draw an amount under such Letter of Credit equal to the Wellfield
Maintenance Reserve Requirement at such time minus the cash, if any, on deposit
in the Wellfield Maintenance Reserve Account at such time and deposit the
proceeds of such draw into the Wellfield Maintenance Reserve Account.
          F. If the Acceptable Financial Institution that issued a Letter of
Credit ceases to be an Acceptable Financial Institution, and a replacement
Letter of Credit is not issued by an Acceptable Financial Institution within
thirty (30) days after the date on which the entity that issued the original
Letter of Credit ceased to be an Acceptable Financial Institution, then the
Security Trustee, acting for the benefit of Note Holder, shall draw an amount
under such Letter of Credit equal to the Wellfield Maintenance Reserve
Requirement at such time minus the cash,

57



--------------------------------------------------------------------------------



 



if any, on deposit in the Wellfield Maintenance Reserve Account at such time and
deposit the proceeds of such draw into the Wellfield Maintenance Reserve
Account.
     6.17 Security Trust Agreement. Within forty five (45) days of the Closing
Date, Issuer shall register (i) at the Registro General de la Propiedad and the
Registro de Garantías Mobiliarias of Guatemala (as applicable), a duly executed,
certified and authenticated copy (primer testimonio) of the Security Trust
Agreement evidencing the perfection of a security interest on the Facilities,
Economic Unit, assets, Project Documents, including contractual rights from the
Project Documents, Authorizations, equity participations in Issuer, interests,
rights of way and easements, insurance policies and all other related property
and assets of the Project and Issuer that are part of the patrimony in trust
under the Security Trust Agreement (except in relation to the Usufruct Agreement
and usufruct rights (which shall be registered and perfected pursuant to
Section 6.18)), and (ii) at the Registro Mercantil, of a duly executed,
certified and authenticated copy (primer testimonio) of the Security Trust
Agreement evidencing the transfer annotation of the equity participations in
Issuer.
     6.18 Usufruct Agreement. Issuer shall, within one hundred twenty (120) days
of the Closing Date (i) register at the Real Estate Registry (Registro General
de la Propiedad) of Guatemala, the Usufruct Agreement dated April 25, 2003
between INDE and Issuer contained in public deed number 17 authorized in
Guatemala City by notary public Alejandro José Cofiño Rodríguez and (ii) have
the Security Trust Agreement perfected regarding the transfer of usufruct rights
to the security trust constituted therein for purposes of creating a first
priority and perfected security interest in favor and for the benefit of Note
Holder or Agent.
SECTION 7. NEGATIVE COVENANTS OF ISSUER
          Issuer covenants and agrees that for so long as any Obligations remain
outstanding, Issuer shall perform the covenants in this Section 7.
     7.1 Indebtedness
          Issuer shall not, directly or indirectly, create, incur, assume,
guaranty or otherwise become or remain liable with respect to, any Indebtedness,
except Permitted Indebtedness.
     7.2 Prohibition on Liens and Related Matters
          A. Issuer shall not, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to the Collateral or any other
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Issuer, whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income or profits under
the Laws of United States or Guatemala or under any similar recording or notice
statute, other than Permitted Liens.
          B. Other than the Financing Documents, Issuer shall not enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

58



--------------------------------------------------------------------------------



 



     7.3 Investments; Joint Ventures
          Issuer shall not, directly or indirectly, make or own any investment
in any Person (including, without limitation, any loan, advance or capital
contribution to such Person), except for Permitted Investments.
     7.4 Restriction on Fundamental Changes; Asset Sales
          A. Issuer shall not change or alter its legal name or location of its
jurisdiction of organization or principal place of business unless it shall have
given Note Holder at least ten (10) Business Days prior written notice.
          B. Issuer shall not alter its corporate, capital (including by way of
issuance of equity interests or other Securities, except for an issuance to a
wholly-owned subsidiary of Parent and such issuance is subject to the terms and
conditions of the Security Trust Agreement) or legal structure, or enter into
any transaction of merger, or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution or incur in dissolution cause
or situation under the Commerce Code (Código de Comercio) of Guatemala).
          C. Other than as expressly contemplated in the Project Documents or
pursuant to the Financing Documents, Issuer shall not convey, sell, lease,
sub-lease (as lessor or sub-lessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its respective
businesses, property or assets, whether now owned or hereafter acquired, except
for (i) Permitted Investments as set forth in the Administrative Trust Agreement
or (ii) disposal in the ordinary course of business of any surplus, worn out or
obsolete assets.
          D. Issuer shall not acquire by purchase or otherwise all or any
portion of the business, property or assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business of any
Person, except for the purchase of assets in the ordinary course of business
reasonably required in the operation of the Project’s or Issuer’s business in
accordance with the Project Documents and the then effective Operating Budget.
     7.5 Transactions with Affiliates
          Issuer shall not engage in any transaction with any Affiliate of
Issuer or with any holder of 5% or more of any class of equity Securities of
Issuer or any Affiliate of Issuer or any Affiliate of such a holder, other than
those transactions in existence on the Closing Date and set forth on
Schedule 7.5 and other than in the ordinary course of business at arms length,
unless expressly consented to by Note Holder.
     7.6 Restrictions on Modification or Impairment of Project Documents and
Authorizations
          Issuer shall not (i) materially amend, supplement, terminate or waive,
or consent to the material amendment, supplement, termination or waiver of any
of the provisions of any Project Document or, in any adverse respect, any
material Authorization to which Issuer is a party, (ii) amend, supplement,
restate or otherwise modify any term or provision of its Organizational
Documents, other than an amendment, supplement, restatement or other

59



--------------------------------------------------------------------------------



 



modification that is ministerial in nature, or (iii) enter into or obtain any
new material agreement or Authorization, without the express prior written
consent of Note Holder (not to be unreasonably withheld or delayed) as to the
form, scope and substance of such new material agreement or Authorization or
such amendment, supplement, termination, waiver or consent; provided that Note
Holder consent shall not be required (a) where such amendment, supplement,
termination or waiver or a new Authorization is a requirement of applicable law
or (b) for Issuer to enter into or obtain any agreement in respect of (i) CER’s
(that does not have a material and adverse effect on the operations of the
Project or the ability of Issuer to perform its obligations and covenants under
the Financing Documents or on the Collateral) or (ii) any Expansion undertaken
in compliance with Section 9.24.
     7.7 Restrictions on Conduct of Business
          Issuer shall not engage, directly or indirectly, in any business other
than the (i) consummation of the transactions contemplated by the Financing
Documents, (ii) ownership and operation of the Project and performance of the
Project Documents and (iii) any Expansion undertaken in compliance with
Section 9.24.
     7.8 Restrictions on Prepayment or Refinancing of Indebtedness
          Issuer shall not, directly or indirectly, pay or set apart any sum for
any payment, retirement or repurchase of any Indebtedness (other than
obligations under the Financing Documents or incurred in respect of any
Expansion Financing in compliance with Section 9.24), whether by prepayment,
refinancing, exchange, defeasance or otherwise, other than scheduled principal,
interest and fee payments and mandatory prepayments with respect to such
Indebtedness.
     7.9 Restricted Junior Payments
          Issuer shall not directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Junior Payment, unless both before and
after giving effect thereto (i) no Event of Default or Potential Event of
Default has occurred and is continuing, (ii) the Debt Service Coverage Ratio and
the Long-term Debt to Equity Ratio are both satisfied pursuant to Section 6.14,
(iii) the amount on deposit (in cash or by Letter of Credit) in the Debt Service
Reserve Account is equal to the Debt Service Reserve Requirement, (iv) the
requirements of Section 6.16 have been satisfied, and (v) Issuer has sufficient
working capital. Notwithstanding the foregoing, any such Restricted Junior
Payment shall be made only in accordance with the terms of the Administrative
Trust Agreement and no payment shall be made in respect of Permitted
Subordinated Indebtedness in violation of the Subordination Agreement.
     7.10 Fiscal Year
          Issuer shall not change its Fiscal Year.
     7.11 ERISA
          Neither Issuer nor any Subsidiary or ERISA Affiliate will establish,
sponsor, contribute to, maintain, participate in, or incur any actual or
contingent liability in respect of any

60



--------------------------------------------------------------------------------



 



ERISA Plan or Multiemployer Plan. Issuer, its equity interests and its assets
shall not be subject to ERISA.
     7.12 Operating Expenses
          A. Issuer shall not expend any amount or incur any obligation with
respect to any Fiscal Year in an aggregate amount which exceeds the aggregate
amount budgeted for such obligation to the extent the Operating Budget for such
period establishes a specific budget allocation for such obligation if, when
taken on an aggregate basis with all other expenditures in such Fiscal Year,
such exceedances would cause the aggregate amount of the Operating Budget to be
exceeded by more than fifteen percent.
          B. During the nine month period preceding the Maturity Date, Issuer
shall not make any expenditures other than in the ordinary course of business
and at such times as are consistent with past practices of Issuer.
     7.13 Future Subsidiaries
          Issuer shall not form, own or acquire any Subsidiaries.
     7.14 Expansion
          Except in compliance with the requirements set forth in Section 9.24,
Issuer shall not, at any time after the date of this Agreement (a) undertake or
continue with any Expansion or (b) enter into any agreement arrangement or
commitment in connection with any Expansion, without the prior written consent
of Note Holder.
SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default
          The occurrence of any one or more of the following shall constitute an
“Event of Default” under this Agreement:
          A. Failure to Make Payments When Due
          Failure to pay: (x) any installment of principal on the Note when due
(whether at stated maturity, by acceleration, by notice of prepayment or
otherwise); or (y) any interest, fee, Prepayment Fee or other Obligation to Note
Holder or any Agent or any other person referred to hereunder when due under
this Agreement or any other Financing Document and any such failure to pay such
other amounts continues for more than three (3) Business Days after such due
date; or
          B. Default in Other Agreements
               (i) Failure of Issuer to pay when due (a) any principal of or
interest on any Indebtedness (other than Indebtedness referred to in
Section 8.1A) in an individual principal

61



--------------------------------------------------------------------------------



 



amount of $500,000 or more or any items of Indebtedness with an aggregate
principal amount of $500,000 or more, in each case beyond the end of any cure or
grace period provided therefor; or
               (ii) breach or default by Issuer with respect to any other
material term of (a) any item of any Indebtedness in an individual principal
amount of $500,000 or more or any items of Indebtedness with an aggregate
principal amount of $500,000 or more or (b) any loan agreement, mortgage,
indenture or other agreement relating to such Indebtedness or, in each case if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or (or a trustee or agent on behalf of such holder
or holders) to cause, that Indebtedness to become or be declared due and payable
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (upon the giving or receiving of notice, lapse of
time, both, or otherwise) and any cure or grace period for such breach or
default under the applicable indenture or other agreement shall have expired.
          C. Breach of Certain Covenants
          Failure of Issuer to perform or comply with any term or condition
contained in Sections 2.3, 6.2, 6.3, 6.4B, 6.12, 6.13 or 6.15, Section 7, or
Section 9.24 of this Agreement or any term or condition contained in the
Security Documents.
          D. Breach of Warranty
          Any representation or warranty made by any Transaction Party herein or
in any other Financing Document, or in any certificate or other instrument at
any time given by any Transaction Party in writing pursuant hereto or in
connection herewith shall be false, inaccurate or misleading in any material
respect on the date as of which made.
          E. Other Defaults Under Agreement
          Any Transaction Party shall default in the performance of or fail to
comply with any term, condition, covenant or agreement to be performed by it
contained in this Agreement or any other Financing Document (other than those
expressly referred to above in Sections 8.1A and 8.1C) and in each such case
such default or failure to comply shall not have been remedied or waived within
thirty (30) days after the earlier of (a) the date on which such failure shall
have become known to Issuer and (b) the date on which written notification
thereof shall have been received by Issuer, unless, in the case of a default or
failure by Issuer, Issuer is undertaking steps to cure any such default to the
satisfaction of Note Holder, in which case the period set forth herein shall be
ninety (90) days.
          F. Involuntary Bankruptcy; Appointment of Receiver, etc.
               (i) A court having jurisdiction shall enter a decree or order for
relief in respect of any Transaction Party in an involuntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, including, without limitation, the Bankruptcy Laws, which decree or
order is not stayed; or
               (ii) an involuntary case shall be commenced against any
Transaction Party under any applicable bankruptcy, insolvency or similar Law now
or hereafter in effect,

62



--------------------------------------------------------------------------------



 



including, without limitation, the Bankruptcy Laws; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
interventor, liquidator, sequestrator, trustee, custodian or other officer
having similar powers over any Transaction Party, or over all or a substantial
part of any Transaction Party’s respective property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Transaction Party for all or a substantial
part of such Transaction Party’s respective property; or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the respective property of such Transaction Party; and the continuance of any
such events described in this clause (ii) for ninety (90) days unless vacated,
dismissed, bonded, stayed or discharged.
          G. Voluntary Bankruptcy; Appointment of Receiver, etc.
          Any Transaction Party shall have an order for relief entered with
respect to it or commence a voluntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, including, without
limitation, the Bankruptcy Laws, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such Law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its respective property; the making by any Transaction Party
of any general assignment for the benefit of creditors; or the inability of any
Transaction Party or the admission by any Transaction Party in writing of its
inability generally to pay its debts as such debts become due; or the Board of
Directors or a similar governing body of any Transaction Party shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.1G.
          H. Judgments and Attachments
          Any money judgment, writ or warrant of attachment or similar process
involving in any individual case or in the aggregate an amount in excess of
$500,000 (in either case not adequately covered by insurance as to which a
Solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any of Issuer, OrPower 2 or OrPower 9 or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period in excess of sixty (60) days (or in any event later than ten
(10) days prior to the date of any proposed sale thereunder).
          I. Dissolution
          Any order, judgment or decree shall be entered against any Transaction
Party requiring the dissolution or split up of such Person, and in the case of
any such order, judgment or decree that is involuntarily entered against such
Person, such order, judgment or decree shall remain undischarged or unstayed for
a period of thirty (30) days; and specifically regarding Issuer, if it incurs in
a dissolution cause or situation under the Commerce Code (Código de Comercio) of
Guatemala.
          J. Regulatory Status
          The Project or Issuer (as applicable) shall cease to be registered or
authorized as a generator/power producer (generador de energía electrica) at
MEM, as a wholesale electricity

63



--------------------------------------------------------------------------------



 



market agent (agente del mercado mayorista), at AMM, or authorized for transport
capacity access by the CNEE, or shall fail to comply with Laws, rules and
regulations for compliance with such status other than an immaterial
non-compliance that does not have a Material Adverse Effect.
          K. Modification or Impairment of Project Documents
               (i) Any Project Document shall for any reason cease to be in full
force and effect in all material respects prior to the scheduled termination
date thereof.
               (ii) Any party to a Project Document, shall default or fail to
comply in any material respect with any term, condition, covenant or requirement
in any such Project Document and such event shall continue for thirty (30) days
(or, if longer, the applicable grace or cure period set forth in such Project
Document) without such default or failure to comply being cured and, with
respect to a default or failure by any party to comply with any Project
Document, and such Agreement is not replaced within ninety (90) days of such
default or failure to comply.
          L. Impairment of Authorizations
          Any material Authorization required to be obtained or maintained by
Issuer at any time for the financing, ownership or operation of the Project, the
performance of obligations under any Project Document or otherwise for the
conduct of Issuer’s business, shall not be obtained when required; any such
material Authorization shall be revoked, cancelled, suspended, terminated or
surrendered or shall not be renewed at any time that maintenance of such
material Authorization is required (then or at a future date) for the financing,
ownership or operation of the Project, the performance of obligations under any
Project Document or otherwise for the conduct of Issuer’s business; or Issuer
shall default or fail to comply in any material respect with any term, condition
or requirement of any such Authorization; and such failure to obtain,
revocation, cancellation, suspension, termination, surrender, nonrenewal,
default or failure to comply shall continue unremedied for thirty (30) days.
          M. Enforceability of Financing Documents
          Either (i) any Security Document shall fail to provide, or cease to be
effective to grant, to Note Holder or Agent a first priority perfected Lien on
the Collateral or (ii) any Financing Document ceases to be in full force and
effect (other than in accordance with its terms), or the validity or
enforceability thereof shall be contested or disaffirmed in writing by or on
behalf of any Transaction Party party thereto.
          N. Change of Control
          Any Change of Control shall occur.
          O. Employee Benefit Plans
          There shall occur one or more labor or social security events or
actions which individually or in the aggregate results in liability of Issuer in
excess of $500,000; or there shall exist an amount of unfunded benefit
liabilities (as per the Plan de Invalidez, Vejez y

64



--------------------------------------------------------------------------------



 



Sobrevivencia del Seguro Social as per labor and social security Laws of
Guatemala), individually or in the aggregate for all Pension Plans of Issuer
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities) which results in the imposition of
payment obligations on Issuer under the Revenue Code or Guatemalan Laws in
excess of $500,000.
          P. Total Casualty/Condemnation Event
          Any Total Casualty/Condemnation Event shall have occurred.
          Q. Abandonment
          Issuer shall abandon the operation or maintenance of the Project for a
period of more than thirty (30) consecutive calendar days, unless attributable
to an event of force majeure, in which case such period shall be extended to
ninety (90) calendar days.
          R. Material Adverse Effect
          Any Material Adverse Effect shall have occurred and be continuing.
     8.2 Remedies
          Upon the occurrence of any Event of Default described in
Sections 8.1F(i) or 8.1F(ii), the unpaid principal amount of and accrued and
unpaid interest on the Note and any Prepayment Fee thereon (determined as
provided below) shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Issuer and (ii) upon the occurrence and during the
continuation of any other Event of Default, Note Holder may, by written notice
to Issuer, declare all or any portion of the amounts described in clause
(i) above to be, and the same shall further become, immediately due and payable,
without presentment, further demand, protest or other requirements of any kind,
all of which are hereby expressly waived by Issuer. Upon any acceleration of the
Obligations pursuant to the terms of this Section 8.2, if applicable, Issuer
shall be obligated to pay to Note Holder the Prepayment Fee on the principal
repaid, determined in accordance with Section 3.3D as though the principal
amount of the Note becoming due, or declared to be due and payable, on such date
had been voluntarily prepaid on such date. The remedies set forth in this
Section 8.2 are in addition to all other rights and remedies available to Note
Holder or Agent under this Agreement, any other Financing Document or by Law or
equity.
SECTION 9. MISCELLANEOUS
     9.1 Registration and Transfer of the Note
          A. Issuer shall keep at its principal office a register for the
registration of transfers of each Note. The name and address of Note Holder,
each transfer of a Note and the name and address of each Transferee of a Note
shall be registered in such register. Prior to due presentment for registration
of transfer, the Person in whose name the Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof. Any

65



--------------------------------------------------------------------------------



 



registered holder of the Note(s) shall be considered to be a “Note Holder” for
purposes of this Agreement and each other Financing Document.
          B. Note Holder may at any time sell, assign, transfer or grant
participations in the Note to any Person with the prior written consent of
Issuer (not to be unreasonably withheld or delayed); provided such consent of
Issuer shall not be required so long as an Event of Default or Potential Event
of Default shall exist; provided further that such consent of Issuer shall not
be required in respect of any such sale, assignment, transfer or grant of
participation to an Affiliate of Note Holder. Issuer hereby acknowledges and
agrees that any sale, assignment or transfer of the Note will give rise to a
direct obligation of Issuer to the Transferee, assignee or purchaser. If Note
Holder desires to sell, assign, or transfer a Note to more than one Person,
pursuant to the terms of this Agreement, Issuer shall cooperate with Note Holder
to issue multiple Notes to such Transferees. In the case of any assignment,
transfer or grant of participation, a Transferee shall be entitled to the
benefit of Section 3.5, but only to the extent of any amount to which Note
Holder would be entitled in the absence of any such assignment, transfer or
grant of participation. As used in this Agreement and any other Financing
Document, the term “Indemnitee” shall include any Transferee or other Person to
which a Note Holder grants a participation in any Note, and such Transferee’s or
Person’s officers, directors, employees, Affiliates and agents.
          C. Upon surrender of a Note at the principal office of Issuer for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices and
payment instructions of each transferee of such Note or part thereof), Issuer
shall execute and deliver, at Issuer’s expense, one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be substantially in the form of Exhibit I and each shall be
payable to such Person as such holder may request. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.
               (i) Upon receipt by Issuer of evidence reasonably satisfactory to
Issuer of the loss, theft, destruction or mutilation of a Note, Issuer at its
own expense shall execute and deliver, in lieu thereof, a new Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
Any failure by Issuer to issue any such requested replacement Note shall not
otherwise affect Issuer’s Obligations.
     9.2 Costs and Expenses
          Issuer agrees to pay on demand (i) all reasonable out of pocket costs
and expenses incurred by Note Holder or any Agent (including, without
limitation, the reasonable fees, expenses and disbursements of consultants and
counsel (so long as there is no Potential Event of Default or Event of Default,
appointed with the prior written consent of Issuer, not to be unreasonably
withheld or delayed) to Note Holder or any Agent, including, without limitation,

66



--------------------------------------------------------------------------------



 



the Independent Engineer, the Independent Insurance Advisor, and Fitch’s) or any
Transferee in connection with the negotiation, preparation and execution of this
Agreement and the other Financing Documents, and the transactions contemplated
hereby and thereby (including the participation and any further transfer or
assignment of the Note) and the creation and perfection of the Liens in favor of
Note Holder or any Agent on behalf of Note Holder and the Assignment of the
Collateral, as applicable, pursuant to the Financing Documents, including,
without limitation, filing and recording fees and expenses, (ii) all reasonable
out of pocket costs and expenses (including, without limitation, the reasonable
fees, expenses and disbursements of consultants and counsel (so long as there is
no Potential Event of Default or Event of Default, appointed with the prior
written consent of Issuer, not to be unreasonably withheld or delayed) to Note
Holder or any Agent, or any Transferee (subject to the requirements of
Section 9.1), including, without limitation, the Independent Engineer, the
Independent Insurance Advisor and any credit rating agency) incurred in
connection with the administration of this Agreement and the other Financing
Documents (including in connection with any proposed Expansion) and any
amendments, consents and waivers (whether entered into or not) to this Agreement
or any other Financing Document and the continued perfection of Note Holder’s
security interests granted and the Assignment of Collateral made pursuant to the
Security Documents; and (iii) after the occurrence and during the continuation
of a Potential Event of Default or an Event of Default, all out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ fees and
costs of settlement and fees and costs of other consultants) incurred by Note
Holder or Agent or any Transferee in enforcing any Obligations of or in
collecting any payments due from any Transaction Party hereunder or under any
other Financing Document by reason of such Potential Event of Default or Event
of Default (including, without limitation, in connection with the sale of,
collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.
     9.3 Indemnity
          A. In addition to the payment of costs and expenses pursuant to
Section 9.2, Issuer agrees to defend (subject to Indemnitees’ selection of
counsel), indemnify, pay and hold harmless each Note Holder, each Agent and
their Affiliates and their respective officers, directors, employees,
beneficiaries, shareholders, participants, Transferees, advisors, consultants
and agents (collectively called the “Indemnitees”) from and against any and all
Indemnified Liabilities as defined in Section 9.3B; provided that Issuer shall
not be obligated to indemnify any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
          B. As used herein, “Indemnified Liabilities” means any and all
liabilities, obligations, losses, damages (including, without limitation,
natural resource damages), penalties, actions, judgments, suits, claims, costs
(including, without limitation, the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation, or other response action
necessary to remove, remediate, clean up, or abate any Hazardous Materials),
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees, expenses and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person,

67



--------------------------------------------------------------------------------



 



whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state, or foreign Laws (including securities and commercial Laws
and Environmental Laws), on common Law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement, the
other Financing Documents, any Project Document, any Project Authorization or
the transactions contemplated hereby or thereby (including, without limitation,
Note Holder’s agreement to purchase the Note hereunder or the use or intended
use of proceeds thereof) or any enforcement of any of the Financing Documents
(including, without limitation, any sale of, collection from, or other
realization upon any of the Collateral) or (ii) any Environmental Claim or any
Hazardous Materials condition relating to or arising from, directly or
indirectly, any activity, operation, land ownership or practice of Issuer.
          C. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in Section 9.3A above may be unenforceable because it is
violative of any applicable Law or public policy, Issuer shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable Law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.
     9.4 Entire Agreement; Amendments and Waivers
          A. This Agreement and the Financing Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous agreements, arrangements or
understandings with respect thereto.
          B. No amendment, modification, termination or waiver of any provision
of this Agreement or any other Financing Document or consent to any departure by
Issuer therefrom shall in any event be effective without the written concurrence
of Note Holder and, if intended to bind Issuer, the written concurrence of
Issuer. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
Issuer in any case shall entitle Issuer to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.4 shall be binding
upon Note Holder and each Transferee.
     9.5 Notices
          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by recognized international
overnight courier service or registered or certified mail, postage prepaid, and
shall be deemed to have been given when delivered in person or otherwise upon
receipt. For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section 9.5) shall
be as follows:

     
Issuer:
  Avenida Reforma 7-62
 
  Edificio Arisots Reforma Officina 310

68



--------------------------------------------------------------------------------



 



     
 
  Guatemala City, Guatemala
 
  Attention: President
 
  Telephone No.: 2362-8001/2
 
  Facsimile No.: 1-775-356-9039
 
   
 
  with a copy to:
 
  c/o Ormat International, Inc.
 
  6225 Neil Road
 
  Reno, NV 89511-1136, USA
 
  Attention: President
 
  Telephone: 1-775-356-9029
 
  Facsimile: 1-775-356-9039
 
   
 
  and
 
   
 
  Chadbourne & Parke LLP
 
   
 
  1200 New Hampshire Avenue, N.W.
 
  Washington, D.C. 20036
 
  Attention: Noam Ayali
 
  Telephone No.: (202) 974-5623
 
  Telecopier No.: (202) 974-5602
 
   
Note Holder:
  TCW Global Project Fund II, Ltd.
 
  c/o TCW Asset Management Company
 
  865 S. Figueroa Street, Suite 1800
 
  Los Angeles, CA 90017
 
  Attention: R. Blair Thomas
 
   
 
  Telephone No.: ( 213) 244-0044
 
   
 
  Telecopier No.: (213) 244-0604
 
  and
 
   
 
  Paul, Hastings, Janofsky and Walker LLP
 
  75 East 55th Street
 
  New York, New York 10022
 
  Attn: Raj Pande, Esq.
 
  Telephone No.: (212) 318-6045
 
  Telecopier No.: (212) 230-7600
 
   
 
  and
 
   
 
  Consortium — Rodriguez, Archilla, Castellanos,
 
  Solares & Aguilar, S.C.

69



--------------------------------------------------------------------------------



 



     
 
  Diagonal 6 10-01 zona 10 Centro Gerencial Las
 
  Margaritas
 
  Torre II
 
  Oficina 1101
 
  Guatemala City, Guatemala
 
  Telephone No.: (502) 2339-3139
 
  Telecopier No.: (502) 2279-3939

     9.6 Survival of Warranties and Certain Agreements
          All agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement and the execution and
delivery of the Note hereunder. Notwithstanding anything in this Agreement or
implied by Law to the contrary, the agreements of Issuer set forth in
Sections 3.5, 9.2 and 9.3 shall survive repayment of the Notes and termination
of this Agreement.
     9.7 Failure or Indulgence Not Waiver; Remedies Cumulative
          No failure or delay on the part of Note Holder or any Agent in the
exercise of any power, right or privilege hereunder or under any Note shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing under this
Agreement and the other Financing Documents are cumulative to and not exclusive
of, any rights or remedies otherwise available.
     9.8 Severability
          In case any provision in or obligation under this Agreement or any
other Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. In case any
provision of this Agreement is determined to be invalid, illegal or
unenforceable, at the request of Note Holder, Issuer and Note Holder shall
negotiate in good faith to agree on a new provision in the most similar and
reasonable terms as per the intention of the invalid, illegal or unenforceable
provision and in relation to the purpose and spirit of this Agreement, all in
order to substitute such invalid, illegal or unenforceable provision with a new
valid, binding and enforceable provision.
     9.9 Headings
          Recitals, Section and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
     9.10 [Reserved.]

70



--------------------------------------------------------------------------------



 



     9.11 Applicable Law
          THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK,
UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS EXECUTED AND TO BE FULLY
PERFORMED IN THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES AND RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
     9.12 Successors and Assigns; Subsequent Holders of Note
          This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of Note Holder. The terms and
provisions of this Agreement and the other Financing Documents shall inure to
the benefit of any permitted assignee or transferee of a Note, and in the event
of such transfer or assignment, the rights and privileges herein conferred upon
Note Holder shall automatically extend to and be vested in such permitted
assignee or transferee, all subject to the terms and conditions hereof. Issuer’s
rights and interests hereunder may not be assigned without the prior written
consent of Note Holder.
     9.13 Marshalling; Payments Set Aside
          No Note Holder or Agent shall be under any obligation to marshal any
assets in favor of Issuer or Parent or any other party or against or in payment
of any or all of the Obligations. To the extent that Issuer or Parent makes a
payment or payments to Note Holder (or to any Agent for the benefit of Note
Holder), or Note Holder or Agent enforces any security interests or exercises
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy Law, any other state
or federal Law, common Law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
     9.14 Set-Off
          In addition to any rights now or hereafter granted under applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default, Note Holder is hereby authorized
by Issuer at any time or from time to time, without notice to Issuer or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Note Holder to or for the credit or the account of Issuer against
and on account of the obligations and

71



--------------------------------------------------------------------------------



 



liabilities of Issuer to that Note Holder under this Agreement and the other
Financing Documents, including all claims of any nature or description arising
out of or in connection with this Agreement or any other Financing Document,
irrespective of whether or not (i) that Note Holder shall have made any demand
hereunder or (ii) the principal of or the interest on the Notes or any other
amounts due hereunder shall have become due and payable pursuant to Section 8
and although said obligations and liabilities, or any of them, may be contingent
or unmatured.
     9.15 Classification of Transaction
          Notwithstanding anything to the contrary herein contained, no Note
Holder, by entering into this Agreement or by any action pursuant hereto, will
be, and neither Issuer, Parent nor Note Holder intends Note Holder to be, deemed
a partner or joint venturer with Issuer or Parent.
     9.16 Consent to Jurisdiction and Service of Process
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ISSUER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, ISSUER, IRREVOCABLY
(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(III) DESIGNATES, APPOINTS AND EMPOWERS HIQ CORPORATE SERVICES, INC., WITH
OFFICES ON THE DATE HEREOF AT 99 WASHINGTON AVENUE, ONE COMMERCE PLAZA — SUITE
805A, ALBANY NY 12210-2822, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING (AND, IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, AGREES
TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY OR ALBANY, NEW
YORK, ON THE TERMS AND FOR THE PURPOSE OF THIS PROVISION SATISFACTORY TO NOTE
HOLDER); AND FURTHER AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO ISSUER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.5;

72



--------------------------------------------------------------------------------



 



(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ISSUER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
(V) AGREES THAT NOTE HOLDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ISSUER IN THE COURTS OF
ANY OTHER JURISDICTION; AND
(VI) AGREES THAT THE PROVISIONS OF THIS SECTION 9.16 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
     9.17 Waiver of Jury Trial
          ISSUER AND NOTE HOLDERS HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT. The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common Law and statutory claims. Issuer
acknowledges that this waiver is a material inducement for Note Holder to enter
into a business relationship with Issuer, and Note Holder has already relied on
the waiver in entering into this Agreement and that Note Holder will continue to
rely on the waiver in their related future dealings. Issuer and Note Holder
further warrant and represent that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
     9.18 This Agreement Controls
          In the event any provision of this Agreement and any of the other
Financing Documents shall conflict, the provisions of this Agreement shall
govern.
     9.19 Appointment of Agent(s) Following Transfer of the Note
          Following any transfer or assignment of the Note, any Note Holder may
(so long as there is no Potential Event of Default or Event of Default, with the
prior written consent of Issuer, not to be unreasonably withheld or delayed)
appoint an Agent (and one or more sub-agents if deemed appropriate by them) to
act on their behalf under this Agreement and each of the other Financing
Documents. It is expected that in connection with any such appointment the

73



--------------------------------------------------------------------------------



 



holders of the Note(s) then outstanding will enter into an appointment agreement
with such Agent(s) (any such agreement entered into with an Agent is referred to
herein as an “Agency Agreement”). The terms of any Agency Agreement shall be
solely between the holder(s) of the Note(s) and the Agent(s) and neither Issuer
nor any other Transaction Party shall be a beneficiary thereof or entitled to
any rights thereunder except as expressly set forth therein. Following such
appointment such Agent(s) shall be entitled to exercise rights and remedies on
behalf of any such Transferee under the Financing Documents subject to any
limitations set forth in the Agency Agreement as between Note Holder and such
Agent(s). Each subsequent holder of the Note(s) by its acceptance of the Note(s)
agrees that any Agent(s) appointed and serving under the terms of any such
Agency Agreement acts as agent on its behalf under the terms of such Agency
Agreement and the other Financing Documents (and further confirms and agrees to
such appointment of such Agent thereunder on its behalf) and agrees to be bound
by the provisions of any such Agency Agreement. Following notification of the
appointment of any Agent(s) by a holder of the Note(s), Issuer shall be entitled
to assume that such Agent(s) has authority to act on behalf of such holder of
the Note(s) for all purposes under this Agreement and the Financing Documents
unless it receives notice to the contrary from such holder of the Note(s) (which
may include a limitation of authority expressly set forth in the notices of
appointment). Issuer hereby acknowledges and consents to such arrangement and
agrees to enter into any supplemental agreements as may be reasonably requested
by any Note Holder in connection with such appointment to (i) reflect such
appointment, or (ii) provide customary indemnities from Issuer to such Agent(s).
Issuer further agrees to pay the fees of such Agent(s) in performing the duties
specified in the Agency Agreement, provided that such fees are reasonable and
customary in similar transactions for such duties.
     9.20 Counterparts; Effectiveness
          This Agreement and any amendments, waivers, consents, or supplements
may be executed in counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and written or
telephonic notification of such execution and authorization of delivery thereof
has been received by each party.
     9.21 Publicity.
          Neither Issuer nor Parent shall make any public disclosure of the
contents of this Agreement or any other Financing Document without the prior
written consent of Note Holder. Notwithstanding the foregoing, Issuer’s
Affiliates may make any disclosure required pursuant to any securities laws and
the rules and regulations of any stock exchange on which such Affiliate’s
securities are traded.
     9.22 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable Law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Obligations shall bear interest at the Highest Lawful Rate until
the

74



--------------------------------------------------------------------------------



 



total amount of interest due hereunder equals the amount of interest which would
have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Obligations
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by Law,
Issuer shall pay to Note Holder an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Note Holder and Issuer to conform strictly to
any applicable usury Laws. Accordingly, if Note Holder contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at Note Holder’s option be applied to the outstanding
amount of the Obligations or be refunded to Issuer.
     9.23 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Issuer
or Parent for liquidation or reorganization, should Issuer or Parent become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Issuer’s assets. This Agreement shall continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
     9.24 Expansion Financing.
          A. Issuer shall not enter into any contractual commitments or other
arrangements in respect of an Expansion and shall not incur any costs, expenses
or expenditures in connection with an Expansion (or any modification to the
Facilities relating to such Expansion) unless the conditions set forth in
clauses (i) through (x) below (the “Expansion Requirements”) are met to the
satisfaction of Note Holder:
               (i) Issuer shall have provided to Note Holder the Expansion
Information Package in accordance with Section 9.24C and such other information
related to the Expansion as Note Holder may reasonably request.
               (ii) The Expansion would not have a Material Adverse Effect.
               (iii) Note Holder is given a right of first refusal to provide
any financing for the Expansion in accordance with Section 9.24D.
               (iv) Revisions, modifications and/or supplements as may be
reasonably and in good faith requested by Note Holder shall have been made to
the Financing Documents (including the Security Trust Agreement and
Administrative Trust Agreement and for purposes

75



--------------------------------------------------------------------------------



 



of preserving and maintaining the first priority security interest granted
thereunder); it is agreed that it shall not be the intention that any such
revisions modifications and/or supplements improve the terms of the existing
financing for the Project contemplated by this Agreement, the intent instead
being to avoid any prejudice to Note Holder’s current position.
               (v) Either (a) Issuer shall have received, or Parent shall have
provided evidence of sufficient funds set aside for, an equity contribution of
not less than twenty percent (20%) of the aggregate cost of such Expansion or
(b) Issuer shall have received a shareholder loan, which loan: (1) shall only be
provided by OrPower 9, (2) shall be pledged by way of collateral security to
Note Holder pursuant to a security agreement, in the form of the Shareholder
Loan Security Agreement and as otherwise satisfactory to Note Holder, and which
creates to the satisfaction of Note Holder a perfected Lien in, to and on such
loan and any agreement related thereto, including by way of the conduct of any
Lien searches and filings and actions required to perfect a first priority Lien
in favor of Note Holder, (3) shall be subject to the same terms and conditions
as the Shareholder Loans provided pursuant to the Shareholder Loan Agreement or
such other terms that are acceptable to Note Holder, and (4) shall be subject to
the terms of a subordination agreement substantially in the form of the
Subordination Agreement (and having the subordination terms and restrictions
thereof) or otherwise satisfactory to Note Holder, of not less than twenty
percent (20%) of the aggregate cost of such Expansion.
               (vi) Note Holder shall have received a private credit analysis
with respect to Issuer from Fitch evidencing a credit rating that, on a
comparative basis to the sovereign rating of Guatemala, is not lower than the
credit rating of Issuer on a comparative basis to the sovereign credit rating of
Guatemala on the Closing Date.
               (vii) No Event of Default or Potential Event of Default shall
have occurred or be continuing at the time the Expansion is proposed or
undertaken or will occur as a result of such expansion; and Issuer shall provide
a written certification to the effect that to the best knowledge of Issuer after
due inquiry there does not exist or is continuing any event, circumstance or
other matter that would with the passage of time or upon notice would or is
reasonably expected to result in a Potential Event of Default or Event of
Default.
               (viii) The proposed Expansion complies in all material respects
with all applicable Laws.
               (ix) All authorizations, approvals, licenses, permits and
consents from any Governmental Authority then required in connection with the
Expansion have been obtained or are reasonably expected to be obtained; and
               (x) Issuer shall have provided to Note Holder a report,
satisfactory to Note Holder, from each of the Independent Engineer and the
Independent Geothermal Engineer in respect of such proposed Expansion and in
respect of the impact of such proposed Expansion on the Project;
          B. Notwithstanding anything in Section 9.24(A) to the contrary, Issuer
shall be permitted to incur any costs, expenses or expenditures with, and enter
into contractual commitments or other arrangements in respect of, an Expansion
(or any modification to the

76



--------------------------------------------------------------------------------



 



Facilities relating to such Expansion) that shall be funded either by
(i) subordinate debt (on the terms of the Subordination Agreement) or equity
contributions, in each case from the Parent or another Affiliate of Parent, or
(ii) subject to Section 7.9, cash from the Distribution Account, treating the
incurrence or the making of any payment on account of any such costs, expenses
or expenditures as a Restricted Junior Payment, so long as (a) the conditions
set forth in clauses (vii) to (x) of Section 9.24A have been met (provided that,
in the case of such clause (x), such reports shall be delivered to Note Holder
prior to the start of performance testing of the Expansion facilities and if
such reports are not in reasonably satisfactory form and substance to Note
Holder, Issuer shall terminate and discontinue the applicable Expansion
activities and shall not operate and not permit the operation of the Expansion
facilities without the prior consent of Note Holder), (b) both before and after
giving effect to such costs, expenses or expenditures, no Potential Event of
Default or Event of Default shall have occurred and be continuing, (c) no Liens
are created in connection thereto, (d) the assets or operations of the Project
are not adversely affected, and (e) the value of Collateral is not adversely
affected.
          C. Except as permitted under Section 9.24B, prior to commencing any
construction works or entering into any agreements or commitments in connection
with any Expansion, Issuer shall provide Note Holder with a complete information
package (the “Expansion Information Package”) containing complete information in
relation to the proposed Expansion, including, without limitation, the proposed
manner of implementation of the Expansion, the proposed supply arrangements, the
proposed offtake arrangements, copies of all draft project documents and other
draft contracts related to the proposed Expansion (to the extent available at
the relevant time), a cash flow model and financial projections for the
Expansion, and the required equity and debt funding, the proposed plan for
procuring such funding and a sources and uses of funding plan for the Expansion,
supported in each case with such data, calculations, information as Note Holder
may reasonably request, along with such other information data, reports and
documents as Note Holder may reasonably request (including a review and report
by the Independent Engineer), so as to enable Note Holder to carry out a proper
and complete due diligence review of the proposed Expansion.
          D. Except as permitted pursuant to Section 9.24B, Issuer shall not
enter into any binding arrangements with any Person to obtain committed funding
to finance any Expansion (such arrangement being referred to as an “Expansion
Financing”) unless:
               (i) Prior to entering into such arrangements Issuer shall have
first granted Note Holder a right of first refusal to provide the Expansion
Financing by delivering to Note Holder at least forty-five (45) Business Days
before entering into any Expansion Financing, a written notice (the "Expansion
Notice”) containing the material terms and conditions of the proposed Expansion
Financing and the identities of each proposed Expansion Financing provider; and
               (ii) Note Holder has not, within forty-five (45) Business Days of
the receipt of the Expansion Notice by Note Holder, agreed to grant the
Expansion Financing sought by Issuer, on the terms and conditions set out the
Expansion Notice (or on terms more favorable to Issuer).

77



--------------------------------------------------------------------------------



 



     9.25 Limitation on Recourse. Except with respect to each Transaction
Party’s Obligations under the Financing Documents to which it is a party, it is
understood and agreed that the sole recourse of Note Holder, the Agent and the
Security Trustee under the Financing Documents for the payment, performance and
satisfaction of all of Issuer’s Obligations shall be to Issuer, the assets of
Issuer and the Collateral, and that no direct or indirect member, shareholder or
other equity holder of Issuer (including Parent or any Person having a direct or
indirect equity interest in Parent), shall have any liability or obligation
under the Financing Documents for the payment, performance or satisfaction of
the Obligations of Issuer solely by reason of its status as such member,
shareholder or other equity holder.
     9.26 Unplanned Capital Expenditures. In the event Issuer proposes to incur
any capital expenditure that is not reflected or accounted for in the then
current Operating Budget, then prior to incurring such expenditure Issuer shall
provide Note Holder with written information regarding such capital expenditure,
including the purpose, costs, schedule and proposed contractual commitments
related to such capital expenditure, and such other information reasonably
requested by Note Holder, such that Note Holder will be informed regarding, and
have the ability to evaluate, the nature of such expenditures (including
information adequately demonstrating to Note Holder that such proposed capital
expenditure would not have a material and adverse impact or effect on the
Project or its operations or the Collateral). Such capital expenditure may be
funded from equity contributions or pursuant to the Shareholder Loan Agreement
(subject to the Subordination Agreement), in either such case including by
deposit to the Current Account (Cuenta Local) as defined in the Administrative
Trust Agreement, or otherwise in a manner acceptable to the Note Holder.
[Remainder of page intentionally left blank]

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Note Purchase
Agreement to be executed by their respective duly authorized officers as of the
date first written above.

            ORTITLAN, LIMITADA
      By:   /s/ Connie Stechman         Name:   Connie Stechman        Title:  
Authorized Representative        TCW GLOBAL PROJECT FUND II, LTD.
      By:   /s/ R. Blair Thomas         Name:   R. Blair Thomas        Title:  
Director     

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Permitted Liens
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.6
Note Holder Payment Instructions

         
Name of Bank:
  The Bank of New York Mellon
Address:
  601 Travis Street — 16th Floor, Houston TX
ABA#:
  021-000-018   
For Credit to GLA:
  211551   
For final credit to:
  627040   
Account Name:
  TCW Global Project Fund II, Ltd.
Reference:
  Ortitlan, Limitada
Contact:
  Kimberly Gibson (713) 483-6053

 



--------------------------------------------------------------------------------



 



Schedule 5.1(A)
Capitalization/Ownership Interest

I.   OrPower 2 Inc.

  •   Ormat Holding Corp., an exempted company established with limited
liability under the laws of the Cayman Islands, is the sole shareholder of
OrPower 2 Inc., owning 100 ordinary shares.

II.   OrPower 9, Inc.

  •   Ormat Holding Corp., an exempted company established with limited
liability under the laws of the Cayman Islands, is the sole shareholder of
OrPower 9, Inc., owning 1,000 ordinary shares.

III.   Issuer

  •   Orpower 2 Inc. owns social participation in the Issuer, consisting of
fifty Quetzales (Q.50.00) equivalent of one percent (1%) of the completely paid
up corporate capital of the Issuer.     •   Orpower 9, Inc. owns social
participation in the Issuer, consisting of four thousand nine hundred fifty
Quetzales (Q.4,950.00) equivalent to ninety nine percent (99%) of the completely
paid up social capital of the Issuer.

 



--------------------------------------------------------------------------------



 



Schedule 5.2(B)
Approvals and Consents
The resolutions and written consents delivered pursuant to Section 4.1(I)
(Organizational Documents; Financing Documents and Other Agreements —
Resolutions) of this Note Purchase Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 5.6
Litigation; Compliance with Law
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.7
Payment of Taxes
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.8C
Indebtedness

1.   The Shareholder Loan Agreement;   2.   The Financing Documents; and   3.  
Obligation of the Issuer to reimburse Fianzas de Occidente, Sociedad Anónima in
connection with a bond dated May 12, 2008 issued by Fianzas de Occidente,
Sociedad Anónima in favor of the Superintendencia de Administracion Tributaria —
SAT in connection with import tax obligations of Maranco, Sociedad Anonima, for
an amount of 12, 540,000 Quetzales.

 



--------------------------------------------------------------------------------



 



Schedule 5.11A
Authorizations

                      Authorization   Authority   Issuance Date   Document  
Term   Object
 
                   
General Authorizations
                   
 
                   
Certificate of incorporation of Ortitlán, Limitada
  Mercantile Registry   March 26,2003   “Patente de Comercio de Sociedad”   N/A
   
 
                   
Certificate of inscription in Exporters Registry
  Tax Administration
Superintendence (SAT)   May 5, 2007   Certification   N/A    
 
                   
IRS Tax exemption
  Tax Administration
Superintendence (SAT)   March 12, 2008   Resolution No. R-2008-03-01-000483  
10 years   IRS tax exemption granted to Ortitlán, Limitada pursuant Decree
52-2003 (tax incentives for Renewable Energy)
 
                   
Certificate of inscription in the Fiscal Registry of Taxpayers
  Tax Administration
Superintendence (SAT)   February 19, 2009   Certification   N/A   Update of
inscription in the Fiscal Registry of Taxpayers
 
                   
Energy Authorizations
                   
 
                   
Approval to transfer the Authorization to use Public Domain Assets
  Ministry of Energy and Mines (MEM)   July 15, 2003   MEM Agreement No.
113-2003   25 years (extendable)   To approve the transfer of the Authorization
to use Public Domain Assets from EGEE/INDE to Ortilán, Limitada.

 



--------------------------------------------------------------------------------



 



                      Authorization   Authority   Issuance Date   Document  
Term   Object
 
                   
 
                   
Transfer of Authorization to use Public Domain Assets
  Ministry of Energy and Mines (MEM)   August 5, 2003   Public deed No. 39
Notary Alejandro Cofiño   25 years (extendable)   Authorization to Ortitlán,
Limitada to use Public Domain Assets related to Amatitlán Geothermal Project.
 
                   
Support Letter
  Ministry of Energy and Mines (MEM)   Nov. 25, 2003   Support letter addressed
to Ortitlán, Limitada   N/A   To express MEM’s support to Amatitlán Geothermal
Project.
 
                   
Support Letter
  Ministry of Energy and Mines (MEM)   May 15, 2006   Support letter addressed
to Ortitlán, Limitada, Orpower 9 and Ormat Holding Inc.   N/A   To express MEM’s
support to Amatitlán Geothermal Project.
 
                   
Authorization for
transport capacity access
  Comisión Nacional de Energía Eléctrica (CNEE)   Sept. 5, 2006   Resolution No.
CNEE-118-2006   N/A   To authorize to Ortitlán, Limitada for transport capacity
access of Amatitlán Geothermal Project.
 
                   
Certificate of inscription as a wholesale electricity market agent
  Ministry of Energy and Mines (MEM)   October 12, 2006   Certification   N/A  
Registry of Ortitlán, Limitada a wholesale electricity market generation agent
 
                   
Certificate of participation in the wholesale electricity market.
  Administrador del Mercado
Mayorista (AMM)   October 2, 2008   Certification   N/A   To certify that
Ortitlán, Limitada participates in the wholesale electricity market as
generation agent since August 12, 2007.

9



--------------------------------------------------------------------------------



 



                      Authorization   Authority   Issuance Date   Document  
Term   Object
 
                    Environmental Authorizations                
 
                   
Environmental authorization to install and operate the Geothermal Plant
“Ortitlán”.
  Ministry of Environmental and Natural Resources (MARN)   April 27, 2005.  
Resolution No. 942-2005/CANV/KC   N/A   To authorize the Environmental Impact
Assessment of the Project to be complied during the installation and operation
of the plant.
 
                   
Authorization to install and operate the Geothermal Plant “Ortitlán”.
  Consejo Nacional de Áreas Protegidas (CONAP)   May 11, 2005   Resolution No.
103/2005   N/A   Authorization to install and operate the Geothermal Plant
“Ortitlán”.
 
                   
Commitment Contract
  Consejo Nacional de Áreas Protegidas (CONAP)   May 31, 2005   Public deed
No. 45 Notary Jorge Porras Estrada.   N/A   To establish Ormat and Ortitlán’s
obligations to comply with all environmental regulations and technical
guidelines indicated by CONAP.
 
                    Labor and Social Security Authorizations                
 
                   
Especial permit
  General Inspection of Labor   March 18, 2009   Resolution   N/A   To authorize
to Ortitlán, Limitada to occupy its personnel on holidays, pursuant article 128
of Labor Code.
 
                   
Certificate of Inscription
  Instituto Guatemalteco de
Seguridad Social (IGSS)   April 11, 2005   Resolution   N/A   Inscription of
Ortitlán, Limitada in the Social Security Regime.

10



--------------------------------------------------------------------------------



 



Schedule 5.11B
Exceptions to Authorizations
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.12
Exceptions to Environmental Representations
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.13
Base Case Forecast
See attached.

 



--------------------------------------------------------------------------------



 



Ortitlan, Ltda.
 
($ in 000s, unless stated otherwise)

                                                                               
                                                                               
              Period start:   01/01/09   04/01/09   07/01/09   10/01/09  
01/01/10   04/01/10   07/01/10   10/01/10   01/01/11   04/01/11   07/01/11  
10/01/11   01/01/12   04/01/12   07/01/12   10/01/12   01/01/13   04/01/13  
07/01/13   10/01/13     Period end:   03/31/09   06/30/09   09/30/09   12/31/09
  03/31/10   06/30/10   09/30/10   12/31/10   03/31/11   06/30/11   09/30/11  
12/31/11   03/31/12   06/30/12   09/30/12   12/31/12   03/31/13   06/30/13  
09/30/13   12/31/13  
Base Case Forecast (Note Purchase Agreement)
                                                                               
                                                                               
       
Assumptions:
                                                                               
                                                                               
       
Average Capacity (MW)
            17.00       17.00       18.00       19.00       19.50       19.50  
    19.50       19.50       19.50       19.50       19.50       19.50      
19.50       19.50       19.50       19.50       19.50       19.50       19.50  
    19.50  
Plant Availability
            95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %
    95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %
    95 %     95 %     95 %
Days in qtr
            89       90       91       91       89       90       91       91  
    89       90       91       91       90       90       91       91       89  
    90       91       91  
Net Generation (MWh)
            34,496       34,884       37,346       39,421       39,569      
40,014       40,459       40,459       39,569       40,014       40,459      
40,459       40,014       40,014       40,459       40,459       39,569      
40,014       40,459       40,459  
Annual escalation
            2.25 %                                                              
                                                                               
         
Blended PPA / AMM all-in Electricity Price ($/kWh)
            0.072       0.072       0.072       0.072       0.073       0.073  
    0.073       0.073       0.075       0.075       0.075       0.075      
0.077       0.077       0.077       0.077       0.078       0.078       0.078  
    0.078  
Capacity $/kW-month, average
            10.657       10.657       10.657       10.657       10.896      
10.896       10.896       10.896       11.142       11.142       11.142      
11.142       11.392       11.392       11.392       11.392       11.649      
11.649       11.649       11.649  
Energy portion, average
            0.056       0.056       0.056       0.056       0.057       0.057  
    0.057       0.057       0.059       0.059       0.059       0.059      
0.060       0.060       0.060       0.060       0.061       0.061       0.061  
    0.061    
Revenue (exc. VAT):
                                                                               
                                                                               
       
Energy Revenue
            1,933       1,955       2,093       2,209       2,267       2,293  
    2,318       2,318       2,318       2,344       2,370       2,370      
2,397       2,397       2,424       2,424       2,424       2,451       2,478  
    2,478  
Capacity Revenue
            543       550       588       621       637       645       652    
  652       652       659       666       666       674       674       681    
  681       681       689       697       697  
CDM revenues (to be included following 2010)
                                                                               
                                                                               
         
Total Revenue
            2,477       2,504       2,681       2,830       2,905       2,937  
    2,970       2,970       2,970       3,003       3,037       3,037      
3,071       3,071       3,105       3,105       3,105       3,140       3,175  
    3,175    
Operating Expenses:
                                                                               
                                                                               
       
1. O&M Budget (items 1.1-1.4 in annual budget)
            (396 )     (237 )     (347 )     (295 )     (405 )     (242 )    
(355 )     (301 )     (414 )     (248 )     (363 )     (308 )     (423 )    
(253 )     (371 )     (315 )     (433 )     (259 )     (380 )     (322 )
2. G&A budget (items 2.1-2.4 in annual budget)
            (159 )     (352 )     (58 )     (76 )     (162 )     (359 )     (59
)     (78 )     (166 )     (368 )     (61 )     (79 )     (170 )     (376 )    
(62 )     (81 )     (173 )     (384 )     (63 )     (83 )
3. Capex budget, except well reserve (items 3.1-3.4)
                                                                               
                                                                               
       
4. General /Misc. (item 4 in annual budget)
            (18 )     (18 )     (18 )     (18 )     (18 )     (18 )     (18 )  
  (18 )     (18 )     (18 )     (18 )     (18 )     (19 )     (19 )     (19 )  
  (19 )     (19 )     (19 )     (19 )     (19 )
Adjustment - elimination of Community Trust Contributions
                                                                               
                                            25       25       25       25      
25       25  
Adjustment - elimination of DSRA LC fees payable by Sponsor
                            7       7       7       7       7       7       7  
    7       7       7       7       7       7       7       7       7       7  
    7    
Total Operating Expenses (see Operating Budget)
            (572 )     (606 )     (416 )     (381 )     (578 )     (613 )    
(426 )     (390 )     (592 )     (627 )     (435 )     (399 )     (605 )    
(641 )     (420 )     (383 )     (594 )     (631 )     (431 )     (393 )
Opex ($/kWh)
            (0.017 )     (0.017 )     (0.011 )     (0.010 )     (0.015 )    
(0.015 )     (0.011 )     (0.010 )     (0.015 )     (0.016 )     (0.011 )    
(0.010 )     (0.015 )     (0.016 )     (0.010 )     (0.009 )     (0.015 )    
(0.016 )     (0.011 )     (0.010 )  
EBITDA
            1,904       1,898       2,265       2,449       2,326       2,324  
    2,544       2,580       2,379       2,376       2,601       2,638      
2,466       2,430       2,685       2,722       2,511       2,509       2,744  
    2,782  
EBITDA margin
            76.9 %     75.8 %     84.5 %     86.5 %     80.1 %     79.1 %    
85.7 %     86.9 %     80.1 %     79.1 %     85.7 %     86.9 %     80.3 %    
79.1 %     86.5 %     87.7 %     80.9 %     79.9 %     86.4 %     87.6 %
DD&A:
                                                                               
                                                                               
       
Depreciation — Plant
            409       409       409       409       409       409       409    
  409       409       409       409       409       409       409       409    
  409       409       409       409       409  
Depletion — Add’l Wellfield
            204       204       204       204       204       204       204    
  204       204       204       204       235       235       235       235    
  235       235       235       235       235    
EBIT
            1,292       1,286       1,653       1,836       1,714       1,712  
    1,932       1,967       1,766       1,764       1,989       1,995      
1,823       1,787       2,042       2,079       1,868       1,866       2,101  
    2,139    
Total Interest Expense
                            (1,365 )     (1,032 )     (1,009 )     (1,019 )    
(1,006 )     (983 )     (959 )     (967 )     (953 )     (928 )     (914 )    
(908 )     (893 )     (868 )     (842 )     (844 )     (827 )     (801 )
Interest Income
            —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
    —    
Income Before Tax
            1,292       1,286       288       804       705       693       925
      985       807       797       1,036       1,067       909       878      
1,149       1,211       1,026       1,022       1,274       1,339    
Cash Tax
            —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
    —  
Deferred Tax
            —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
    —    
Total Tax
            —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
    —  
Tax Rate
            31 %                                                                
                                                                               
         
Net Income
            1,292       1,286       288       804       705       693       925
      985       807       797       1,036       1,067       909       878      
1,149       1,211       1,026       1,022       1,274       1,339  
(+) Interest Expense
                            1,365       1,032       1,009       1,019      
1,006       983       959       967       953       928       914       908    
  893       868       842       844       827       801  
(+) Depreciation
            612       612       612       612       612       612       612    
  612       612       612       612       643       643       643       643    
  643       643       643       643       643  
(-) Capex — not funded by Wellfield Maint Reserve
                                                                               
                                                                               
       
(-) Wellfield Maint Reserve additions
            —       —       —       (222 )     (223 )     (224 )     (226 )    
(227 )     (228 )     (230 )     (231 )     (232 )     (233 )     (235 )    
(236 )     (237 )     (239 )     (240 )     (241 )     (243 )  
Adjusted Cash Flow
            1,904       1,898       2,265       2,227       2,103       2,100  
    2,319       2,353       2,150       2,147       2,371       2,406      
2,233       2,195       2,449       2,485       2,273       2,269       2,503  
    2,540    
Debt Service:
                                                                               
                                                                               
       
Principal Repayment
                            (466 )     (478 )     (490 )     (503 )     (516 )  
  (529 )     (542 )     (556 )     (571 )     (585 )     (600 )     (616 )    
(631 )     (648 )     (664 )     (681 )     (699 )     (716 )
Interest Expense
                            (1,365 )     (1,032 )     (1,009 )     (1,019 )    
(1,006 )     (983 )     (959 )     (967 )     (953 )     (928 )     (914 )    
(908 )     (893 )     (868 )     (842 )     (844 )     (827 )     (801 )  
Total Debt Service
                    —       (1,831 )     (1,510 )     (1,499 )     (1,522 )    
(1,522 )     (1,512 )     (1,501 )     (1,523 )     (1,523 )     (1,513 )    
(1,514 )     (1,524 )     (1,524 )     (1,515 )     (1,506 )     (1,525 )    
(1,526 )     (1,517 )  
DSCR:
                                                                               
                                                                               
       
Forward looking 4 qtrs
                    1.75 x     1.37 x     1.45 x     1.47 x     1.47 x     1.48
x     1.49 x     1.50 x     1.51 x     1.52 x     1.53 x     1.54 x     1.55 x  
  1.56 x     1.57 x     1.58 x     1.59 x     1.59 x     1.60 x
Backward looking 4 qtrs
                    N/A       N/A       N/A       1.75 x     1.37 x     1.45 x  
  1.47 x     1.47 x     1.48 x     1.49 x     1.50 x     1.51 x     1.52 x    
1.53 x     1.54 x     1.55 x     1.56 x     1.57 x     1.58 x  
DSRA Balance
                    3,341       3,181       3,027       3,027       3,028      
3,029       3,029       3,030       3,036       3,037       3,038       3,039  
    3,035       3,036       3,036       3,037       3,039       3,039      
3,040    
Senior Secured Notes
                    42,000       41,534       41,056       40,566       40,063  
    39,547       39,018       38,476       37,920       37,349       36,764    
  36,164       35,548       34,917       34,269       33,605       32,924      
32,225       31,509  
Equity (incl. SH Loan)
                    12,742       12,742       12,742       12,742       12,742  
    12,742       12,742       12,742       12,742       12,742       12,742    
  12,742       12,742       12,742       12,742       12,742       12,742      
12,742       12,742  
Leverage Ratio
                    76.7 %     76.5 %     76.3 %     76.1 %     75.9 %     75.6
%     75.4 %     75.1 %     74.8 %     74.6 %     74.3 %     73.9 %     73.6 %  
  73.3 %     72.9 %     72.5 %     72.1 %     71.7 %     71.2 %





--------------------------------------------------------------------------------



 



Ortitlan, Ltda.
 
($ in 000s, unless stated otherwise)

                                                                               
                                                                               
  Period start: 01/01/14   04/01/14   07/01/14   10/01/14   01/01/15   04/01/15
  07/01/15   10/01/15   01/01/16   04/01/16   07/01/16   10/01/16   01/01/17  
04/01/17   07/01/17   10/01/17   01/01/18   04/01/18   07/01/18   10/01/18
Period end: 03/31/14   06/30/14   09/30/14   12/31/14   03/31/15   06/30/15  
09/30/15   12/31/15   03/31/16   06/30/16   09/30/16   12/31/16   03/31/17  
06/30/17   09/30/17   12/31/17   03/31/18   06/30/18   09/30/18   12/31/18  
Base Case Forecast (Note Purchase Agreement)
                                                                               
                                                                               
Assumptions:
                                                                               
                                                                               
Average Capacity (MW)
    19.50       19.50       19.50       19.50       19.50       19.50      
19.50       19.50       19.50       19.50       19.50       19.50       19.50  
    19.50       19.50       19.50       19.50       19.50       19.50      
19.50  
Plant Availability
    95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %
    95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %     95 %
    95 %     95 %
Days in qtr
    89       90       91       91       89       90       91       91       90  
    90       91       91       89       90       91       91       89       90  
    91       91  
Net Generation (MWh)
    39,569       40,014       40,459       40,459       39,569       40,014    
  40,459       40,459       40,014       40,014       40,459       40,459      
39,569       40,014       40,459       40,459       39,569       40,014      
40,459       40,459  
Annual escalation
                                                                               
                                                                               
Blended PPA / AMM all-in Electricity Price ($/kWh)
    0.080       0.080       0.080       0.080       0.082       0.082      
0.082       0.082       0.084       0.084       0.084       0.084       0.086  
    0.085       0.084       0.084       0.086       0.085       0.084      
0.084  
Capacity $/kW-month, average
    11.911       11.911       11.911       11.911       12.179       12.179    
  12.179       12.179       12.453       12.453       12.453       12.453      
12.733       12.733       12.733       12.733       13.019       13.019      
13.019       13.019  
Energy portion, average
    0.063       0.063       0.063       0.063       0.064       0.064      
0.064       0.064       0.065       0.065       0.065       0.065       0.067  
    0.067       0.067       0.067       0.068       0.068       0.068      
0.068  
 
                                                                               
                                                                               
Revenue (exc. VAT):
                                                                               
                                                                               
Energy Revenue
    2,478       2,506       2,534       2,534       2,534       2,563      
2,591       2,591       2,620       2,620       2,649       2,649       2,649  
    2,649       2,649       2,649       2,649       2,649       2,649      
2,649  
Capacity Revenue
    697       705       712       712       712       720       728       728  
    737       737       745       745       745       745       745       745  
    745       745       745       745  
CDM revenues (to be included following 2010)
                                                                               
                                                                               
 
Total Revenue
    3,175       3,211       3,246       3,246       3,247       3,283      
3,319       3,319       3,357       3,357       3,394       3,394       3,394  
    3,394       3,394       3,394       3,394       3,394       3,394      
3,394  
 
                                                                               
                                                                               
Operating Expenses:
                                                                               
                                                                               
1. O&M Budget (items 1.1-1.4 in annual budget)
    (443 )     (265 )     (388 )     (329 )     (453 )     (271 )     (397 )    
(337 )     (463 )     (277 )     (406 )     (344 )     (473 )     (283 )    
(415 )     (352 )     (484 )     (290 )     (424 )     (360 )
2. G&A budget (items 2.1-2.4 in annual budget)
    (177 )     (393 )     (65 )     (85 )     (181 )     (402 )     (66 )    
(87 )     (185 )     (411 )     (68 )     (89 )     (189 )     (420 )     (69 )
    (91 )     (194 )     (429 )     (71 )     (93 )
3. Capex budget, except well reserve (items 3.1-3.4)
                                                                               
                                                                               
4. General /Misc. (item 4 in annual budget)
    (20 )     (20 )     (20 )     (20 )     (20 )     (20 )     (20 )     (20 )
    (20 )     (20 )     (20 )     (20 )     (21 )     (21 )     (21 )     (21 )
    (21 )     (21 )     (21 )     (21 )
Adjustment — elimination of Community Trust Contributions
    25       25       25       25       25       25       25       25       25  
    25       25       25       25       25       25       25       25       25  
    25       25  
Adjustment — elimination of DSRA LC fees payable by Sponsor
    7       7       7       7       7       7       7       7       7       7  
    7                                                                          
 
Total Operating Expenses (see Operating Budget)
    (608 )     (646 )     (441 )     (402 )     (622 )     (661 )     (452 )    
(412 )     (637 )     (677 )     (462 )     (428 )     (659 )     (699 )    
(480 )     (439 )     (674 )     (715 )     (492 )     (449 )
Opex ($/kWh)
    (0.015 )     (0.016 )     (0.011 )     (0.010 )     (0.016 )     (0.017 )  
  (0.011 )     (0.010 )     (0.016 )     (0.017 )     (0.011 )     (0.011 )    
(0.017 )     (0.017 )     (0.012 )     (0.011 )     (0.017 )     (0.018 )    
(0.012 )     (0.011 )
 
                                                                               
                                                                               
EBITDA
    2,567       2,565       2,805       2,844       2,624       2,622      
2,868       2,908       2,720       2,680       2,932       2,966       2,736  
    2,695       2,914       2,956       2,720       2,679       2,903      
2,945  
EBITDA margin
    80.9 %     79.9 %     86.4 %     87.6 %     80.8 %     79.9 %     86.4 %    
87.6 %     81.0 %     79.8 %     86.4 %     87.4 %     80.6 %     79.4 %    
85.9 %     87.1 %     80.1 %     78.9 %     85.5 %     86.8 %
 
                                                                               
                                                                               
DD&A:
                                                                               
                                                                               
Depreciation — Plant
    409       409       409       409       409       409       409       409  
    409       409       409       409       409       409       409       409  
    409       409       409       409  
Depletion — Add’l Wellfield
    235       235       235       235       235       235       235       312  
    312       312       312       312       312       312       312       312  
    312       312       312       312  
 
                                                                               
                                                                               
EBIT
    1,924       1,922       2,162       2,201       1,981       1,979      
2,225       2,187       1,999       1,960       2,211       2,245       2,015  
    1,975       2,194       2,235       2,000       1,958       2,182      
2,225  
 
                                                                               
                                                                               
Total Interest Expense
    (774 )     (773 )     (754 )     (727 )     (699 )     (694 )     (673 )    
(645 )     (623 )     (607 )     —       —       —       —       —       —      
—       —       —       —  
Interest Income
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
 
                                                                               
                                                                               
Income Before Tax
    1,150       1,149       1,408       1,475       1,282       1,284      
1,551       1,542       1,376       1,352       2,211       2,245       2,015  
    1,975       2,194       2,235       2,000       1,958       2,182      
2,225  
 
                                                                               
                                                                               
Cash Tax
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       (693 )     (620 )     (607 )    
(676 )     (690 )
Deferred Tax
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —       —       —  
 
Total Tax
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       (693 )     (620 )     (607 )    
(676 )     (690 )
Tax Rate
                                                                               
                                                                               
 
                                                                               
                                                                               
Net Income
    1,150       1,149       1,408       1,475       1,282       1,284      
1,551       1,542       1,376       1,352       2,211       2,245       2,015  
    1,975       2,194       1,542       1,380       1,351       1,506      
1,535  
(+) Interest Expense
    774       773       754       727       699       694       673       645  
    623       607       —       —       —       —       —       —       —      
—       —       —  
(+) Depreciation
    643       643       643       643       643       643       643       720  
    720       720       720       720       720       720       720       720  
    720       720       720       720  
(-) Capex — not funded by Wellfield Maint Reserve
                                                                               
                                                                               
(-) Wellfield Maint Reserve additions
    (244 )     (245 )     (247 )     (248 )     (250 )     (251 )     (252 )    
(254 )     (255 )     (257 )     (258 )     (259 )     (261 )     (262 )    
(264 )     (265 )     (267 )     (268 )     (270 )     (271 )
Adjusted Cash Flow
    2,323       2,320       2,559       2,596       2,375       2,371      
2,616       2,654       2,465       2,424       2,674       2,706       2,475  
    2,433       2,650       1,997       1,834       1,803       1,956      
1,984  
 
                                                                               
                                                                               
Debt Service:
                                                                               
                                                                               
Principal Repayment
    (735 )     (754 )     (773 )     (793 )     (813 )     (834 )     (855 )    
(877 )     (900 )     (24,175 )     —       —       —       —       —       —  
    —       —       —       —  
Interest Expense
    (774 )     (773 )     (754 )     (727 )     (699 )     (694 )     (673 )    
(645 )     (623 )     (607 )     —       —       —       —       —       —      
—       —       —       —    
Total Debt Service
    (1,509 )     (1,527 )     (1,527 )     (1,520 )     (1,512 )     (1,528 )  
  (1,529 )     (1,522 )     (1,523 )     (24,783 )     —       —       —       —
      —       —       —       —       —       —  
 
                                                                               
                                                                               
 
                                                                               
                                                                               
DSCR:
                                                                               
                                                                               
Forward looking 4 qtrs
    1.61x       1.62x       1.63x       1.64x       1.64x       1.66x       N/A
      N/A       N/A                                                            
                             
Backward looking 4 qtrs
    1.59x       1.59x       1.60x       1.61x       1.62x       1.63x      
1.64x       1.64x       1.66x       N/A                                        
                                         
 
                                                                               
                                                                               
DSRA Balance
    3,041       3,043       3,044       3,045       3,046       3,051      
2,287       1,522       761       —       —       —       —       —       —    
  —       —       —       —       —  
Senior Secured Notes
    30,774       30,020       29,247       28,455       27,642       26,808    
  25,952       25,075       24,175       —                                      
                                           
Equity (incl. SH Loan)
    12,742       12,742       12,742       12,742       12,742       12,742    
  12,742       12,742       12,742                                              
                                           
Leverage Ratio
    70.7 %     70.2 %     69.7 %     69.1 %     68.4 %     67.8 %     67.1 %    
66.3 %     65.5 %                                                              
                           





--------------------------------------------------------------------------------



 



Ortitlan, Ltda.
 
($ in 000s, unless stated otherwise)

                                                                               
      9 months                                         12/31/2009   2010P  
2011P   2012P   2013P   2014P   2015P   2016P   2017P   2018P  
Base Case Forecast (Note Purchase Agreement)
                                                                               
Assumptions:
                                                                               
Average Capacity (MW)
    18.0       19.5       19.5       19.5       19.5       19.5       19.5      
19.5       19.5       19.5  
Plant Availability
    95.0 %     95.0 %     95.0 %     95.0 %     95.0 %     95.0 %     95.0 %    
95.0 %     95.0 %     95.0 %
Net Generation (MWh)
    111,652       160,501       160,501       160,945       160,501      
160,501       160,501       160,945       160,501       160,501  
 
                                                                               
Average PPA Energy Price ($/kWh)
    0.056       0.057       0.059       0.060       0.061       0.063      
0.064       0.065       0.067       0.068  
Average Opex ($/kWh)
    0.013       0.013       0.013       0.013       0.013       0.013      
0.013       0.014       0.014       0.015  
 
                                                                               
Revenue:
                                                                               
Energy Revenue
    6,257       9,196       9,403       9,642       9,831       10,052      
10,279       10,539       10,597       10,597  
Capacity Revenue
    1,759       2,586       2,644       2,711       2,764       2,826      
2,890       2,963       2,979       2,979  
CDM Revenues (to be included following 2010)
    —       —       —       —       —       —       —       —       —       —  
 
Total Revenue
    8,016       11,782       12,047       12,352       12,595       12,879      
13,168       13,502       13,577       13,577  
 
                                                                               
Operating Expenses:
                                                                               
1. O&M Budget (items 1.1-1.4 in annual budget)
    (879 )     (1,304 )     (1,333 )     (1,363 )     (1,394 )     (1,425 )    
(1,457 )     (1,490 )     (1,524 )     (1,558 )
2. G&A budget (items 2.1-2.4 in annual budget)
    (485 )     (658 )     (673 )     (688 )     (704 )     (720 )     (736 )    
(752 )     (769 )     (787 )
3. Capex budget, except well reserve (items 3.1-3.4)
    —       —       —       —       —       —       —       —       —       —  
4. General /Misc. (item 4 in annual budget)
    (53 )     (72 )     (73 )     (75 )     (77 )     (78 )     (80 )     (82 )
    (84 )     (86 )
Adjustment — elimination of Community Trust Contributions
    —       —       —       50       100       100       100       100       100
      100  
Adjustment — elimination of DSRA LC fees payable by Sponsor
    13       26       26       26       26       26       26       20       —  
    —    
Total Operating Expenses
    (1,404 )     (2,007 )     (2,053 )     (2,050 )     (2,048 )     (2,097 )  
  (2,147 )     (2,204 )     (2,277 )     (2,330 )
 
                                                                               
EBITDA
    6,612       9,775       9,994       10,302       10,548       10,782      
11,022       11,298       11,300       11,247  
EBITDA margin
    82.5 %     83.0 %     83.0 %     83.4 %     83.7 %     83.7 %     83.7 %    
83.7 %     83.2 %     82.8 %
 
                                                                               
DD&A:
                                                                               
Depreciation — Plant
    1,226       1,634       1,634       1,634       1,634       1,634      
1,634       1,634       1,634       1,634  
Depletion — Add’l Wellfield
    612       816       846       938       938       938       1,016      
1,248       1,248       1,248  
 
                                                                               
EBIT
    4,775       7,325       7,513       7,730       7,975       8,210      
8,372       8,416       8,418       8,365  
 
                                                                               
Total Interest Expense
    (2,397 )     (4,017 )     (3,806 )     (3,583 )     (3,314 )     (3,028 )  
  (2,712 )     (1,230 )     —       —  
Interest Income
    —       —       —       —       —       —       —       —       —       —  
 
                                                                               
Income Before Tax
    2,378       3,308       3,707       4,147       4,661       5,181      
5,660       7,185       8,418       8,365  
 
                                                                               
Cash Tax
    —       —       —       —       —       —       —       —       (693 )    
(2,593 )
Deferred Tax
    —       —       —       —       —       —       —       —       —       —  
 
Total Tax
    —       —       —       —       —       —       —       —       (693 )    
(2,593 )
 
                                                                               
Net Income
    2,378       3,308       3,707       4,147       4,661       5,181      
5,660       7,185       7,725       5,772  
(+) Interest Expense
    2,397       4,017       3,806       3,583       3,314       3,028      
2,712       1,230       —       —  
(+) Depreciation
    1,837       2,450       2,480       2,572       2,572       2,572      
2,650       2,882       2,882       2,882  
(-) Capex — not funded by Wellfield Maint Reserve
    —       —       —       —       —       —       —       —       —       —  
(-) Wellfield Maint Reserve additions
    (222 )     (900 )     (921 )     (941 )     (963 )     (984 )     (1,006 )  
  (1,029 )     (1,052 )     (1,076 )  
Adjusted Cash Flow
    6,390       8,874       9,073       9,361       9,585       9,798      
10,015       10,269       9,555       7,578  
 
                                                                               
Debt Service:
                                                                               
Principal Repayment
    (944 )     (2,038 )     (2,255 )     (2,495 )     (2,760 )     (3,054 )    
(3,380 )     (25,075 )     —       —  
Interest Expense
    (2,397 )     (4,017 )     (3,806 )     (3,583 )     (3,314 )     (3,028 )  
  (2,712 )     (1,230 )     —       —    
Total Debt Service
    (3,341 )     (6,055 )     (6,061 )     (6,077 )     (6,075 )     (6,083 )  
  (6,092 )     (26,305 )                
 
                                                                               
DSCR
    1.91 x      1.47 x      1.50 x      1.54 x      1.58 x      1.61 x      1.64
x      N/A                  
 
                                                                               
DSRA Balance
    3,027       3,029       3,038       3,036       3,040       3,045      
1,522       —                  
 
                                                                               
Senior Secured Notes
    41,056       39,018       36,764       34,269       31,509       28,455    
  25,075       —                  
Equity (incl. Shareholder Loan)
    12,742       12,742       12,742       12,742       12,742       12,742    
  12,742       12,742                  
Leverage Ratio
    76.3 %     75.4 %     74.3 %     72.9 %     71.2 %     69.1 %     66.3 %    
N/A                  
 
                                                                               





--------------------------------------------------------------------------------



 



Schedule 5.14
Financial Advisors, Finders and Brokers
The upfront fee payable by the Issuer to the Note Holder pursuant to
Section 3.2(A)(i) (Fees and Interest — Fees) of this Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 5.24
Transactions with Affiliates

1.   Various purchase orders and arrangements for construction equipment, parts,
and services with respect to which work has been completed in an aggregate
amount of approximately $26,400,000, payment of which will be made by the Issuer
with proceeds of the purchase price of the Note.

2.   Technical and Management Support Agreement between the Issuer and OrPower
9, Inc. effective as of January 1, 2009.

3.   Technical Support Agreement between the Issuer and OrPower 9, Inc.
effective as of August 1, 2008.

 



--------------------------------------------------------------------------------



 



Schedule 6.4B
Insurance Program
Ortitlan Limitada, and/or Ormat International, Inc. as the parent company,
maintains with recognized insurers with an AM Best rating of A- IX or as
otherwise reasonably acceptable on the advice of the insurance consultant the
following coverages on real and personal property and for third party liability
exposures.
The Note Holder and Security Trustee are:

  1.   To be endorsed as Additional Insureds to all policies except for workers
compensation, where legally permitted.     2.   To be endorsed as Sole Loss
Payee as their interests may appear, excluding liability policies.     3.   To
be provided with a waiver of subrogation.     4.   To be provided with 30 days
written notice of cancellation (10 days for non-payment of premium)     5.  
Further, the policies are to be endorsed so that the insurance is primary for
their benefit and the property all risk and business interruption policies shall
contain a non-vitiation/breach, warranty or other comparable endorsement in
their favor.     6.   Local policies to be supported by international insurance
providing Difference In Conditions /Difference In Limits cover.     7.  
Customary Lenders endorsements as specified below in the coverage summary.

During the term of the financing the coverages listed below shall be maintained
and may be renewed or replaced with other coverages providing materially same
terms and conditions.

 



--------------------------------------------------------------------------------



 



ALL RISK PROPERTY & BUSINESS INTERRUPTION

     
A. M. Best rating:
  Not rated
 
  A+, XV
 
   
Coverage Term:
  12 months
 
   
Limits of Insurance:
  $32,580,000 Property Damage and Business Interruption or such higher amount as
may be required to cover the outstanding loan amounts as required by the Lenders
either by policy limit or by stipulated loss endorsement.
 
   
Key Sub limits:
  $ 7,500,000 Suppliers/Customers/Public Utilities & Denial of Access
 
  $5,000,000 Overtime, night work, work on public holidays
 
  $10,000,000 Terrorism/Sabotage
 
  $100,000,000 Earthquake/Flood/Wind/Volcanic Eruption (PD &BI) annual aggregate
 
   
Coinsurance:
  Nil
 
   
Time Element
Indemnity Period:
  12 months
 
   
Deductibles:
  $150,000 Physical Damage, except
 
  $225,000 Machinery Breakdown
 
  5% of loss Earthquake, Flood, Wind ($250,000 minimum)
 
  21 days Business Interruption, except
 
  40 days BI — Machinery Breakdown
 
   
Named Insured:
  Ortitlan Limitada, Ormat International Inc, the Note Holder, together with its
successors and assigns
 
   
Loss Payees:
  Financial Institutions if required by contract
 
   
Cancellation:
  30 day notice (10 for non-payment of premium)
 
   
Key Endorsements:
  LEG 2 wording applies
 
   
Key Exclusions and
  War and Civil War
Restrictions:
  Millennium
 
  Cyber exclusion
 
  Electrical transmission & distribution lines outside the plant boundary,
except for the 1,000 feet from each plant boundary
Underground brine extraction equipment outside the property boundary
 
   
Subrogation:
  Included
 
   
Valuation:
  Replacement Cost (except ACV where not repaired/replaced)

17



--------------------------------------------------------------------------------



 



CONTROL OF WELL/RIGS AND ROLLING STOCK

     
A. M. Best rating:
  A XI
 
  A+, XIV; A, VIII; A, XV; A, XV
 
   
Coverage Term:
  12 months
 
   
Limits of Insurance:
  Control of Well
 
  $20,000,000 combined single limit
 
  $2,500,000 care, custody and control per occurrence
 
   
 
  Rigs and Rolling Stock
 
  $10,000,000 Amatitlan Rig (Rig 12) until May 1
 
  25% per occurrence for Removal of Wreck Expense
 
  25% per occurrence for Sue and Labor Expense
 
  $2,000,000 additional acquired property
 
   
Deductible:
  Control of Well
 
  $200,000 drilling, deepening and workover excess of 8,500 ft
 
  $150,000 drilling, deepening and workover up to 8,500 ft
 
  $125,000 all other wells
 
  $125,000 care, custody and control
 
   
 
  Rigs and Rolling Stock
 
  $250,000 collapse of derrick/mast or dropped derrick/mast
 
  $100,000 constructive loss
 
   
Named Insured:
  Ortitlan Limitada
 
   
Cancellation:
  60 day notice of cancellation
 
   
Coverage Extensions:
  Restoration and/or Redrilling expenses
 
  Removal of wreck
 
  Pollution cleanup and pollution contamination (above ground)
 
  Evacuation expenses
 
  Care, custody and control
 
   
Key Endorsements:
  Lenders as Loss Payee
 
  Waiver of subrogation
 
  Severability of interest clause
 
   
Key Exclusions:
  Terrorism Damages/Corrosion
 
  Data Distortion/Corruption
War

18



--------------------------------------------------------------------------------



 



GENERAL LIABILITY

     
A. M. Best rating:
  Not rated
 
  A+, XV
 
   
Coverage Term:
  12 months    
 
  Includes Public, Products, Completed Operations, Advertising, Excess
Automobile and Employers Liability
 
   
Limits of Liability:
  $ 1,000,000 Per Occurrence
 
  $1,000,000 Products aggregate
 
  $1,000,000 Pollution aggregate
 
  $20,000,000 Umbrella General Aggregate
 
   
Deductibles:
  $ 5,000 per occurrence (local policy)
 
  $10,000 per occurrence (Umbrella)
 
  $25,000 per occurrence USA/Canada
 
   
Named Insured:
  Ortitlan Limitada
 
   
Cancellation:
  Thirty (30) days written notice to Note Holder
 
  Ten (10) days for non-payment of premium
 
   
Coverage Extensions:
  Sudden and Accidental Pollution
 
  Blanket waiver of subrogation
 
  Severability of Interest
 
  Cross Liability
 
  Care, Custody and Control

19



--------------------------------------------------------------------------------



 



Schedule 6.4C
Insurance Policies
See Insurance Consultant’s Report.

 



--------------------------------------------------------------------------------



 



May 13, 2009
FINAL INSURANCE DUE DILIGENCE SUMMARY
Amatitlan Geothermal Project Financing
For:
Ormat International, Inc. and Note Holder
By:
Moore-McNeil, LLC
2811 Dogwood Drive
Nashville, Tennessee 37204
Consultant: Mandy Woods-McNeil and Christin Loera
Telephone No: 615 665 8826
Fax No: 615 246 2776
E-mail: mandy@moore-mcneil.com, christin@moore-mcneil.com
-s- Christin Loera [y01716y0171602.gif]

 



--------------------------------------------------------------------------------



 



Contents
Section

         
1. Legal Notice
    2  
 
       
2. Introduction
    3  
 
       
3. Executive Summary and Program Overview
    4  
 
       
4. Insurance Certification — Current
    9  
 
       
5. Closing Comments
    10  

Page 1



--------------------------------------------------------------------------------



 



Section 1

Legal Notice
Moore-McNeil, LLC (the “Insurance Consultant”) prepared this summary report
under instructions from Ormat International, Inc. (the “Sponsor”) for the
benefit of TCW Global Project Fund II, Ltd. (as “Note Holder”, or “TCW”) for the
financing of the Amatitlán 20.5 MW geothermal power plant (the “Project”). None
of the Insurance Consultant, the Sponsor, or any of its or their affiliates or
any other persons acting on its or their behalf:
(a) makes any warranty, expressed or implied, with respect to the use of any
information or methods disclosed in this report; or
(b) assumes any liability with respect to any information or methods disclosed
in this report
This report does not constitute legal advice or a legal opinion, nor shall any
statement made herein be deemed to be or relied upon as legal advice. This
report is not to be construed as a warranty or guarantee that the insurance
required to be in full force and effect will remain in full force and effect.
Our opinions and conclusions have been based on the information provided to us
by or on behalf of the Sponsor. The information provided to date is comprised of
a term sheet, information memorandum and summaries of proposed insurance.
Insurance Consultant cannot be responsible for the accuracy or otherwise of such
information.
This report is delivered to the Sponsor solely for use by the Sponsor, their
affiliates, advisors, and TCW and is not to be otherwise circulated, quoted,
relied on or referred to without the permission of Moore-McNeil, LLC.
This report is subject to and shall be construed in accordance with New York law
and all figures shown are in US Dollars unless specified.
Email Notice
Email copies of this report are not official unless authenticated and signed by
Insurance Consultant and are not to be modified in any manner without Insurance
Consultant’s express written consent.

Page 2



--------------------------------------------------------------------------------



 



Section 2

Introduction
The Insurance Consultant prepared this summary report under instructions from
the Sponsor for the benefit of the Note Holder in connection with the financing
by Ortitlan Limitada (the “Borrower”) of the Project. Our scope of services
included the following:

  •   Review of the Project information and term sheet in regards to the
geothermal facility. The only contract reviewed was the Power Purchase Agreement
(“PPA”), but other contract considerations were noted as were defined by the
Sponsor in the information we received.     •   Examination of the current
insurance binders or summaries of insurance presented by the Sponsor or its
insurance representative(s).     •   Opine as to whether proposed program
represents industry practice.     •   Prepare and submit an Executive Summary.

The results of our findings have been divided into the following sections of
this summary report, which include:

  •   Section 3 - The Executive Summary and Program Overview section of our
report provides an overview of our key findings in the insurance due diligence
process and recommends the insurance requirements pursuant to Project conditions
and circumstance.     •   Section 4 - The Insurance Certification — Proposals
recaps the insurance coverages offered under the corporate insurance program.  
  •   Section 5 - The Recommendations section divides recommendations between
those critical for compliance prior to financial close and those non-critical
that are long term in nature.

Page 3



--------------------------------------------------------------------------------



 



Section 3

Executive Summary and Program Overview
The transaction is a $42 million financing to the Borrower for the refinancing
of the Project through a note purchase arrangement between the Borrower and TCW
serving as the Note Holder. The Project is a 20.5MW geothermal power project
located in Guatemala approximately 20 kilometers south of Guatemala City. The
Project began commercial operations in May 2007.
On December 23, 2007, the United Nations Framework Convention on Climate Change
officially registered the Project as a Clean Development Mechanism, which
qualifies the Project for certified emission reduction (“CER”) credits which can
be traded or sold. This information is found at
http://cdm.unfccc.int/Projects/DB/DNV-CUK1218173149.57/view.
The offtaker is Instituto Nacional de Electrificacion (“INDE”) through a 20 year
PPA, effective in 2003. INDE is a government held entity.
The Borrower is provided usufruct rights for wells AMF-1, AMF-2, AMF-5J and
AMF-6J, AMF-3 and AMF-4 which are INDE assets. The Usufruct Agreement expiration
is 2028.
The Borrower is responsible for the operation and maintenance of the Project.
Ormat has confirmed to us that to their knowledge, there are no existing
environmental conditions, no activity that would be in violation of
environmental regulation, no pending litigation and no insurance claims at this
time.
Guatemalan Insurance Regulations
The insurance requirements for Guatemala are as follows:

  •   Compulsory coverage is workers compensation (provided through a government
social security scheme).     •   Automobile liability is not compulsory but
there are required minimum limits for drivers (owners, non-owners, or lessees).
    •   Local insurers are required to issue the insurance policies and local
policy wording is available for the standard coverages (including general and
automobile liability and property and machinery breakdown).     •   It is common
for the local insurer to not be rated by AM Best or S&P or other similar rating
agency (as the local insurer cedes the majority of special risk exposures to a
reinsurer). The reinsurance carrier would generally be rated by an acceptable
rating agency with a cut through clause, assignment of reinsurance proceeds, a
difference in conditions or another similar endorsement allowing the Lender/Note
Holder/ or similar to benefit from the first party insurance proceeds.

Page 4



--------------------------------------------------------------------------------



 



      As reinsurance is permitted this allows the Borrower to benefit from
broader wording and improve terms and conditions from the international
reinsurance markets.

The local insurance regulations do not present an issue for this transaction and
the Borrowers reinsurance program is structured to allow the Lenders/Note Holder
access to the property and business interruption loss proceeds in the event of a
default by the local insurer.
Summary Opinion
Based upon our review of the insurance program that is presently in effect for
this Project, as evidenced by Ormat, the Insurance Consultant opines that the
Project has an insurance program which reflects industry practice with respect
to the limits, deductibles and coverage for geothermal power plants in similar
locations and world-wide.
The following program highlights are noted:
     Property and Business Interruption Notes

  •   Ormat has assigned the following valuations as the current insurable
values (on a replacement cost basis) for the Project.

     
Amatitlan
  $ 22,500,000 Property Damage
 
  $10,080,000 Business Interruption
 
  $32,580,000 Total Insurable Values

  •   The local Operational All Risk Property insurance policy is issued through
Seguros America S.A., a local Guatemalan carrier. There is a per occurrence loss
limit of $32,580,000, for a combined property and business interruption loss for
all perils except those subject to an aggregated sub limit. This limit reflects
the total insurable values advised by Ormat and thus the loss limit would be
considered to be written as replacement cost.     •   We do note that while the
loss limit is replacement cost and the loss proceeds are specified to be paid on
a replacement cost basis (no deduction for depreciation) in the event of a Total
Constructive Loss at the Project, the loss proceeds will revert to Actual Cash
Value or “ACV” (deducting for depreciation) if the Project is not able to be
repaired or replaced within a two year period following the loss, instead of
full replacement cost settlement. This is standard insurance market practice for
all property policies (as the insured will have enjoyed the applicable
accounting/tax depreciation expense). An ACV basis for paying losses is likely
to have more impact on the available insurance proceeds to be applied to
outstanding debt during the second half of the Project’s expected useful life.

Page 5



--------------------------------------------------------------------------------



 



  •   Backstopping the local insurance policy is the Ormat corporate Property
All Risk insurance policy, insured with Assicurazioni Generali, S.p.A. This
policy serves as a difference in conditions/coverage and difference in
limits/excesses and values policy to cover any loss that is not covered under
the local insurance policy (or in the event of an insolvency of the local
insurer), where coverage has been obtained under this policy. The same limits
and deductibles apply.     •   The local insurance carrier, Seguros America S.A.
does not have an AM Best’s rating. The difference in conditions property carrier
and reinsurance carrier for liability, Assicurazioni Generali, has an AM Best’s
rating of A+ XV.     •   It is our understanding that the Project is not located
in a high risk zone for Flood. Flood limits are equal to the full policy limit
on a per occurrence and aggregated basis and this is backstopped by the Ormat
corporate program which makes $100,000,000 per occurrence and annual aggregated
basis to the Ormat worldwide portfolio of operating assets.     •   Earthquake
exposure is a high hazard Earthquake Zone 3, based on the Munich Re Natural
Hazard Maps and a VIII and above based on the modified Mercalli scale, as
frequently geothermal facilities are located in seismic areas. (This information
can be obtained at http://www.munichre.com/nathan.) Again, the full policy limit
applies and this is backstopped by the Ormat corporate program which makes
Earthquake limits available of $100,000,000 per occurrence and on an annual
aggregated basis to the worldwide portfolio, excluding assets located in Hawaii
and California.     •   Property All Risk deductibles are in compliance with
industry standard, including $150,000 per occurrence for physical damage, 5% of
total insurable values deductible with a $250,000 minimum for
Earthquake/Flood/Windstorm/ Volcanic Eruption and $225,000 for Machinery
Breakdown.     •   Terrorism and Sabotage coverage is included in the property
policy and backstopped by the corporate program, with a $10,000,000 sub limit.
It is the opinion of the Insurance Consultant that this exceeds standard
industry practice for a remotely located asset that is not deemed critical to
grid security.     •   Business Interruption provides for a 12 month period of
indemnity for the Project, for loss of gross revenues due to physical damage and
loss of revenues beyond the deductible waiting period due to an insured peril,
thus complying with industry practice. The deductibles are 21 days for Business
Interruption, except 40 days waiting for machinery breakdown. We understand that
the CER credits are not included in the Business Interruption valuation.     •  
Ormat’s Insurance Broker has confirmed that corporate Control of Well policy and
Rigs and Rolling Stock policy applies for this Project. The Control of Well
policy has a combined single limit of $20,000,000 per occurrence and in the

Page 6



--------------------------------------------------------------------------------



 



      aggregate, which is commensurate with industry standards and practice. As
Control of Well and Rigs and Rolling Stock insurance is not offered or required
to be offered by the local insurers, the corporate program is the primary
insurance policy for this exposure.     •   The Operator for the Project will be
the Borrower, Ortitlan Limitada.         Liability Notes     •   Liability
insurance is provided under a local policy with Seguros America S.A. and is
backstopped by Assicurazioni Generali (“Generali”). Policy wording on the local
policy follows the Generali insurance policy.     •   The General Liability
insurance policy has a $1,000,000 per occurrence limit and a $1,000,000
aggregate limit for products and completed operations. There is a further
$20,000,000 per occurrence and aggregate umbrella limit (under a corporate
policy) extending the overall available limits to exceed industry practice for
this location.     •   The policy responds to Automobile and Employers
Liability.     •   Pollution Liability coverage is also included under the
General Liability policy for sudden and accidental pollution with a limit of
$1,000,000 per occurrence and on an annual aggregated basis. Pollution coverage
is extended under the corporate Generali Umbrella Liability policy, thus
increasing the available limit to $21,000,000.         Given the nature of the
fuel (steam), a geothermal plant has limited exposure to sudden and accidental
pollution causing third party physical damage or bodily injury and this limit is
acceptable by industry standards.     •   The General Liability deductible is
$5,000 under the local carrier, and $10,000 each claim for the corporate
Generali Umbrella Liability. These deductibles are conservative industry
practice.     •   The General Liability policy includes a cross liability
clause.

Page 7



--------------------------------------------------------------------------------



 



      General Terms Notes     •   The Note Holder will be an Additional Insured
on the Property and Liability insurance policies, where required by written
contract. Certificates of insurance should be evidenced at Closing to this
effect.     •   Loss proceeds will be paid to the Note Holder over an agreed
loss proceeds threshold, $10,000,000, where required by contract and subject to
a standard mortgagee loss payable clause. Certificates of insurance should be
evidenced at Closing to this effect.     •   A severability of interest clause
is included in all policies.     •   A waiver of subrogation will be afforded to
the Note Holder, if required by contract. Certificates of insurance should be
evidenced at Closing to this effect.     •   30 days written notice of
cancellation will be afforded to the Note Holder under the property program
(10 days for nonpayment of premium), if required by contract. Certificates of
insurance should be evidenced at Closing to this effect.

Page 8



--------------------------------------------------------------------------------



 



Section 4

Insurance Certification — Current
See Appendix A for a Summary of Insurance
Insurance Summaries Reviewed

§   Property

§   Control of Well / Rigs and Rolling Stock

§   General Liability

Page 9



--------------------------------------------------------------------------------



 



Section 5

Closing Comments
Based upon the information we have received, including Insurance Certificates
and confirmation from the Broker, the Insurance Consultant confirms that all
items are in good order, are commensurate with or more conservative than
industry practice for similarly located power assets and the insurance program
would be acceptable for Closing pending the evidence of any required
endorsements, including Loss Payee status for the benefit of the Lender, if
required by contract.
Critical for Closing
Pursuant to the Note Purchase Agreement with Ortitlan, Limitada (as Issuer) and
TCW (as Note Holder), and upon Closing:

  •   TCW should be added to the Property and Liability policies as an
Additional Insured.     •   TCW should be added as Loss Payee on the Property
policy as their interest may appear.     •   TCW should be afforded a 30 day
notice of cancellation (10 day notice in the event of non-payment.     •   A
waiver of subrogation and a severability of interest clause should be evidenced
on the Certificate of Insurance provided at Closing.

Non Critical for Closing

None

Page 10



--------------------------------------------------------------------------------



 



Appendix A
Insurance Program

ALL-RISK PROPERTY DAMAGE & BUSINESS INTERRUPTION

      Carrier:  
Seguros America S.A. (Local)
   
Assicurazioni Generali, S.p.A. (Difference in Conditions)
   
 
A. M. Best rating:  
Not rated
   
A+, XV
   
 
Policy Number:  
TBD
   
 
Coverage Term:  
May 30, 2008 to May 30, 2009
   
 
Limits of Insurance:  
$32,580,000 Property Damage and Business Interruption
   
 
Key Sub limits:  
$7,500,000 Suppliers/Customers/Public Utilities & Denial of Access
   
$5,000,000 Overtime, night work, work on public holidays
   
$10,000,000 Terrorism/Sabotage
   
$100,000,000 Earthquake/Flood/Wind/Volcanic Eruption (PD &BI)
annual aggregate
   
 
Coinsurance:  
Nil
   
 
Time Element Indemnity Period:  
12 months
   
 
Deductibles:  
$150,000 Physical Damage, except
   
$225,000 Machinery Breakdown
   
5% of loss Earthquake, Flood, Wind ($250,000 minimum)
   
21 days Business Interruption, except
   
40 days BI — Machinery Breakdown
   
 
Named Insured:  
Ortitlan Limitada, Ormat International Inc, together with its successors and
assigns and/or associated and/or affiliated and./or subsidiary and/or parent
companies or corporations
   
 
Additional Insureds:  
TCW Global Project Fund II, Ltd.
   
 
Loss Payees:  
Financial Institutions if required by contract
   
 
Cancellation:  
30 day notice (10 for non-payment of premium)
   
 
Key Endorsements:  
LEG 2 wording applies
   
 
Key Exclusions and Restrictions:  
War and Civil War
Millennium
Cyber exclusion
Electrical transmission & distribution lines outside the plant boundary, except
for the 1,000 feet from each plant boundary
Underground brine extraction equipment outside the property boundary
   
 
Subrogation:  
Included
   
 
Valuation:  
Replacement Cost (except ACV where not repaired/replaced)

Page 11



--------------------------------------------------------------------------------



 



CONTROL OF WELL/RIGS AND ROLLING STOCK

      Carrier:  
Control of Well
   
Brit
   
 
   
Rigs and Rolling Stock
   
StarNet Insurance, New York Marine & General Insurance Co, Lloyds, AIG
   
 
A. M. Best rating:  
A XI
   
A+, XIV; A, VIII; A, XV; A, XV
   
 
Policy Number:  
MB003408
   
 
Coverage Term:  
March 1, 2009 effective date- March 1 2010
   
 
Limits of Insurance:  
Control of Well
   
$20,000,000 combined single limit
   
$2,500,000 care, custody and control per occurrence
   
 
   
Rigs and Rolling Stock
   
$10,000,000 Amatitlan Rig (Rig 12) until May 1
   
25% per occurrence for Removal of Wreck Expense
   
25% per occurrence for Sue and Labor Expense
   
$2,000,000 additional acquired property
   
 
Deductible:  
Control of Well
   
$200,000 drilling, deepening and workover excess of 8,500 ft
   
$150,000 drilling, deepening and workover up to 8,500 ft
   
$125,000 all other wells
   
$125,000 care, custody and control
   
 
   
Rigs and Rolling Stock
   
$250,000 collapse of derrick/mast or dropped derrick/mast
   
$100,000 constructive loss
   
 
Named Insured:  
Ormat Technologies, Inc., including any Owned, Controlled, Affiliated,
Associated, and Subsidiary Companies, Corporation or Consultant and/or any
company newly created or acquired all as their interests may appear.
   
 
Cancellation:  
60 day notice of cancellation
   
 
Coverage Extensions:  
Restoration and/or Redrilling expenses
   
Removal of wreck
   
Pollution cleanup and pollution contamination (above ground)
   
Evacuation expenses
   
Care, custody and control
   
 
Key Endorsements:  
Lenders as Loss Payee
   
Waiver of subrogation
   
Severability of interest clause
   
 
Key Exclusions:  
Terrorism DamagesCorrosion
   
Data Distortion/Corruption
   
War

Page 12



--------------------------------------------------------------------------------



 



GENERAL LIABILITY

      Carrier:  
Seguros America S.A. (local carrier)
   
Assicurazioni Generali SpA (reinsurer)
   
 
A. M. Best rating:  
Not rated
   
A+, XV
   
 
Policy Number:  
08/FL00899
   
 
Coverage Term:  
May 30, 2008 to May 30, 2009
   
 
   
Includes Public, Products, Completed Operations, Advertising, Excess Automobile
and Employers Liability
   
 
Limits of Liability:  
$1,000,000 Per Occurrence
   
$1,000,000 Products aggregate
   
$1,000,000 Pollution aggregate
   
$20,000,000 Umbrella General Aggregate
   
 
Deductibles:  
$5,000 per occurrence (local policy)
   
$10,000 per occurrence (Umbrella)
   
$25,000 per occurrence USA/Canada
   
 
Named Insured:  
Ortitlan Limitada, Ormat Technologies, Inc., including any Owned, Controlled,
Affiliated, Associated, and Subsidiary Companies, Corporation or Consultant
and/or any company newly created or acquired all as their interests may appear.
   
 
Additional Insureds:  
Note Holder, TCW Global Project Fund II, Ltd.
   
 
Cancellation:  
Thirty (30) days written notice to Note Holder
   
 
Coverage Extensions:  
Sudden and Accidental Pollution
   
Blanket waiver of subrogation
   
Severability of Interest
   
Cross Liability
   
Care, Custody and Control

Page 13



--------------------------------------------------------------------------------



 



Schedule 7.5
Transactions with Affiliates
See Schedule 5.24 above.

 



--------------------------------------------------------------------------------



 



Exhibit I to Note Purchase Agreement
ORTITLAN, LIMITADA
NOTE
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

      $42,000,000.00   New York, New York     May 21, 2009

     FOR VALUE RECEIVED, ORTITLAN, LIMITADA, a Guatemalan sociedad de
responsabilidad limitada duly organized and in good standing under the laws of
Guatemala (“Issuer”), promises to pay to TCW Global Project Fund II, Ltd., an
exempted company incorporated and existing under the laws of the Cayman Islands
(“Payee”), or its registered assigns FORTY-TWO MILLION DOLLARS AND ZERO CENTS
($42,000,000.00). The principal amount of this single draw secured note (this
“Note”) shall be payable on the dates and in the amount specified in that
certain Note Purchase Agreement, dated as of May 18, 2009, by and between Issuer
and Payee (said Note Purchase Agreement, as it may be amended, supplemented or
otherwise modified from time to time, being the “Note Purchase Agreement”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned thereto in the Note Purchase Agreement.
     Issuer also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of the Note Purchase Agreement.
     This Note is issued pursuant to and entitled to the benefits of the Note
Purchase Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Obligations of Issuer
evidenced hereby were made and are to be repaid to Payee.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds to Payee
by crediting not later than 12:00 pm (noon), New York time, on the applicable
date due (without setoff or counterclaim), through wire transfer, to the account
of Payee identified in Schedule 3.6 of the Note Purchase Agreement in accordance
with the instructions set forth therein or at such other account as shall be
designated in writing by Payee for such purpose in accordance with the terms of
the Note Purchase Agreement.
     Whenever any payment on this Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note.

 



--------------------------------------------------------------------------------



 



     This Note is subject to mandatory prepayment as provided in the Note
Purchase Agreement and to prepayment at the option of Issuer as provided in the
Note Purchase Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF ISSUER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Note Purchase Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Note Purchase Agreement.
     This Note is transferable or assignable as provided in the Note Purchase
Agreement.
     Issuer promises to pay all costs and expenses, including attorneys’ fees,
all as provided in the Note Purchase Agreement, incurred in the collection and
enforcement of this Note. Issuer hereby waives presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
     The Note Holder is hereby authorized to endorse on the Schedule attached
hereto (or on a continuation of such schedule attached to this Note and made a
part hereof), the date and amount of each principal payment in respect of this
Note.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Issuer has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            ORTITLAN, LIMITADA
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule
TRANSACTIONS ON NOTE

                      Outstanding         Amount of   Principal        
Principal Paid   Balance   Notation Date   This Date   This Date   Made By
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT II TO NOTE PURCHASE AGREEMENT
INITIAL OPERATING BUDGET
From : January 1st 2009                 To: December 31st 2009
(In US$ thousands unless otherwise mentioned)

                                                      Q1   Q2   Q3   Q4   Annual
  Comments
Generation forecast (MWh)
    34,496       34,884       37,346       39,421       146,148          
 
                                               
1. Operation & Maintenance Budget
                                               
1.1 Local salaries, outsourced labor and related benefits
    133       130       171       191       625          
1.2 Expatriates presence and HQ support
                                    —          
1.3 Spare Parts & Consumables PP and wellfield
    255       98       168       95       617          
1.4 Other / Misc.
    8       8       8       8       33            
Total O&M
    396       237       347       295       1,275            
 
                                               
2. General and Administration Budget
                                               
2.1 G&A and Royalties
    148       48       49       46       290          
2.2 Insurance: property, vehicles, BI and other non-PRI
    6       299       4       24       333          
2.3 Local Taxes
                                    —          
2.4 Other / Misc. G&A
    5       5       5       5       21            
Total G&A Budget
    159       352       58       76       644            
 
                                               
3. Annual Capital Expenditure
                                               
3.1 Improvements
                                    —          
3.2 Vehicles
                                    —          
3.3 Monitoring and compliance equip.
                                    —          
3.4 Misc.
                                    —            
Total Annual Capex Budget
                                    —     included above  
 
                                               
4. General / Misc.
                                                 
4.1 General / Misc.
    18       18       11       11       56            
 
                                               
5. TOTAL OPERATING BUDGET FOR PERIOD(*)
                                    1,975                      
Comparison data 1: Operating Budget for Previous Year
                                    N/A          
 
                                               
Comparison data 2: annualized performance for Previous Year
                                    N/A          
 
                                               

 

(*)   Excluding: deposits to well maintenance fund, interest on debitory
accounts (if any), hedging costs (if any), capex funded by affiliate
contributions and indirect taxes such as IVA (VAT). Costs of DSRA LC (if issued)
shall not be on the account of Ortitlan.

 



--------------------------------------------------------------------------------



 



Execution Copy
Exhibit III to Note Purchase Agreement
Annex C to Administration Trust Account Agreement
Wellfield Maintenance Reserve Requirement

                                                                      Required
quarter-end                                 contribution                
Required quarter-end   Required quarter-end   (assuming 0% annual              
  Well Maintenance   contribution   CPI inflation - for   Max balance if not
drawn             Reserve Account   (assuming 2.25%   future escalation  
(assuming 2.25% annual Qtr End Date       balance   annual CPI inflation)  
convenience)   CPI inflation) 31-Dec-09  
 
  $ 222.00     $ 222.00     $ 222.00     $ 3,170.00   31-Mar-10  
 
  $ 445.24     $ 223.24             $ 3,187.68   30-Jun-10  
 
  $ 669.72     $ 224.48             $ 3,205.46   30-Sep-10  
 
  $ 895.46     $ 225.74             $ 3,223.34   31-Dec-10  
 
  $ 1,122.45     $ 227.00             $ 3,241.33   31-Mar-11  
 
  $ 1,350.71     $ 228.26             $ 3,259.41   30-Jun-11  
 
  $ 1,580.25     $ 229.53             $ 3,277.59   30-Sep-11  
 
  $ 1,811.06     $ 230.81             $ 3,295.87   31-Dec-11  
 
  $ 2,043.17     $ 232.10             $ 3,314.25   31-Mar-12  
 
  $ 2,276.56     $ 233.40             $ 3,332.74   30-Jun-12  
 
  $ 2,511.26     $ 234.70             $ 3,351.33   30-Sep-12  
 
  $ 2,747.27     $ 236.01             $ 3,370.03   31-Dec-12  
 
  $ 2,984.59     $ 237.32             $ 3,388.83   31-Mar-13  
 
  $ 3,223.24     $ 238.65             $ 3,407.73   30-Jun-13  
 
  $ 3,426.74     $ 239.98             $ 3,426.74   30-Sep-13  
 
  $ 3,445.85     $ 241.32             $ 3,445.85   31-Dec-13  
 
  $ 3,465.07     $ 242.66             $ 3,465.07   31-Mar-14  
 
  $ 3,484.40     $ 244.02             $ 3,484.40   30-Jun-14  
 
  $ 3,503.84     $ 245.38             $ 3,503.84   30-Sep-14  
 
  $ 3,523.38     $ 246.75             $ 3,523.38   31-Dec-14  
 
  $ 3,543.04     $ 248.12             $ 3,543.04   31-Mar-15  
 
  $ 3,562.80     $ 249.51             $ 3,562.80   30-Jun-15  
 
  $ 3,582.68     $ 250.90             $ 3,582.68   30-Sep-15  
 
  $ 3,602.66     $ 252.30             $ 3,602.66   31-Dec-15  
 
  $ 3,622.76     $ 253.71             $ 3,622.76   31-Mar-16  
 
  $ 3,642.96     $ 255.12             $ 3,642.96   30-Jun-16  
 
  $ 3,663.29     $ 256.55             $ 3,663.29   30-Sep-16  
 
  $ 3,683.72     $ 257.98             $ 3,683.72  

Instructions:
1. The amounts shown above are illustrative. Monthly transfers will be made in
accordance with these instructions of such amounts adjusted on the basis of the
most recently available CPI as of the date of transfer. “CPI” for purposes of
these instructions means the Consumer Price Index, U.S. All items, 1982, 84=100,
Series Symbol CUUR0000SA0.
2. In connection with each monthly transfer of funds pursuant to Clause 8 III.,
Trustor shall advise the Security Trustee in writing of the amount to be
transferred to the Wellfield Maintenance Reserve Account. Each transfer shall
(to the extent cash is

 



--------------------------------------------------------------------------------



 



available) be in an amount equal to one third of the “Required Quarter-end
Contribution” identified in the chart above, as shown for the relevant quarter,
and as such amount is adjusted in accordance with Instruction 1 above, unless
the Wellfield Maintenance Reserve Account is already funded to the required
amount with a Letter of Credit or cash.
3. No monthly transfer shall be required if the amount in the Wellfield
Maintenance Reserve Account is then equal to the Maximum Balance, as adjusted
based on the CPI.
4. Amounts in the Wellfield Maintenance Reserve Account shall be available to be
drawn by the Trustor for well maintenance expenses, by delivering a Request
Letter to the Security Trustee in accordance with, and subject to the terms of,
Clause 8, V. Numeral (4) of the Accounts Agreement in accordance with the
Operating Budget (subject to the permitted annual deviation from the Operating
Budget as provided for in Section 7.12A of the Note Purchase Agreement).
5. Following any withdrawal of funds from the Wellfield Maintenance Reserve
Account, the Trustor shall resume making deposits into the Wellfield Maintenance
Reserve Account, by providing the Security Trustee with written instructions as
set forth above, on the basis of the same schedule of dates and amounts shown
above and in accordance with Instruction 2 above and subject to Instruction 3
above.

 